Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 26, 2020, by and among HOST HOTELS & RESORTS,
L.P., a limited partnership formed under the laws of the State of Delaware (the
“Company”), each of the Lenders party hereto, and BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”).

WHEREAS, the Company, the Administrative Agent, the financial institutions
initially a signatory to the Existing Credit Agreement (as defined below)
(together with their successors and assigns under Section 10.06 of the Existing
Credit Agreement, the “Lenders”) and certain other parties have entered into
that certain Fifth Amended and Restated Credit Agreement, dated as of August 1,
2019 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”; and the Existing
Credit Agreement as amended by this Amendment, the “Amended Credit Agreement”);
and

WHEREAS, the Company, the Lenders party hereto (constituting at least the
Required Lenders) and the Administrative Agent desire to amend certain
provisions of the Existing Credit Agreement subject to the terms and conditions
of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

1.Specific Amendments to Existing Credit Agreement. Each of the parties hereto
agrees that, effective as of the date hereof (the “First Amendment Effective
Date”):

(a)the Existing Credit Agreement (but not the Schedules and Exhibits thereto,
except as otherwise set forth in this Section 1) shall be amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth on
the pages of the Amended Credit Agreement attached as Exhibit A hereto;

(b)The title of Schedule 1.01B to the Existing Credit Agreement shall be amended
to “Schedule 1.01B-1”;

(c)the Existing Credit Agreement shall be amended to add Exhibit B hereto as
Schedule 1.01B-2 thereto;

(d)Exhibit E to the Existing Credit Agreement shall be amended and restated as
set forth on Exhibit C hereto and the title thereof shall be amended to “Exhibit
E-1”; and

(e)the Existing Credit Agreement shall be amended to add Exhibit D hereto as
Exhibit E-2 thereto.



--------------------------------------------------------------------------------

2.Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Company, each
dated the First Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the First Amendment Effective Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders party hereto:

 

(i)

executed counterparts of this Amendment, sufficient in number for distribution
to the Administrative Agent, the Required Lenders and the Company;

 

(ii)

such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the Company as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and the other Loan Documents;

 

(iii)

all partnership and legal proceedings of the Company authorizing the
transactions contemplated by this Agreement, all Organization Documents of the
Company and the other documents in effect on the First Amendment Effective Date,
and all information and copies of all documents and papers, including records of
corporate and partnership proceedings, governmental approvals, good standing
certificates and bring-down telegrams, if any, which the Administrative Agent
may have reasonably requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate, partnership or
governmental authorities;

 

(iv)

a favorable opinion of Hogan Lovells US LLP, special counsel to the Company,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent;

 

(v)

a certificate signed by a Responsible Officer of the Company certifying that the
conditions specified in Sections 2(d) and (e) have been satisfied and
immediately prior to the First Amendment Effective Date there exists no Default
or Event of Default under the Existing Credit Agreement; and

(vi)such other assurances, certificates, documents or consents as the
Administrative Agent or the Required Lenders reasonably may require.

2



--------------------------------------------------------------------------------

(b)All fees referenced in the Fee Letter, dated as of the date hereof and
described in the definition of “Fee Letter” in the Amended Credit Agreement, and
required to be paid as of the First Amendment Effective Date, together with all
expenses (including, without limitation, the reasonable and documented
out-of-pocket fees and expenses of legal counsel of the Administrative Agent)
for which invoices have been presented to the Company on or prior to the First
Amendment Effective Date shall have been paid.

(c)Since December 31, 2019, nothing shall have occurred (and neither the
Administrative Agent nor any of the Lenders shall have become aware of any
facts, conditions or other information not previously known) which the
Administrative Agent or the Required Lenders shall determine has had, or believe
could reasonably be expected to have, a Material Adverse Effect; provided that,
the determination of the existence of a Material Adverse Effect (solely for
purposes of any determination under clause (a) of the definition of “Material
Adverse Effect” under this clause (c)) (i) shall exclude any event or
circumstance resulting from the COVID-19 pandemic to the extent that such event
or circumstance has been disclosed in writing by the Company to the
Administrative Agent and the Lenders or publicly disclosed by the Company on its
website or in filings that are available through the SEC’s EDGAR system, in each
case, prior to the First Amendment Effective Date and (ii) as of the First
Amendment Effective Date, the scope of such adverse effect is not materially
greater than that which has been so disclosed.

(d)The representations and warranties of the Company contained in Sections 3 and
4 of this Amendment shall be true and correct in all material respects on and as
of the First Amendment Effective Date and after giving effect to this Amendment,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects only as of such earlier date.

(e)No Default, Event of Default or Senior Note Indenture Default has occurred
and is continuing as of the date hereof or will exist immediately after giving
effect to this Amendment.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Existing Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 2, each Lender that has
signed this Amendment shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed First Amendment Effective Date specifying its objection thereto.

3.Representations. The Company represents and warrants to the Administrative
Agent and the Lenders that:

(a)Power and Authority. The Company has the partnership power and authority to
execute and deliver this Amendment and to perform the terms and provisions of
this Amendment and the Amended Credit Agreement and has taken all necessary
partnership action to authorize the execution and delivery of this Amendment and
the performance by it of this

3



--------------------------------------------------------------------------------

Amendment and the Amended Credit Agreement. The Company has duly executed and
delivered this Amendment and this Amendment and the Amended Credit Agreement
each constitute the legal, valid and binding obligations of the Company
enforceable in accordance with their terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance (but only with respect to any guaranties or security
interests given by a Guarantor), reorganization or other similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).

(b)No Violation. Neither the execution or delivery of this Amendment or the
performance by the Company of this Amendment and the Amended Credit Agreement,
nor compliance by it with the terms and provisions of this Amendment and the
Amended Credit Agreement, (i) will contravene any provision of any applicable
law, statute, rule or regulation or any applicable order, writ, injunction or
decree of any court or governmental instrumentality, (ii) will conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents, if any) upon any of the properties or assets of the Company
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, to which the Company is a party or by which it or any of its
property or assets is bound or to which it may be subject or (iii) will violate
any provision of the partnership agreement or certificate of partnership of the
Company.

(c)Governmental Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except (i) as have
been obtained or made and which remain in full force and effect and (ii) for
filings to be made following the First Amendment Effective Date pursuant to
generally applicable securities laws), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with, (i) the execution and delivery of this
Amendment and the performance of this Amendment or the Amended Credit Agreement
or (ii) the legality, validity, binding effect or enforceability of this
Amendment or the Amended Credit Agreement.

4.Reaffirmation of Representations by Company. The Company hereby certifies to
the Administrative Agent and the Lenders that as of the date hereof and after
giving effect to this Amendment, the representations and warranties of the
Company contained in Article V of the Amended Credit Agreement or any other Loan
Document are and shall be true and correct in all material respects, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are and shall be true and correct in all
material respects only as of such earlier date, and except that for purposes of
this Section 4, the representations and warranties contained in Section 5.05(a)
of the Amended Credit Agreement shall be deemed to refer to the most recent
financial statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.11 of the Existing Credit Agreement; provided that, (a) to the extent
that any representation or warranty is qualified as to “materiality”, “Material
Adverse Effect” or similar language, such representation or warranty shall be
true and correct in all respects (but, for the avoidance of doubt, subject to
any qualification contained therein as to “materiality”, “Material Adverse
Effect” or similar language) in each case on and as of such date or such

4



--------------------------------------------------------------------------------

earlier date, as applicable and (b) the representations and warranties of the
Company contained in (i) the last sentence of Section 5.05(a) of the Amended
Credit Agreement and (ii) Section 5.06(b) of the Amended Credit Agreement shall
not be required to be made on the First Amendment Effective Date.

 

5.Certain References. Each reference to the Existing Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Amended Credit
Agreement and as the same may from time to time hereafter be amended, restated,
supplemented or otherwise modified. This Amendment is a Loan Document.

6.Expenses. The Company shall reimburse the Administrative Agent promptly upon
demand for all reasonable and documented out-of-pocket costs and expenses
(including reasonable and documented out-of-pocket attorneys’ fees) incurred by
the Administrative Agent, pursuant to and in accordance with Section 10.04 of
the Amended Credit Agreement, in connection with the preparation, negotiation
and execution of this Amendment and the other agreements and documents executed
and delivered in connection herewith.

7.Benefits. This Amendment shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and assigns.

8.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.Effect. Except as expressly herein amended, the terms and conditions of the
Amended Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained in Section 1 hereof shall be deemed to have
prospective application only. The Amended Credit Agreement is hereby reaffirmed,
ratified and confirmed in all respects. This Amendment is not intended to and
shall not constitute a novation. Nothing in this Amendment shall limit, impair
or constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Amended Credit Agreement or any
other Loan Document.

10.Counterparts; Integration; Effectiveness. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. For purposes hereof, the words “execution,”
“execute”, “executed,” “signed,” “signature,” and words of like import in this
Amendment and the other Loan Documents shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that, without limiting the foregoing, (a) to the
extent the Administrative Agent has agreed to accept such Electronic Signature,
each party hereto shall be entitled to rely on any such

5



--------------------------------------------------------------------------------

Electronic Signature purportedly given by or on behalf of any other party hereto
without further verification and (b) upon the reasonable request of the
Administrative Agent, any Electronic Signature of any party to this Amendment or
any other Loan Document shall, as promptly as practicable, be followed by such
manually executed counterpart.  For purposes hereof, “Electronic Record” and
“Electronic Signature” shall have the meanings assigned to them, respectively,
by 15 USC §7006, as it may be amended from time to time. Without limiting the
generality of the foregoing, the Company hereby (i) agrees that, for all
purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
between the Company and any other party to the Loan Documents (including the
Administrative Agent and the Lenders), electronic images of this Amendment or
any other Loan Documents (in each case, including with respect to any signature
pages thereto) shall have the same legal effect, validity and enforceability as
any paper original, and (ii) waives any argument, defense or right to contest
the validity or enforceability of this Amendment or any of the other the Loan
Documents based solely on the lack of paper original copies thereof, including
with respect to any signature pages thereto. This Amendment, the Amended Credit
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.  Except as provided in Section 2, this
Amendment shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Amendment.

11.Miscellaneous. Section 10.17 of the Existing Credit Agreement shall apply to
this Amendment, mutatis mutandis.

12.Definitions. All capitalized terms not otherwise defined herein are used
herein with the respective definitions given them in the Amended Credit
Agreement.

[Signatures on Next Page]

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

 

HOST HOTELS & RESORTS, L.P., as Borrower

By: Host Hotels & Resorts, Inc., its general partner

 

 

By:

/s/ Brian G. Macnamara
Name:  Brian G. Macnamara
Title:  Senior Vice President, Principal Financial Officer and Corporate
Controller

 

 

[First Amendment to Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 

 

Bank of America, N.A., as Administrative Agent

 

By: /s/ Maurice Washington

Name: Maurice Washington

Title:   Vice President

 

 

 

 

 

[First Amendment to Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 

 

Bank of America, N.A., as a Lender

 

By: /s/ Roger C. Davis

Name: Roger C. Davis

Title:   Senior Vice President




[First Amendment to Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender

 

By: /s/ Mark F. Monahan

Name: Mark F. Monahan

Title:   Senior Vice President




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender

 

By: /s/ Lance Buxkemper

Name: Lance Buxkemper

Title:   Executive Director




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

The Bank of New York Mellon, as a Lender

 

By: /s/ Carol Murray

Name: Carol Murray

Title:   Director




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a Lender

 

By: /s/ Melissa Chow

Name: Melissa Chow

Title:   Associate Director




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender

 

By: /s/ William R. Lynch III

Name: William R. Lynch III

Title:   Senior Vice President




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

Truist Bank, f/k/a Branch Banking and Trust Company, as a Lender

 

By: /s/ Karen Cadiente

Name: Karen Cadiente

Title:   Assistant Vice President




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender

 

By: /s/ Timothy J. Tillman

Name: Timothy J. Tillman

Title:   Senior Vice President




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender

 

By: /s/ Michael Maguire

Name: Michael Maguire

Title:   Managing Director




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender

 

By: /s/ James M. Cupelli

Name: James M. Cupelli

Title:   Vice President




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank, as a Lender

 

By: /s/ Attila Coach

Name: Attila Coach

Title:   Managing Director

 

By: /s/ Steven Jonassen

Name: Steven Jonassen

Title:  Managing Director




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender

 

By: /s/ Jamie Minieri

Name: Jamie Minieri

Title:   Authorized Signatory




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

Deutsche Bank AG, New York Branch, as a Lender

 

By: /s/ Annie Chung

Name: Annie Chung

Title:   Director

 

By: /s/ Ming K. Chu

Name: Ming K. Chu

Title:   Director




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A., as a Lender

 

By: /s/ Jake Dowden

Name: Jake Dowden

Title:   Authorized Signatory




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

First Hawaiian Bank, as a Lender

 

By: /s/ Derek Chang

Name: Derek Chang

Title:   Senior Vice President




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

United Bank Virginia, as a Lender

 

By: /s/ Edward J. Goedecke

Name: Edward J. Goedecke

Title:   Senior Vice President




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

BMO Harris Bank, N.A., as a Lender

 

By: /s/ Gwendolyn Gatz

Name: Gwendolyn Gatz

Title:   Director




[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

Bank of Hawaii, as a Lender

 

By: /s/ Guy C. Churchill

Name: Guy C. Churchill

Title:   Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

[First Amendment to Fifth Amended and Restated Credit Agreement]



 

 



--------------------------------------------------------------------------------

 

Exhibit A

Amended Credit Agreement

[See Attached]





--------------------------------------------------------------------------------

EXECUTED VERSION

 

Exhibit A to First Amendment
to Fifth Amended and Restated Credit Agreement

 

Published CUSIP Number: 44107UBB8

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 1, 2019

among

HOST HOTELS & RESORTS, L.P.,
as a Borrower,

THE DESIGNATED BORROWERS FROM TIME TO TIME PARTY HERETO,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent, Swing Line Lender and L/C Issuer,

WELLS FARGO BANK, N.A.,
as Co-Syndication Agent, Swing Line Lender and L/C Issuer,

THE BANK OF NOVA SCOTIA, THE BANK OF NEW YORK MELLON, BRANCH BANKING & TRUST
COMPANY, PNC BANK, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION, TD
BANK, N.A., SUMITOMO MITSUI BANKING CORPORATION, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, DEUTSCHE BANK AG NEW YORK BRANCH, GOLDMAN SACHS BANK USA, AND
MORGAN STANLEY SENIOR FUNDING, INC.


as Documentation Agents

and

The Other Lenders Party Hereto




 

1

--------------------------------------------------------------------------------

 

BOFA SECURITIES, INC., JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC,
THE BANK OF NOVA SCOTIA, THE BANK OF NEW YORK MELLON, BB&T CAPITAL MARKETS INC.,
PNC CAPITAL MARKETS LLC AND U.S. BANK NATIONAL ASSOCIATION

as

Joint Lead Arrangers

 

BOFA SECURITIES, INC., JPMORGAN CHASE BANK, N.A. AND WELLS FARGO SECURITIES, LLC

as

Joint Bookrunners

 

2

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

SectionPage

Article I. DEFINITIONS AND ACCOUNTING TERMS

1

1.01.Defined Terms.1

1.02.Other Interpretive Provisions5258

1.03.Accounting Terms.5460

1.04.Rounding.5460

1.05.Times of Day; Timing for Payment or Performance5460

1.06.Letter of Credit Amounts5460

1.07.Exchange Rates; Currency Equivalents.5560

1.08.Additional Alternative Currencies.5561

1.09.Change of Currency.5662

1.10.Interest Rates.5763

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

5763

2.01.Loans.5763

2.02.Borrowings, Conversions and Continuations of Loans.6066

2.03.Bid Loans.6470

2.04.Letters of Credit.6773

2.05.Swing Line Loans.7984

2.06.Prepayments.8893

2.07.Termination or Reduction of Commitments9097

2.08.Repayment of Loans.9197

2.09.Interest.9198

2.10.Fees.93100

2.11.Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.94100

2.12.Evidence of Debt.94101

2.13.Payments Generally; Administrative Agent’s Clawback.95101

2.14.Sharing of Payments by Lenders98104

2.15.Extension of Maturity Date.99106

2.16.Increase in Commitments.101107

2.17.Cash Collateral.103109

2.18.Defaulting Lenders104110

2.19.Designated Borrowers.106112

i

--------------------------------------------------------------------------------

 

2.20.Reallocation of Commitments107113

2.21.Supplemental Tranches.110116

2.22.Certain Permitted Amendments.111117

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

113119

3.01.Taxes.113119

3.02.Illegality.117123

3.03.Inability to Determine Rates.118124

3.04.Increased Costs; Reserves on Eurocurrency Rate Loans.121126

3.05.Compensation for Losses123128

3.06.Mitigation Obligations; Replacement of Lenders.123129

3.07.Survival.124130

Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

124130

4.01.Conditions of Initial Credit Extension124130

4.02.Conditions to all Credit Extensions127132

Article V. REPRESENTATIONS AND WARRANTIES

128133

5.01.Status128133

5.02.Power and Authority128134

5.03.No Violation.128134

5.04.Governmental Approvals129134

5.05.Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc129134

5.06.Litigation.130136

5.07.Disclosure130136

5.08.Use of Proceeds; Margin Regulations131136

5.09.Tax Returns and Payments131137

5.10.Compliance with ERISA.132137

5.11.[Intentionally Omitted].133138

5.12.Properties133138

5.13.[Intentionally Omitted].133138

5.14.Compliance with Statutes, etc133138

5.15.Investment Company Act133139

5.16.Environmental Matters133139

5.17.Labor Relations134139

5.18.Intellectual Property134140

5.19.[Intentionally Omitted].134140

ii

--------------------------------------------------------------------------------

 

5.20.Status as REIT134140

5.21.OFAC134140

5.22.Anti-Corruption Laws.135140

5.23.EEAAffected Financial Institutions135140

Article VI. AFFIRMATIVE COVENANTS

135140

6.01.Compliance with Laws, Etc135140

6.02.Conduct of Business135140

6.03.Payment of Taxes, Etc135141

6.04.Maintenance of Insurance136141

6.05.Preservation of Existence, Etc136141

6.06.Access; Annual Meetings with Lenders.136142

6.07.Keeping of Books137142

6.08.Maintenance of Properties, Etc137142

6.09.[Intentionally Omitted].137142

6.10.Application of Proceeds137142

6.11.Information Covenants137142

6.12.[Intentionally Omitted].142147

6.13.[Intentionally Omitted].142147

6.14.Guarantors; Release of Guarantors.142147

6.15.End of Fiscal Years; Fiscal Quarters.142148

6.16.Environmental Matters.142148

6.17.ERISA Compliance143148

Article VII. NEGATIVE COVENANTS

143149

7.01.Liens143149

7.02.Indebtedness.144149

7.03.[Intentionally Omitted].144150

7.04.[Intentionally Omitted].144150

7.05.Modification and Enforcement of Certain Agreements144150

7.06.Change of Jurisdiction.145151

7.07.Transactions with Affiliates.145151

7.08.Sales of Assets.146152

7.09.Consolidation, Merger, etc.147153

7.10.Acquisitions; Investments147153

7.11.Dividends.148156

iii

--------------------------------------------------------------------------------

 

7.12.Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Organizational Documents; etc.150159

7.13.Business151160

7.14.Violation of Specified Indenture Covenants151160

7.15.Maximum Leverage Ratio151160

7.16.Minimum Unsecured Interest Coverage Ratio151160

7.17.Minimum Fixed Charge Coverage Ratio151160

7.18.Additional Financial Covenants and Limitations on Incurrence of
Indebtedness.151160

7.19.Sanctions.152161

7.20.Anti-Corruption Laws.152161

7.21.Additional Covenants during the Covenant Restriction Period161

Article VIII. EVENTS OF DEFAULT AND REMEDIES

152162

8.01.Events of Default152162

8.02.Remedies Upon Event of Default.155165

8.03.Application of Funds.156166

Article IX. ADMINISTRATIVE AGENT

157167

9.01.Appointment and Authority157167

9.02.Rights as a Lender.157167

9.03.Exculpatory Provisions157167

9.04.Reliance by Administrative Agent158168

9.05.Delegation of Duties.159168

9.06.Resignation of Administrative Agent159169

9.07.Non-Reliance on Administrative Agent and Other Lenders.161170

9.08.No Other Duties, Etc.161171

9.09.Administrative Agent May File Proofs of Claim.161171

9.10.Subsidiaries Guaranty Matters.162171

9.11.Certain ERISA Matters.162172

Article X. MISCELLANEOUS

163173

10.01.Amendments, Etc.163173

10.02.Notices; Effectiveness; Electronic Communication.166175

10.03.No Waiver; Cumulative Remedies; Enforcement168178

10.04.Expenses; Indemnity; Damage Waiver.169178

10.05.Payments Set Aside.172181

10.06.Successors and Assigns.172182

iv

--------------------------------------------------------------------------------

 

10.07.Treatment of Certain Information; Confidentiality.178188

10.08.Right of Setoff180189

10.09.Interest Rate Limitation..180190

10.10.Counterparts; Integration; Effectiveness181190

10.11.Survival of Representations and Warranties.181190

10.12.Severability.181190

10.13.Replacement of Lenders181191

10.14.Governing Law; Jurisdiction; Etc.182191

10.15.Waiver of Jury Trial.183192

10.16.No Advisory or Fiduciary Responsibility183193

10.17.Electronic Execution of Assignments and Certain Other Documents.184193

10.18.USA PATRIOT Act.184194

10.19.ENTIRE AGREEMENT.185194

10.20.Judgment Currency.185194

10.21.Limitations on Recourse.185195

10.22.Appointment of Company.186195

10.23.Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.186195

10.24.Acknowledgment Regarding Any Supported QFCs.187196

10.25.No Novation.188197

10.26.Transitional Arrangements.197

 




v

--------------------------------------------------------------------------------

 

SCHEDULES

1.01AExisting Roll Forward Amounts

1.01BApplicable Rate

2.01ACommitments and Applicable Percentages

2.01BTerm A-1 Loan Commitments and Applicable Percentages

2.01CTerm A-2 Loan Commitments and Applicable Percentages

2.20

2.20Approved Reallocation Lenders

10.02Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

AACommitted Loan Notice

B-1Bid Request

B-2Competitive Bid

C-1[Intentionally Omitted]

C-2[Intentionally Omitted]

C-3Canadian Dollar Swing Line Loan Notice

C-4Euro/Sterling Swing Line Loan Notice

C-5Term A-1 Loan Notice

C-6Term A-2 Loan Notice

DNote

EE-1Compliance Certificate

E-2Liquidity Compliance Certificate1

F-1Assignment and Assumption

F-2Administrative Questionnaire

G-1Company Guaranty

G-2Subsidiaries Guaranty

H[Intentionally Omitted]

IGoverning Senior Note Indenture

JCorporate Forecast

KSolvency Certificate

LDesignated Borrower Request and Assumption Agreement

MDesignated Borrower Notice

NSupplemental Addendum

OJoinder Agreement

 

 

 

11 

Note:  A Form of Exhibit E-2 will be provided separately.

vi

--------------------------------------------------------------------------------

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, this
“Agreement”) is entered into as of August 1, 2019, among Host Hotels & Resorts,
L.P., a Delaware limited partnership (the “Company”), certain Subsidiaries of
the Company party hereto pursuant to Section 2.19 (each a “Designated Borrower”
and, together with the Company, the “Borrowers” and each, a “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer.

WHEREAS, the Company, the lenders from time to time party thereto and Bank of
America, N.A., as administrative agent, swing line lender and an L/C Issuer,
have entered into that certain Fourth Amended and Restated Credit Agreement,
dated as of May 31, 2017 (the “Original Credit Agreement”);

WHEREAS, the Company desires to (a)(i) refinance the outstanding Committed Loans
(as defined in the Original Credit Agreement) and the Committed Loan Commitments
(as defined in the Original Credit Agreement) under the Original Credit
Agreement and (ii) increase the Committed Loan Commitments (as defined in the
Original Credit Agreement) from $1,000,000,000 to $1,500,000,000, in each case,
with Committed Loans and Committed Loan Commitments under this Agreement, (b)
refinance the Term Loans (as defined in the Original Credit Agreement) under the
Original Credit Agreement with Term A-1 Loans under this Agreement, (c)
refinance the 2020 Term Loans (as defined in the Original Credit Agreement)
under the Original Credit Agreement with Term A-2 Loans under this Agreement and
(d) otherwise amend the Original Credit Agreement on the terms and subject to
the conditions set forth herein, with such refinancings, upsize and amendments
to take the form of a fifth amendment and restatement of the Original Credit
Agreement; and

WHEREAS, the parties hereto intend (a) that the Obligations (as defined in the
Original Credit Agreement) which remain unpaid and outstanding as of the Closing
Date (as defined herein) shall continue to exist under this Agreement on the
terms set forth herein and (b) that the amendment and restatement of the
Original Credit Agreement pursuant to this Agreement shall not constitute a
novation of the obligations and liabilities existing under the Original Credit
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree that the Original Credit
Agreement is hereby amended and restated in its entirety to read as follows:

Article I.
DEFINITIONS AND ACCOUNTING TERMS

1.01. 1.01. Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

1

--------------------------------------------------------------------------------

 

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

“Acceding Lender” has the meaning specified in Section 2.16(c).

“Accepting Lender” has the meaning specified in Section 2.22(a).

“Acquired Indebtedness” means Indebtedness of a Person (a) existing at the time
such Person is merged or consolidated with or into, or becomes a Subsidiary of
the Company or (b) assumed by the Company or any of its Subsidiaries in
connection with the acquisition of assets from that Person.

“Act” has the meaning specified in Section 10.18.

“Adjusted Funds From Operations” means, for any period, Consolidated Net Income
of HHRI and its Subsidiaries for such period plus amounts which have been
deducted and minus amounts which have been added for, without duplication (in
each case, to the extent of HHRI and each such Subsidiary’s proportionate
interest therein):  (a) depreciation expense, (b) amortization expense and other
non-cash charges with respect to real estate assets for such period, including
impairment charges, (c) gains and losses from sales and other dispositions of
depreciable property and other investments, other than from (i) sales of
inventory and (ii) timeshare assets held-for-sale, in each case, in the ordinary
course of business, (d) losses resulting from restructuring of Indebtedness and
(e) amortization of financing cost.

“Adjusted Total Assets” means the sum of (a) Undepreciated Real Estate Assets of
the Company and its Subsidiaries and (b) all other assets (excluding
intangibles) of the Company and its Subsidiaries determined on a consolidated
basis; it being understood that the accounts of Subsidiaries shall be
consolidated with those of the Company only to the extent of the Company’s
proportionate interest therein as of any transaction date, as adjusted to
reflect the application of the proceeds of the incurrence of Indebtedness and
the issuance of Disqualified Stock on such transaction date.  Adjusted Total
Assets, as of any date of determination, means the Adjusted Total Assets as of
the end of the most recent fiscal quarter ending on or prior to the date of
determination for which financial statements are required to have been delivered
pursuant to Section 6.11 or if prior to the first date such financial statements
are required to be delivered, the most recent fiscal quarter ending on or prior
to the date of determination for which financial statements were required to
have been delivered pursuant to Section 6.11 of the Original Credit Agreement.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

2

--------------------------------------------------------------------------------

 

“Affected Eurodollar Loans” has the meaning specified in Section 2.06(i).

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.   Notwithstanding the
foregoing, (a) neither Marriott International nor any of its Subsidiaries shall
be considered to be Affiliates of HHRI or any of its Subsidiaries and (b) in no
event should the Administrative Agent, any Lender or any L/C Issuer be
considered to be Affiliates of HHRI or any of its Subsidiaries.

“Affiliate Transaction” has the meaning specified in Section 7.07.

“Aggregate Alternative Currency Commitments” means the Alternative Currency
Commitments of all Lenders.

“Aggregate Commitments” means the aggregate Commitments of all Committed Loan
Lenders.  For the avoidance of doubt “Aggregate Commitments” shall not include
any Term A-1 Loan Commitment or Term A-2 Loan Commitment.

“Aggregate Mexican Peso Commitments” means the Mexican Peso Commitments of all
Lenders.

“Aggregate Supplemental Tranche Commitments” means the Supplemental Tranche
Commitments of all Lenders.

“Aggregate U.S. Dollar Commitments” means the U.S. Dollar Commitments of all
Lenders.

“Agreement” has the meaning specified in the preamble above.

“Agreement Currency” has the meaning specified in Section 10.20.

“Alternative Currency” means each of Canadian Dollars, Australian Dollars, Euro,
Sterling, Mexican Pesos and each other currency (other than Dollars) that is
approved in accordance with Section 1.08.

“Alternative Currency Commitment” means, with respect to each Lender, its
obligation (a) to make Alternative Currency Committed Loans to the Borrowers
pursuant to Section 2.01(b), (b) to purchase participations in Alternative
Currency L/C Obligations and (c) to purchase participations in Canadian Dollar
Swing Line Loans and Euro/Sterling Swing Line Loans in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01A under the caption “Alternative
Currency Commitment” or in any Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.  

3

--------------------------------------------------------------------------------

 

“Alternative Currency Committed Foreign Currencies” means Canadian Dollars,
Euro, Sterling and Australian Dollars.

“Alternative Currency Committed Loan” has the meaning specified in
Section 2.01(b).

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency L/C Obligations” means all L/C Obligations under Letters
of Credit issued under the Alternative Currency Tranche.

“Alternative Currency Lender” means any Person that is a Lender hereunder in
respect of the Alternative Currency Tranche in its capacity as a Lender in
respect of such Tranche.

“Alternative Currency Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitments and (b) $500,000,000 less the sum of (i) the amount of the
Mexican Peso Commitment, plus (ii) the amount of the Supplemental Tranche
Commitment, in each case, subject to (A) increase pursuant to Section 2.16 and
(B) reallocation pursuant to Section 2.20.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

“Alternative Currency Swing Line Sublimit” means an amount equal to the lesser
of (a) $100,000,000 and (b) the Aggregate Alternative Currency Commitments.

“Alternative Currency Tranche” means, at any time, the aggregate amount of the
Lenders’ Alternative Currency Commitments at such time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

“Applicable Alternative Currency Percentage” means, with respect to any Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Alternative Currency Commitments represented by such Lender’s
Alternative Currency Commitment at such time, subject to adjustment as provided
in Section 2.18.  If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Alternative Currency Commitments
have expired, then the Applicable Alternative Currency Percentage of each Lender
shall be determined based on the Applicable Alternative Currency Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Alternative Currency Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01A under the
caption “Applicable Alternative Currency Percentage” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

4

--------------------------------------------------------------------------------

 

“Applicable Covenants” means, in connection with any determination required to
be made by the Company with respect to its ability to comply with the Financial
Covenants, the covenants set forth therein that are applicable at the time of
determination.

“Applicable Mexican Peso Percentage” means, with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Mexican Peso Commitments represented by such Lender’s Mexican Peso Commitment at
such time, subject to adjustment as provided in Section 2.18.  If the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Mexican Peso Commitments have expired, then the Applicable Mexican
Peso Percentage of each Lender shall be determined based on the Applicable
Mexican Peso Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Applicable Mexican Peso Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01A
under the caption “Applicable Mexican Peso Percentage” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Percentage” means, as applicable, the Applicable U.S. Dollar
Percentage, the Applicable Mexican Peso Percentage, the Applicable Alternative
Currency Percentage, the Applicable Supplemental Tranche Percentage, the
Applicable Term A-1 Loan Percentage or the Applicable Term A-2 Loan Percentage.

“Applicable Rate” means (a) prior to the Covenant Relief Period and on and after
the Covenant Relief Period Termination Date, the percentages per annum, based
upon the Debt Rating as set forth on Schedule 1.01B-1 and (b) during the
Covenant Relief Period and prior to the Covenant Relief Period Termination Date,
the percentages per annum, based upon the Debt Rating as set forth on Schedule
1.01B-2.

“Applicable Reference Rate” means, for any Eurocurrency Rate Loan denominated in
any LIBOR Quoted Currency or any LIBOR Floating Rate Loan, LIBOR, for any
Eurocurrency Rate Loan denominated in Australian Dollars, BBSY, for any
Eurocurrency Rate Loan denominated in Canadian Dollars, the CDOR Rate and for
any Eurocurrency Rate Loan denominated in Mexican Pesos, TIIE, as applicable.

“Applicable Sublimit” means, the lesser of (a) the Aggregate Commitment and
(b)(i) with respect to U.S. Dollar Committed Loans, $1,000,000,000, (ii) with
respect to Mexican Peso Committed Loans, $50,000,000, (iii) with respect to
Alternative Currency Committed Loans, the Alternative Currency Sublimit and
(iii) with respect to any Supplemental Tranche Committed Loan of a particular
Supplemental Currency, the maximum amount set forth in the applicable
Supplemental Addendum relating to such Supplemental Currency, in each case
subject to (x) increase pursuant to Section 2.16 and (y) reallocation pursuant
to Section 2.20.

“Applicable Supplemental Tranche Percentage” means, with respect to any Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Supplemental Tranche Commitments represented by such Lender’s
Supplemental Tranche Commitment at such time, subject to adjustment as provided
in Section 2.18.  If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been

5

--------------------------------------------------------------------------------

 

terminated pursuant to Section 8.02 or if the Aggregate Supplemental Tranche
Commitments have expired, then the Applicable Supplemental Tranche Percentage of
each Lender shall be determined based on the Applicable Supplemental Tranche
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Supplemental Tranche Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.01A
under the caption “Applicable Supplemental Tranche Percentage” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Term A-1 Loan Percentage” means, with respect to any Lender at any
time, the percentage (carried out to the ninth decimal) of such Lender’s
respective portion of the aggregate outstanding principal amount of Term A-1
Loans.  The Applicable Term A-1 Loan Percentage with respect to Term A-1 Loans
made on the Closing Date of each Lender is set forth opposite the name of such
Lender on Schedule 2.01B under the caption “Term A-1 Loan Percentage” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Term A-2 Loan Percentage” means, with respect to any Lender at any
time, the percentage (carried out to the ninth decimal) of such Lender’s
respective portion of the aggregate outstanding principal amount of Term A-2
Loans.  The Applicable Term A-2 Loan Percentage with respect to Term A-2 Loans
made on the Closing Date of each Lender is set forth opposite the name of such
Lender on Schedule 2.01C under the caption “Term A-2 Loan Percentage” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicable U.S. Dollar Percentage” means, with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
U.S. Dollar Commitments represented by such Lender’s U.S. Dollar Commitment at
such time, subject to adjustment as provided in Section 2.18.  If the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate U.S. Dollar Commitments have expired, then the Applicable U.S. Dollar
Percentage of each Lender shall be determined based on the Applicable U.S.
Dollar Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable U.S. Dollar Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01A under the
caption “Applicable U.S. Dollar Percentage” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicant Borrower” has the meaning specified in Section 2.19.

“Approved Bank” has the meaning specified in the definition of Cash Equivalents.

6

--------------------------------------------------------------------------------

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Reallocation Lender” means each Lender set forth on Schedule 2.20
(which shall set forth the maximum amount of its Commitment such Lender is
willing to allocate to each Tranche) that has agreed in writing in its sole
discretion to participate in Reallocations of its unused Commitments in
accordance with Section 2.20 without the requirement of providing a separate
approval for each Reallocation.  The Administrative Agent may update Schedule
2.20 from time to time upon the addition of any Approved Reallocation Lender and
the Administrative Agent shall provide the updated Schedule 2.20 to the
Borrowers and the Lenders.

“Arrangers” mean each of BofA Securities, Inc., JPMorgan Chase Bank, N.A., Wells
Fargo Securities, LLC, The Bank of Nova Scotia, The Bank of New York Mellon,
BB&T Capital Markets Inc., PNC Capital Markets LLC and U.S. Bank National
Association, in each case in its capacity as a joint lead arranger.

“Asset Sale” means any sale, transfer or other disposition (including by way of
merger, consolidation or sale-leaseback transaction) in one transaction or a
series of related transactions by the Company or any of its Subsidiaries to any
Person other than the Company or any of its Subsidiaries of (a) all or any of
the Capital Stock of any Subsidiary (including by issuance of such Capital
Stock), (b) all or substantially all of the property and assets of an operating
unit or business of the Company or any of its Subsidiaries, or (c) any other
property and assets of the Company or any of its Subsidiaries (other than
Capital Stock of a Person which is not a Subsidiary) outside the ordinary course
of business of the Company or such Subsidiary and, in each case, that is not
governed by Section 7.09; provided that “Asset Sale” shall not include (i) sales
or other dispositions of inventory, receivables and other current assets, (ii)
sales, transfers or other dispositions of assets with a fair market value not in
excess of $10,000,000 in any transaction or series of related transactions,
(ciii) leases of real estate assets, (div) Investments complying with
Section 7.10, and (ev) any transactions that, pursuant to clause (b) of
Section 7.08, are not deemed to be an “Asset Sale.”

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F-1 or any other form approved by the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Australian Dollars” and “AUD $” mean lawful money of Australia.

7

--------------------------------------------------------------------------------

 

“Authorized Financial Officer” of any Loan Party means any of the Principal
Financial Officer, the Chief Financial Officer, the Treasurer or the Chief
Accounting Officer of such Loan Party or any other officer of such Loan Party
designated in writing to the Administrative Agent by any of the foregoing
officers of such Loan Party as being authorized to act in such capacity so long
as such other officer is a financial person who works in such Loan Party’s
controller’s or accounting office.

“Authorizing Lender” has the meaning specified in Section 1.08(a).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.04(b)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.04(b)(iv).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date with respect to the Committed Loans, (b)
the date of termination of the Aggregate Commitments pursuant to Section 2.07,
and (c) the date of termination of the commitment of each Lender to make Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means 11 U.S.C. Section 101 et seq. and any rules or
regulations issued from time to time thereunder.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate if a Eurocurrency Rate Loan with an
Interest Period of one month were being made on such day, plus 1.00%; provided,
however, that, subject to Section 2.09(a), if the Base Rate shall be less than
zero1.15%, such rate shall be deemed zero1.15% for purposes of this Agreement
(the “Base Rate Zero Floor”).  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of

8

--------------------------------------------------------------------------------

 

America shall take effect at the opening of business on the day specified in the
public announcement of such change.  Notwithstanding the foregoing, solely for
purposes of Loans denominated in Canadian Dollars, Base Rate means the Canadian
Prime Rate.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans (other than Canadian Dollar Swing Line Loans, Canadian Dollar
Loans and Euro/Sterling Swing Line Loans) shall be denominated in Dollars.

“Base Rate Term Loan” means a Term A-1 Loan or Term A-2 Loan that is a Base Rate
Loan.

“Base Rate Zero Floor” has the meaning specified in the definition of Base Rate.

“BBSY” has the meaning specified in the definition of Eurocurrency Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” has the meaning specified in Section 10.24.

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

“Bid Loan” has the meaning specified in Section 2.03(a).

“Bid Loan Sublimit” means an amount equal to 50% of the Aggregate Commitments.
The Bid Loan Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.11.

“Borrowing” means a Committed Borrowing, a Bid Borrowing, a Swing Line
Borrowing, a Term A-1 Loan Borrowing or a Term A-2 Loan Borrowing, as the
context may require.

9

--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

(d) if such day relates to any interest rate settings as to a LIBOR Floating
Rate Loan, any fundings, disbursements, settlements and payments in Dollars in
respect of any such LIBOR Floating Rate Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such LIBOR
Floating Rate Loan, means any such day on which dealings in deposits in Dollars
are conducted by and between banks in the London interbank eurodollar market;

(e)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency;

(f)if such day relates to any fundings, disbursements, settlements and payments
in respect of a Canadian Dollar Swing Line Loan or any other dealings in a
Canadian Dollar Swing Line Loan, means any such day on which banks in Toronto,
Canada are open for business; and

(g)if such day relates to any fundings, disbursements, settlements and payments
in respect of a Euro/Sterling Swing Line Loan or any other dealings in a
Euro/Sterling Swing Line Loan, means any date on which banks in London, England
are open for business.

10

--------------------------------------------------------------------------------

 

“Calculation Period” means the period of four consecutive fiscal quarters last
ended before the date of the respective event or incurrence which requires
calculations to be made on a Pro Forma Basis and for which financial information
of the kind referred to in Sections 6.11(a) and (b) is available.; provided that

(a)solely for the purpose of calculating Consolidated EBITDA for purposes of
Sections 7.15, 7.16 and 7.17 and the definition of Leverage Ratio:

(i)for the final fiscal quarter of the Company occurring during the Covenant
Relief Period (which shall in no event be later than the fiscal quarter ending
September 30, 2021), the Calculation Period shall be such fiscal quarter then
ended multiplied by 4; provided, however, that if such final fiscal quarter is
September 30, 2021, the Calculation Period shall instead be the fiscal quarters
of the Company ending June 30, 2021 and September 30, 2021 multiplied by 2;

(ii)for the first fiscal quarter of the Company occurring immediately after the
Covenant Relief Period (which shall in no event be later than the fiscal quarter
ending December 31, 2021), the Calculation Period shall be the two fiscal
quarters then most recently ended multiplied by 2; provided, however, that if
such first fiscal quarter is December 31, 2021, the Calculation Period shall
instead be the fiscal quarters of the Company ending June 30, 2021, September
30, 2021 and December 31, 2021 multiplied by 4/3; and

(iii)for the second fiscal quarter of the Company occurring immediately after
the Covenant Relief Period (which shall in no event be later than the fiscal
quarter ending March 31, 2022), the Calculation Period shall be the three fiscal
quarters then most recently ended multiplied by 4/3; provided, however, that if
such second fiscal quarter is March 31, 2022, the Calculation Period shall
instead be the four consecutive fiscal quarters of the Company then last ended;
and

(b) solely with respect to Section 7.21(b) and any test based on compliance with
Section 7.21(b), Calculation Period shall mean the last day of each calendar
month of the Company as reported (or required to be reported) pursuant to
Section 6.11(k).

“Canadian Dollar Swing Line Borrowing” means a borrowing of a Canadian Dollar
Swing Line Loan pursuant to Section 2.05(c).

“Canadian Dollar Swing Line Lender” means each of Bank of America, N.A. Canada
Branch, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., in each case in
its capacity as provider of Canadian Dollar Swing Line Loans, or any successor
Canadian Dollar Swing Line Lender hereunder.

“Canadian Dollar Swing Line Loan” has the meaning specified in
Section 2.05(c)(i).

“Canadian Dollar Swing Line Loan Notice” means a notice of a Canadian Dollar
Swing Line Borrowing pursuant to Section 2.05(c)(ii), which, if in writing,
shall be substantially in the form of Exhibit C-3 or such other form as may be
approved by the Administrative Agent

11

--------------------------------------------------------------------------------

 

(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.

“Canadian Dollar Swing Line Sublimit” means an amount equal to the lesser of (a)
the Alternative Currency Swing Line Sublimit, (b) the Aggregate Alternative
Currency Commitments and (c) initially $50,000,000, as such amount may be
adjusted from time to time pursuant to Section 2.05(g).  The Canadian Dollar
Swing Line Sublimit with respect to Canadian Dollar Swing Line Loans of any
Canadian Dollar Swing Line Lender shall not exceed one third (1/3) of the
Canadian Dollar Swing Line Sublimit at any time unless (a) such Canadian Dollar
Swing Line Lender, in its sole discretion, agrees to make Canadian Dollar Swing
Line Loans in excess thereof and (b) after giving effect to any such Canadian
Dollar Swing Line Loan, the aggregate face amount of all outstanding Canadian
Dollar Swing Line Loans does not exceed the lesser of (i) the Alternative
Currency Swing Line Sublimit, (ii) the Aggregate Alternative Currency
Commitments and (iii) initially $50,000,000, as such amount may be adjusted from
time to time pursuant to Section 2.05(g).  The Canadian Dollar Swing Line
Sublimit is part of, and not in addition to, the Aggregate Alternative Currency
Commitments.

“Canadian Dollars” and “Cdn $” mean lawful money of Canada.

“Canadian Insolvency Law” means any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement or compromise of, or stay of proceedings to enforce, some
or all of the claims of the corporation’s creditors against it.

“Canadian Prime Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) 30-day Reuters Canadian Deposit Offering Rate for bankers’
acceptances plus ½ of 1% and (b) the rate of interest publicly announced from
time to time by Bank of America, N.A. Canada Branch as its reference rate of
interest for loans made in Canadian Dollars to Canadian customers and designated
as its “prime rate”.   The “prime rate” is a rate set by Bank of America, N.A.
Canada Branch based upon various factors, including Bank of America. N.A. Canada
Branch’s costs and desired return, general economic conditions and other factors
and is used as a reference point for pricing some loans. Any change in the
Canadian Prime Rate due to a change in Bank of America, N.A. Canada Branch’s
Canadian Prime Rate shall be effective on the effective date of such change in
Bank of America, N.A. Canada Branch’s prime rate.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, and participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“Capitalized Lease” subject to Section 7.18(c), (a) for purposes of determining
compliance with, and any computations of, any financial covenant or covenant
requiring calculations and for purposes of Section 7.05 hereof, shall mean, as
applied to any Person, any lease of any property (whether real, personal or
mixed) of which the discounted present value of the rental obligations of such
Person as lessee, in conformity with GAAP (excluding the

12

--------------------------------------------------------------------------------

 

application of FASB ASC 842), is required to be capitalized on the balance sheet
of such Person, and (b) for any other purpose, shall mean, as applied to any
Person, any lease of any property (whether real, personal or mixed) required to
be classified as a “finance lease” under FASB ASC 842.

“Capitalized Lease Obligations” of any Person means the discounted present value
of all rental obligations under a Capitalized Lease as reflected on the balance
sheet of such Person in accordance with GAAP.

“Cash Available for Distribution” of any Person for any period means
Consolidated EBITDA of such Person less the sum of (a) 5% of Gross Revenues
received during such period from all Hotel Properties, (b) Consolidated Interest
Expense for such period, (c) scheduled amortization (other than balloon
payments) for such period plus (d) cash Taxes for such period.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” has a meaning
correlative to the foregoing and includes the proceeds of such cash collateral
and other credit support.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than one year from
the date of acquisition, (b) Dollar denominated time deposits, certificates of
deposit and bankers acceptances of (i) any Lender that is a commercial bank or
(ii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank or Lender, an “Approved Bank”), in each case with
maturities of not more than one year from the date of acquisition, (c)
commercial paper issued by any Approved Bank or by the parent company of any
Approved Bank and commercial paper issued by, or guaranteed by, any industrial
or financial company with a short-term commercial paper rating of at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, or guaranteed by any industrial company with a long term unsecured debt
rating of at least A or A2, or the equivalent of each thereof, from S&P or
Moody’s, as the case may be, and in each case maturing within one year after the
date of acquisition, (d) marketable direct obligations issued by the District of
Columbia or any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either S&P or
Moody’s, (e) investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (a) through
(d) above and (f) other investments denominated in lawful currencies (other than
Dollars) that are readily convertible into Dollars, in each case of which are of
comparable tenure and credit quality as those described

13

--------------------------------------------------------------------------------

 

in clauses (a) through (e) above, customarily utilized for short-term cash
management purposes in connection with any permitted business conducted by the
Company and its Subsidiaries.

“Casualty Event” means the receipt by the Company or any Subsidiary of any cash
casualty insurance proceeds (for clarity, excluding insurance proceeds for
financial (and not property) losses, such as business interruption insurance
proceeds) or condemnation award payable by reason of theft, loss, physical
destruction or damage, taking or similar event with respect to any of the
respective real or personal property (including Hotels) of the Company and its
Subsidiaries.

“CDOR Rate” has the meaning specified in the definition of Eurocurrency Base
Rate.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following: (a) HHRI shall
at any time cease to own 100% of the general partnership interests of the
Company,  (b) any Person or group (as such term is defined in Section 13(d)(3)
of the Securities Exchange Act) other than an Excluded Person is or becomes the
“beneficial owner,” directly or indirectly, of more than 50% of the total voting
power in the aggregate of all classes of Relevant Capital Stock of the  Company
(or HHRI for so long as HHRI is a parent of the Company immediately prior to
such transaction or series of related transactions) then outstanding normally
entitled to vote in elections of directors, managers or trustees, as applicable,
(c) during any period of 12 consecutive months after the Closing Date (for so
long as HHRI is a parent of the Company immediately prior to such transaction or
series of related transactions), Persons who at the beginning of such 12-month
period constituted the board of HHRI (together with any new Persons whose
election or designation by such board or whose nomination for election by the
shareholders of HHRI was approved by a vote of a majority of the Persons then
still comprising the board who were either members of the board at the beginning
of such period or whose election, designation or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of HHRI then in office or (d) any “change of control” or
similar event shall occur under any Qualified Preferred Stock, the Senior Notes
or any other Indebtedness (other than Non-Recourse Indebtedness) of HHRI or the
Company with an aggregate principal amount of $125,000,000 or more which results
in a default under such Indebtedness beyond the period of grace (if any) or a
declaration of such Indebtedness to be due and payable prior to the scheduled
maturity thereof.

14

--------------------------------------------------------------------------------

 

“Class” means, when used in reference to any Loan, its character as a Committed
Loan, a Term A-1 Loan or a Term A-2 Loan.

“Class Required Lenders” means, at any time, with respect to a Class, Lenders
under such Class owed or holding greater than 50% of the sum of the Outstanding
Amount of such Class and the aggregate unused Commitments relating to such Class
at such time.

“Closing Date” means the first date all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01, such date
being August 1, 2019.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a U.S. Dollar Commitment, an Alternative Currency Commitment,
a Mexican Peso Commitment or a Supplemental Tranche Commitment.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Committed Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Committed Loan” means a U.S. Dollar Committed Loan, an Alternative Currency
Committed Loan, a Mexican Peso Committed Loan or a Supplemental Tranche
Committed Loan, as applicable.

“Committed Loan Lender” means, at any time, each Lender with a Committed Loan
Commitment or with outstanding Committed Loans at such time.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § et eq.),
as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent, substantially in the form of Exhibit G-1.

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

“Competitor” means any Person investing primarily in hotel properties and any
manager or operator of a property owned or leased by the Company or any of its
Subsidiaries, including any Person that is specifically identified in writing by
name as a Competitor by the Company to

15

--------------------------------------------------------------------------------

 

the Administrative Agent in a list generally available to the Lenders on the
Closing Date, which list may be updated from time to time after the Closing Date
by the Company in writing to the Administrative Agent (which shall promptly make
such list available to the Lenders) (but no such update shall become effective
until the third Business Day after it is provided by the Company to the
Administrative Agent for dissemination to the Lenders, and no such update shall
apply retroactively to a Person that already acquired and continues to hold (or
has and remains committed to acquire, without giving retroactive effect to any
such commitment) an assignment or participation interest in the Commitments or
Loans hereunder).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit EE-1.

“Consolidated” or “consolidated” means, with respect to any Person, the
consolidation of the accounts of the Subsidiaries of such Person with those of
such Person; provided that “consolidation” will not include consolidation of the
accounts of any other Person other than a Subsidiary of such Person with such
Person (it being understood that the accounts of such Person’s Consolidated
Subsidiaries shall be consolidated only to the extent of such Person’s
proportionate interest therein). The terms “consolidate” and “consolidating”
have correlative meanings to the foregoing.

“Consolidated EBITDA” means, for any Person and for any period on a Pro Forma
Basis, the Consolidated Net Income of such Person for such period, plus amounts
which have been deducted and minus amounts which have been added for, without
duplication (in each case, to the extent of such Person’s proportionate share
therein): (1) Consolidated Interest Expense on Indebtedness, (2) provisions for
taxes based on income, (3) amortization of debt discount and deferred financing
costs, (4) gains and losses from sales or other dispositions of depreciable
property and other investments, other than from (i) sales of inventory and (ii)
timeshare assets held-for-sale, in each case, in the ordinary course of
business, (5) property depreciation and amortization expense, including any
impairment charges, (6) the effect of any noncash items, (7) amortization of
deferred charges and (8) any break-up fees and lost deposits by such Person in
connection with acquisitions that are not pursued by such Person; all as
determined on a consolidated basis for such Person and its Consolidated
Subsidiaries (it being understood that the accounts of such Person’s
Consolidated Subsidiaries shall be consolidated only to the extent of such
Person’s proportionate share therein).  It is hereby understood and agreed by
the Company, the Administrative Agent and the Lenders that (i) neither the
incurrence of any COVID-19 Relief Loans, any forgiveness of any COVID-19 Relief
Loans nor the use of proceeds thereof, in each case, shall result in any
increase or decrease to Consolidated EBITDA for any purpose under this Agreement
and (ii) any reduction of costs to the Company resulting from cost savings
realized by hotel operators pursuant to credits (such as the Employee Retention
Credit) or other relief provided pursuant to the “Coronavirus Aid, Relief, and
Economic Security Act” or the  “CARES Act” or any similar legislation or program
shall be taken into account in the determination of Consolidated EBITDA.

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period, less the sum for such period of (i) 5%
of Gross Revenues received from Hotel Properties and (ii) 3% of Gross Revenues
received from all other real estate to (b) Consolidated Fixed Charges for such
period.

16

--------------------------------------------------------------------------------

 

“Consolidated Fixed Charges” means, for any period, on a Pro Forma Basis, the
sum of (a) Consolidated Interest Expense for such period, (b) preferred stock
dividends (or the equivalent thereof) accrued and/or paid in cash (to the extent
not accrued during a prior period) by the Company during such period, (c)
scheduled amortization payments (other than balloon payments) during such period
and (d) cash taxes on ordinary income for such period.

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense.

“Consolidated Interest Expense” means, for any period on a Pro Forma Basis, the
Company’s interest expense and the interest expense of its Subsidiaries,
including, without duplication, (a) all amortization of debt discount, but
excluding the amortization of fees or expenses incurred in order to consummate
the sale of debt securities or to establish the facilities under this Agreement,
(b) all accrued interest, (c) all capitalized interest (other than capitalized
interest funded under a construction loan interest reserve account) and (d) the
interest component of Capitalized Lease Obligations, in each case determined (i)
on a Consolidated basis for such period, net of all interest income and (ii) net
of amounts paid or payable and/or received or receivable by the Company and its
Subsidiaries under Interest Rate Protection Agreements, all determined on a
consolidated basis (it being understood that the accounts of the Company’s
Consolidated Subsidiaries shall be consolidated only to the extent of the
Company’s proportionate share therein).

“Consolidated Net Income” means, with respect to any Person for any period, the
amount of net income, or loss, for such Person and its Subsidiaries for such
period, excluding, without duplication (a) the effect of any extraordinary or
non-recurring gains or losses (including transaction costs of acquisitions not
permitted to be capitalized), (b) the portion of net income for the Company and
its Subsidiaries allocable to non-controlling interests in unconsolidated
persons to the extent that cumulative cash dividends or distributions have not
actually been received by the Company or one of its Subsidiaries and (c) the
portion of net losses for such Person and its Subsidiaries allocable to
non-controlling interests in unconsolidated persons, all determined on a
consolidated basis (it being understood that the net income of Consolidated
Subsidiaries shall be consolidated with that of a Person only to the extent of
the proportionate interest of such Person in such Consolidated Subsidiaries) in
accordance with GAAP.  It is hereby understood and agreed by the Company, the
Administrative Agent and the Lenders that (i) neither the incurrence of any
COVID-19 Relief Loans, any forgiveness of any COVID-19 Relief Loans nor the use
of proceeds thereof, in each case, shall result in any increase or decrease to
Consolidated Net Income for any purpose under this Agreement and (ii) any
reduction of costs to the Company resulting from cost savings realized by hotel
operators pursuant to credits (such as the Employee Retention Credit) or other
relief provided pursuant to the “Coronavirus Aid, Relief, and Economic Security
Act” or the  “CARES Act” or any similar legislation or program shall be taken
into account in the determination of Consolidated Net Income.

“Consolidated Total Debt” means, at any time, the difference, if positive, of
(a) the sum of (without duplication) (i) the amount of all Indebtedness of the
Company and its Subsidiaries as would be required to be reflected on the
liability side of a balance sheet prepared in accordance with GAAP and
determined on a consolidated basis at such time (it being understood that the
amounts of Indebtedness of Subsidiaries shall be consolidated with that of the
Company

17

--------------------------------------------------------------------------------

 

only to the extent of the Company’s interest in such Subsidiaries) and (ii)
guarantees of third party debt, letters of credit issued to support third party
debt and secured obligations in favor of hotel managers in connection with
jointly funded hotel renovations, less (b) the sum of (i) unrestricted cash on
hand (excluding any amounts of cash on hand that have been designated by the
Company for application to prepay Indebtedness described in clause (b)(ii)) in
excess of $100,000,000 plus (ii) any Indebtedness outstanding on the date of
determination in respect of which an irrevocable prepayment notice has been
delivered that results in such Indebtedness being due and payable not later than
30 days after such prepayment notice, to the extent the Company either shall
have unrestricted cash reserves for such payment or shall have committed cash
reserves for such payment pursuant to a deposit arrangement or otherwise.

“Contingent Obligation” means any obligation, contingent or otherwise, of any
Person directly or indirectly guaranteeing any Indebtedness of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Contingent Obligation” shall not include
endorsements for collection or deposit in the ordinary course of business;
provided, further, that if the Company or a Subsidiary has received a letter of
credit or other similar credit support from a bank or a Person with a long term
unsecured credit rating of at least “BBB-” or higher from S&P or “Baa3” or
higher from Moody’s (or, if not from a Person that has a rating, a Person that,
in the sole discretion of the Required Lenders, is capable of performing and
will perform its obligations under such credit support) or cash collateral in
which the Company or such Subsidiary has a first priority perfected security
interest and which is immediately available to the Company or such Subsidiary in
the event of a payment by it under the related Contingent Obligation (or cash
collateral has been deposited with the obligee (or a trustee for such obligee)
under such Contingent Obligation under similar circumstances, including a
defeasance trust), the amount of the Contingent Obligation shall be reduced by
the amount payable under such letter of credit or other similar credit support
but only so long as such letter of credit or other similar credit support or
cash collateral remains in effect and meets such requirements or such Person
providing the credit support satisfies such criteria.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto;
provided that the right to designate a member of the board of directors or
managers of a Person will not, by itself, be deemed to constitute control.

18

--------------------------------------------------------------------------------

 

“Covenant Relief Period” means the period commencing July 1, 2020 and ending on
the earlier of (a) the last date the Company shall be required to deliver the
Compliance Certificate with respect to the September 30, 2021 fiscal quarter in
accordance with Section 6.11(d) (or, if earlier, the actual date on which the
Company shall deliver such Compliance Certificate pursuant to Section 6.11(d))
and (b) the date that the Company shall deliver (i) a Compliance Certificate in
accordance with Section 6.11(d) with respect to any fiscal quarter ending after
the First Amendment Effective Date but prior to September 30, 2021 reflecting
compliance with the Financial Covenants (other than Section 7.21(b)) as
applicable on September 30, 2021 and (ii) written notice to the Administrative
Agent electing to terminate the Covenant Relief Period concurrently with the
delivery of such Compliance Certificate.  Any election by the Company to
terminate the Covenant Relief Period in accordance with the foregoing clause
(b)(ii) shall be irrevocable and in no event shall the Covenant Relief Period
apply thereafter or be reinstated.

“Covenant Relief Period Termination Date” means the earlier date occurring under
clauses (a) and (b) of the definition of “Covenant Relief Period.”

“Covenant Restriction Period” means the period commencing on the First Amendment
Effective Date and ending on the Covenant Relief Period Termination Date.

“Covered Entity” has the meaning specified in Section 10.24.

“Covered Party” has the meaning specified in Section 10.24.

“COVID-19 Relief Loans” means credit support in the form of unsecured
Indebtedness incurred by the Company or any Subsidiary of the Company from, or
with the credit or other support of, any Governmental Authority, pursuant to the
laws, rules or regulations of the United States (including any agency or
instrumentality of the United States and including the Federal Reserve and other
federal bank regulatory agencies) or any other Governmental Authority and
incurred with the intent to mitigate (in the good faith determination of the
Company) through liquidity or other financial relief the impact of the COVID-19
global pandemic on the business and operations of the Company and its
Subsidiaries, solely to the extent any cash received by the Company or any of
its Subsidiaries therefrom are used exclusively for general corporate purposes
and not used for real property or asset acquisitions or dividend payments.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Customary Non-Recourse Exclusions” means usual and customary exceptions and
non-recourse carve-outs in non-recourse debt financings of Real Property and
other carve-outs appropriate in the good faith determination of the Company to
the financing, including, without limitation, exceptions by reason of (a) any
fraudulent misrepresentation made by the Company or any of its Subsidiaries in
or pursuant to any document evidencing any Indebtedness, (b) any unlawful act on
the part of the Company or any of its Subsidiaries in respect of the
Indebtedness or other liabilities of any Subsidiary of the Company, (c) any
waste or misappropriation of funds by the Company or any of its Subsidiaries in
contravention of the provisions of the Indebtedness or other liabilities of any
Subsidiary, (d) customary environmental indemnities associated with the Real
Property of any Subsidiary of the Company, (e) voluntary bankruptcy, (f) failure
of the

19

--------------------------------------------------------------------------------

 

Company or any of its Subsidiaries to comply with applicable special purpose
entity covenants, (g) any failure to maintain insurance required pursuant to any
document evidencing any Indebtedness, or (h) any failure to comply with
restrictions on the transfer of Real Property set forth in any document
evidencing any Indebtedness, but excluding exceptions by reason of (i)
non-payment of the debt incurred in such non-recourse financing (other than
usual and customary exceptions in respect of the first debt service payment), or
(ii) the failure of the relevant Subsidiary of the Company to comply with
financial covenants.

“Debt Issuance” means the issuance by the Company or any of its Subsidiaries of
Indebtedness of the type described in clause (a) of the definition of
Indebtedness (excluding any intercompany Indebtedness).

“Debt to Undepreciated Real Estate Assets Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Total Debt at such time to (b)
Undepreciated Real Estate Assets at such time.

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, Canadian
Insolvency Law and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

“Decreasing Tranche” has the meaning specified in Section 2.20(a).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, Swap Contract Obligations and Treasury Management Obligations,
an interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if
any, applicable to Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurocurrency Rate Loan or LIBOR Floating Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.

“Default Right” has the meaning specified in Section 10.24.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that  (a) has
failed to perform any of its funding obligations hereunder,  including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Line Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Company
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Company, or the Administrative Agent or any Lender

20

--------------------------------------------------------------------------------

 

in writing that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in writing or public statement) cannot be satisfied), (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent and the Company that it
will comply with its funding obligations (but only for such time as such Lender
has failed to provide such confirmation) or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.18(b)) upon delivery of written notice of such determination to the
Company, the L/C Issuer, the Swing Line Lender and each Lender.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.19.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.19.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Determination Date” has the meaning specified in the definition of “Pro Forma
Basis”.

“Disqualified Institution” means any (a) Competitor, (b) prospective assignee or
successor administrative agent (other than a Lender or an Affiliate of a Lender)
which is or has been an adverse party in litigation or other legal proceedings
against the Company or any of its Subsidiaries, in each case, specifically
identified in writing by name as such by the Company in a list generally
available to the Lenders on the Closing Date, which list may be updated from
time to time after the Closing Date by the Company in writing to the
Administrative Agent (which shall promptly make such list available to the
Lenders) (but no such update shall become effective until the third Business Day
after it is provided to the Administrative Agent for

21

--------------------------------------------------------------------------------

 

dissemination to the Lenders, and no such update shall apply retroactively to a
Person that already acquired and continues to hold (or has and remains committed
to acquire, without giving retroactive effect to any such commitment) an
assignment or participation interest in any of the Commitments or Loans
hereunder) and (c) any Affiliate of any Person listed in clause (a) or (b) above
that is either (i) clearly identifiable solely on the basis of such Affiliate’s
name or (ii) identified to the Administrative Agent by the Company in writing
from time to time for distribution to the Lenders (but no such update shall
become effective until the third Business Day after it is provided to the
Administrative Agent for dissemination to the Lenders, and no such update shall
apply retroactively to a Person that already acquired and continues to hold (or
has and remains committed to acquire, without giving retroactive effect to any
such commitment) an assignment or participation interest in any of the
Commitments or Loans hereunder).

“Disqualified Stock” has the meaning provided in the Governing Senior Note
Indenture.

“Dividends” with respect to any Person means that such Person has declared or
paid a dividend or returned any equity capital to its stockholders, partners or
members or authorized or made any other distribution, payment or delivery of
property (other than common stock or other common equity interests of such
Person or Qualified Preferred Stock of HHRI or the Company) or cash to its
stockholders, partners or members in their capacity as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a
consideration any shares of any class of its capital stock or any other equity
interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its capital stock or other equity
interest), or set aside any funds for any of the foregoing purposes, or shall
have permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any shares of any class of the capital stock or any partnership
interests of such Person outstanding on or after the Closing Date (or any
options or warrants issued by such Person with respect to its capital stock or
other equity interest).

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

22

--------------------------------------------------------------------------------

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority inof any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended, by the Single European Act of 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings arising
under any Environmental Law or any permit issued under any Environmental Law
(hereafter, “Claims”), including, without limitation, (a) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (b) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
arising from alleged injury to human health, safety or the environment due to
the presence of Hazardous Materials.

“Environmental Laws” means any and all federal, state, provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
water or public sewer systems.

“Equity Issuance” means (a) any issuance by the Company of its Capital Stock to
any Person and (b) any capital contributions to the Company.  

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

23

--------------------------------------------------------------------------------

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro/Sterling Swing Line Borrowing” means a borrowing of a Euro/Sterling Swing
Line Loan pursuant to Section 2.05(d).

“Euro/Sterling Swing Line Lender” means each of Bank of America, N.A. London
Branch, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., in each case in
its capacity as provider of Euro/Sterling Swing Line Loans, or any successor
Euro/Sterling Swing Line Lender hereunder.

“Euro/Sterling Swing Line Loan” has the meaning specified in Section 2.05(d)(i).

“Euro/Sterling Swing Line Loan Notice” means a notice of a Euro/Sterling Swing
Line Borrowing pursuant to Section 2.05(d)(ii), which, if in writing, shall be
substantially in the form of Exhibit C-4 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.

“Euro/Sterling Swing Line Sublimit” means an amount equal to the lesser of (a)
the Alternative Currency Swing Line Sublimit, (b) the Aggregate Alternative
Currency Commitments and (c) initially $50,000,000, as such amount may be
adjusted from time to time pursuant to Section 2.05(h).  The Euro/Sterling Swing
Line Sublimit with respect to Euro/Sterling Swing Line Loans of any
Euro/Sterling Swing Line Lender shall not exceed one third (1/3) of the
Euro/Sterling Swing Line Sublimit at any time unless (a) such Euro/Sterling
Swing Line Lender, in its sole discretion, agrees to make Euro/Sterling Swing
Line Loans in excess thereof and (b) after giving effect to any such
Euro/Sterling Swing Line Loan, the aggregate face amount of all outstanding
Euro/Sterling Swing Line Loans does not exceed the lesser of (i) the Alternative
Currency Swing Line Sublimit, (ii) the Aggregate Alternative Currency
Commitments and (iii) initially $50,000,000, as such amount may be adjusted from
time to time pursuant to Section 2.05(h).  The Euro/Sterling Swing Line Sublimit
is part of, and not in addition to, the Aggregate Alternative Currency
Commitments.

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Base
Rate to be added to or subtracted from the Eurocurrency Base Rate, which margin
shall be expressed in multiples of 1/100th of one basis point.

“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Base Rate.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

24

--------------------------------------------------------------------------------

 

Eurocurrency Rate  =

  Eurocurrency Base Rate

1.00     1.00 – Eurocurrency Reserve Percentage

Where,

“Eurocurrency Base Rate” means for any Interest Period with respect to a
Eurocurrency Rate Loan:

(a)(a) in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate which is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00 a.m.
(London time), two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; provided,
that for Eurocurrency Rate Loans relating to a Supplemental Tranche Committed
Loan, the Eurocurrency Base Rate shall be the applicable Screen Rate; and

(b) (b) in the case of a Eurocurrency Rate Loan denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Rate Bid Rate
or the successor thereto approved by the Administrative Agent (“BBSY”), as
published by Reuters (or such other commercially available source providing BBSY
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time), two Business Days prior to
the commencement of such Interest Period (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(c)(c) in the case of a Eurocurrency Rate Loan denominated in Canadian Dollars,
the rate per annum equal to the Canadian Dealer Offered Rate or the successor
thereto if the Investment Industry Regulatory Organization of Canada is no
longer making a CDOR rate available (“CDOR Rate”), as published by Reuters (or
such other commercially available source providing quotations of CDOR as may be
designated by the Administrative Agent from time to time) at or about 10:00 a.m.
(Toronto, Ontario time), two Business Days prior to the commencement of such
Interest Period, for Canadian Dollar banker’s acceptances (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(d)(d) in the case of a Eurocurrency Rate Loan denominated in Mexican Pesos, the
rate per annum equal to the Interbanking Equilibrium Interest Rate (Tasa de
Interés Interbancaria de Equilibrio, “TIIE”), or a comparable or successor rate
for obligations in Mexican Pesos which rate is approved by the Administrative
Agent, as published by Banco de Mexico in the Federation’s Office Gazette
(Diario Oficial de la Federación) (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 2:00 p.m.

25

--------------------------------------------------------------------------------

 

(Mexico City, Mexico time) two Business Days prior to the commencement of such
Interest Period in accordance with normal market practice (which may include
through consultation with one or more reference banks selected by the
Administrative Agent);

provided, however, that, subject to Section 2.09(a), if the Eurocurrency Rate
shall be less than zero0.15%, such rate shall be deemed zero0.15% for purpose of
this Agreement (the “Eurocurrency Rate Zero Floor”).  

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on the Eurocurrency Rate.  Eurocurrency Rate Committed Loans may be
denominated in Dollars or in an Alternative Currency.  All Committed Loans
denominated in an Alternative Currency must be Eurocurrency Rate Committed
Loans.

“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan, a
Eurocurrency Margin Bid Loan or a Eurocurrency Rate Term Loan.

“Eurocurrency Rate Term Loan” means a Term A-1 Loan or Term A-2 Loan that bears
interest at a rate based on the Eurocurrency Rate.

“Eurocurrency Rate Zero Floor” has the meaning specified in the definition of
Eurocurrency Base Rate.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

“Excluded Asset Sale” means Net Cash Proceeds from any Asset Sale that are held
for application in connection with an exchange of property in a transaction
governed by Section 1031 of the Code so long as (a) the property received in
connection with such exchange was acquired within 180 days prior to or after
such Asset Sale, (b) the aggregate amount of Net Cash Proceeds excluded pursuant
to this definition does not exceed $750,000,000 and (c) the property received in
connection with such exchange constitutes Real Property that (i) does not secure
Indebtedness other than any Indebtedness permitted to be assumed pursuant to
Section 7.10(c)(iv) and (ii) is not owned by Subsidiaries of the Company that
have Subsidiary Indebtedness.

“Excluded Debt Issuance” means (a) Indebtedness incurred as Committed Loans, Bid
Loans, Swing Line Loans, Letters of Credit, Term A-1 Loans or Term A-2 Loans
under this Agreement, (b) any portion of Indebtedness constituting Permitted
Refinancing Indebtedness, (c) COVID-19 Relief Loans, (d) Acquired Indebtedness,
so long as such Acquired Indebtedness is incurred in compliance with this
Agreement and the Governing Senior Note Indenture, (e) Non-Recourse Indebtedness
not to exceed $1,000,000,000 in the aggregate assumed in connection with an
acquisition permitted under Section 7.10(c) and (f) other Indebtedness
(including letters

26

--------------------------------------------------------------------------------

 

of credit) not to exceed $10,000,000 in the aggregate and incurred to cover
operational needs of the Company and its Subsidiaries.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Person” means, in the case of the Company, HHRI or any Wholly-Owned
Subsidiary of HHRI.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.   If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its net income (however denominated), and franchise taxes imposed on it (in lieu
of net income taxes), by the jurisdiction (or any political subdivision thereof)
under the Laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located or as a result of any other present or former connection
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced this Agreement or any Loan Document, or sold
or assigned an interest in any Loan or Loan Document) between such recipient and
such jurisdiction, (b) any branch profits taxes imposed by the United States or
any other jurisdiction described in clause (a) above, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by such
Borrower under Section 10.13), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (c), and (e) any withholding taxes imposed pursuant to
FATCA.

“Exempted Affiliate Transactions” has the meaning provided in Section 7.07.

27

--------------------------------------------------------------------------------

 

“Existing Committed Loan Maturity Date” has the meaning specified in
Section 2.15(a).

“Existing Letter of Credit” means that certain Letter of Credit #68064031, with
an expiration date of January 5, 2020, issued by Bank of America for the benefit
of The Port Authority of New York and New Jersey in the aggregate face amount of
$400,000.

“Existing Term A-1 Loan Maturity Date” has the meaning specified in
Section 2.15(b).

“Facility Termination Date” means the date on which (a) the Aggregate
Commitments have terminated, (b) all Loans, L/C Borrowings and all other
Obligations under the Loan Documents (other than contingent L/C Obligations and,
for the avoidance of doubt, any Obligations of the type described in clause (b)
or (c) of the definition thereof) have been paid and satisfied in full, and (c)
there shall have been deposited cash collateral with respect to all Obligations
and L/C Obligations (or, if acceptable to the applicable L/C Issuer, as an
alternative to cash collateral, in the case of any L/C Obligation, the
applicable L/C Issuer shall have received a back-up letter of credit) in amounts
and on terms and conditions and with parties satisfactory to each L/C Issuer and
Indemnitee that is, or may be, owed such Obligations (excluding contingent
Obligations as to which no claim has been asserted).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities implementing such
Sections of the Code.

“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means  (a) the letter agreement, dated June 19, 2019, among the
Company, the Administrative Agent, BofA Securities, Inc., JPMorgan Chase Bank,
N.A., Wells Fargo Bank, N.A. and Wells Fargo Securities, LLC and, (b) any fee
letter between the Company and any L/C Issuer, as applicable and (c) the letter
agreement, dated the First Amendment Effective Date, among the Company, the
Administrative Agent, BofA Securities, Inc., JPMorgan Chase Bank, N.A., Wells
Fargo Bank, N.A. and Wells Fargo Securities, LLC.

28

--------------------------------------------------------------------------------

 

“FF&E” means, with respect to any Hotel Property, any furniture, fixtures and
equipment, including any beds, lamps, bedding, tables, chairs, sofas, curtains,
carpeting, smoke detectors, mini bars, paintings, decorations, televisions,
telephones, radios, desks, dressers, towels, bathroom equipment, heating,
cooling, lighting, laundry, incinerating, loading, swimming pool, landscaping,
garage and power equipment, machinery, engines, vehicles, fire prevention,
refrigerating, ventilating and communications apparatus, carts, dollies,
elevators, escalators, kitchen appliances, restaurant equipment, computers,
reservation systems, software, cash registers, switchboards, cleaning equipment
or other items of furniture, fixtures and equipment typically used in hotel
properties (including furniture, fixtures and equipment used in guest rooms,
lobbies and common areas (other than those items of furniture, fixtures and
equipment owned by the occupant or tenant in any such room)).

“Financial Condition Test” means, with respect to any acquisition, Investment or
issuance of capital stock, the requirement that at the time of such acquisition,
Investment or issuance of capital stock (a) no Specified Default or Event of
Default then exists or would result therefrom and (b) based on calculations made
by the Company on a Pro Forma Basis after giving effect to such acquisition,
Investment or issuance of capital stock and as if such acquisition, Investment
or issuance of capital stock had occurred on the first day of the respective
Calculation Period, no Default or Event of Default will exist in respect of, or
would have existed during the Test Period last reported (or required to be
reported pursuant to Section 6.11(a) or (b), as the case may be) prior to the
date of the respective acquisition, Investment or issuance of capital stock in
respect of, the Financial Covenants.

“Financial Covenants” means the covenants (a) set forth in Sections 7.15 to
7.17, inclusive and (b) during the Covenant Relief Period, Section 7.21(b).

“First Amendment Effective Date” means June 26, 2020.

“Fitch” means Fitch Ratings Inc. and any successor thereto.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction and Canada and each province thereof shall be
deemed to constitute a single jurisdiction.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Company or any one or more of its Subsidiaries
primarily for the benefit of employees of the Company or such Subsidiaries
residing outside the United States of America, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code and which Plan,
fund or similar program could result in liability or other obligation or lien to
any Company, any Subsidiary of any Company or any ERISA Affiliate.

29

--------------------------------------------------------------------------------

 

“Foreign Subsidiary” means each Subsidiary of the Company other than a Domestic
Subsidiary.

“Forty-Fourth Supplemental Indenture” means the Forty-Fourth Supplemental
Indenture dated March 28, 2013, to the Senior Note Indenture, as such
Forty-Fourth Supplemental Indenture is in effect on the Closing Date.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been funded by such Defaulting
Lender or has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of the participation in any Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governing Senior Note Indenture” means the Senior Note Indenture, as amended by
the Forty-Fourth Supplemental Indenture, which is attached hereto as Exhibit I.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Gross Revenues” means all revenues and receipts of every kind derived by the
Company and its Consolidated Subsidiaries from operating a Hotel Property or
other real estate and parts thereof (it being understood that the revenues and
receipts of Consolidated Subsidiaries shall be included in the Gross Revenues of
a Person only to the extent of the proportionate interest of such Person in such
Consolidated Subsidiaries), including, but not limited to: income (from both
cash and credit transactions), before commissions and discounts for prompt or
cash payments, from rentals or sales of rooms, stores, offices, meeting space,
exhibit space or sales space of

30

--------------------------------------------------------------------------------

 

every kind; license, lease and concession fees and rentals (not including gross
receipts of licensees, lessees and concessionaires); net income from vending
machines; health club membership fees; food and beverage sales; sales of
merchandise (other than proceeds from the sale of FF&E no longer necessary to
the operation of such Hotel Property or other real estate); service charges, to
the extent not distributed to the employees at such Hotel Property or other real
estate as, or in lieu of, gratuities; and proceeds, if any, from business
interruption or other loss of income insurance; provided, however, that Gross
Revenues shall not include the following:  gratuities to employees of such Hotel
Property or other real estate, federal, state or municipal excise, sales, use or
similar taxes collected directly from tenants, patrons or guests or included as
part of the sales price of any goods or services; insurance proceeds (other than
proceeds from business interruption or other loss of income insurance);
condemnation proceeds or any proceeds from any sale of such Hotel Property or
other real estate.

“Guarantors” means, collectively, the Company and any Subsidiary Guarantor.

“Guaranty” means, each of the Company Guaranty and the Subsidiaries Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, waste contaminants or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“HHRI” shall mean Host Hotels & Resorts, Inc., a Maryland corporation.

“Honor Date” has the meaning specified in Section 2.04(c)(i).

“Hotel” means any Real Property (including Improvements thereon and any retail,
golf, tennis, spa or other resort amenities appurtenant thereto) comprising an
operating facility offering hotel or lodging services.

“Hotel Property” means each Hotel owned or leased by the Company or any of its
Subsidiaries (including the furniture, fixture and equipment thereon).

“Improvements” means all buildings, structures, fixtures, tenant improvements
and other improvements of every kind and description now or hereafter located in
or on or attached to any Real Property, including all building materials, water,
sanitary and storm sewers, drainage, electricity, steam, gas, telephone and
other utility facilities, parking areas, roads, driveways, walks and other site
improvements; and all additions and betterments thereto and all renewals,
substitutions and replacements thereof.

“Increase” has the meaning specified in Section 2.16(a).

“Increase Closing Date” has the meaning specified in Section 2.16(d).

“Increased Minimum Liquidity Amount” means with respect to each Negative Cash
Flow Hotel Property, an amount equal to the sum (expressed in absolute value) of
the negative cash flow for each month with negative cash flow during the 12
consecutive month period most

31

--------------------------------------------------------------------------------

 

recently ended prior to the date such Hotel Property was acquired by the Company
or any of its Subsidiaries; provided that if there shall be more than three
months with negative cash flow during such period, the amount shall be equal to
the sum (expressed in absolute value) of the negative cash flow for the three
months with the greatest negative cash flow during such period; provided further
that the determination of cash flow for a Negative Cash Flow Hotel Property for
any month and whether such cash flow is negative or positive shall exclude any
payments in respect of Indebtedness (other than scheduled principal payments and
pro rata interest expense for Indebtedness assumed by the Company or any of its
Subsidiaries in connection with such acquisition).

“Increasing Tranche” has the meaning specified in Section 2.20(a).

“Indebtedness” means, with respect to any Person, any indebtedness of that
Person, whether or not contingent, in respect of: (a) borrowed money or
evidenced by bonds, notes, debentures or similar instruments; (b) indebtedness
secured by any Lien on any property or asset owned by such Person, but, solely
in the case of Non-Recourse Indebtedness, only to the extent of the lesser of:
(i) the amount of indebtedness so secured and (ii) the fair market value of the
property subject to such Lien; (c) reimbursement obligations, contingent or
otherwise, in connection with any letters of credit actually issued or amounts
representing the balance deferred and unpaid of the purchase price of any
property except any such balance that constitutes an accrued expense or trade
payable or (d) any lease of property by such Person as lessee which is required
to be reflected on such Person’s balance sheet as a Capitalized Lease in
accordance with GAAP.  Indebtedness also includes, to the extent not otherwise
included, any obligation of that Person to be liable for, or to pay, as obligor,
guarantor or otherwise, other than for purposes of collection in the ordinary
course of business, Indebtedness of the types referred to above of another
Person (excluding Contingent Obligations relating to Customary Non-Recourse
Exclusions until a personal recourse claim is made with respect thereto, and
then shall be included only to the extent of such claim that is reasonably
expected to be incurred), it being understood that Indebtedness shall be deemed
to be incurred by such Person whenever such Person shall create, assume,
guarantee or otherwise become liable in respect thereof.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of a Loan Party
under any Loan Document.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
LIBOR Floating Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided, however, that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates, (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date, and (c) as to any LIBOR Floating Rate Loan, the last Business Day
of each March, June, September and December while such LIBOR Floating Rate Loan
is outstanding and on the date such LIBOR Floating Rate Loan shall be paid in
full.

32

--------------------------------------------------------------------------------

 

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (in the case
of any Eurocurrency Rate Committed Loan or Eurocurrency Rate Term Loan)
converted to or continued as a Eurocurrency Rate Loan and ending on the date
seven days or one, two, three or six months thereafter, as selected by the
Company in its Committed Loan Notice, Term A-1 Loan Notice, Term A-2 Loan Notice
or Bid Request, as the case may be or, in the case of Eurocurrency Rate
Committed Loans or Eurocurrency Rate Term Loans, such other period that is
twelve months or less requested by the Company and consented to by all the
Lenders of the same Class (or in the case of Eurocurrency Rate Term Loans of the
same Borrowing, the Term A-1 Lenders or the Term A-2 Lenders, as applicable,
holding such Loans) and (b) as to each Absolute Rate Loan, a period of not less
than one day and not more than 360 days as selected by the Company in its Bid
Request; provided that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement or other similar agreement or arrangement.

“Internally Generated Cash” means (a) all cash generated from any source and
held by the Company and its Subsidiaries as of the First Amendment Effective
Date plus (b) cash generated from the Company and its Subsidiaries’ operations
following the First Amendment Effective Date, in the case of this clause (b),
not representing (i) a reinvestment by the Company or any of its Subsidiaries of
the Net Cash Proceeds from any Asset Sale or Casualty Event occurring after the
First Amendment Effective Date, (ii) the Net Cash Proceeds from any Equity
Issuance or incurrence of any Indebtedness (excluding Committed Loans under this
Agreement) occurring after the First Amendment Effective Date or (iii) any
credit received by the Company or any Subsidiary with respect to any trade-in of
property for substantially similar property or any “like kind exchange” of
assets occurring after the First Amendment Effective Date.

“Investment” means, as to any Person, any direct or indirect advance, loan or
other extension of credit (including without limitation by way of Contingent
Obligation or similar arrangement, but excluding advances to customers in the
ordinary course of business that are, in conformity with GAAP, recorded as
accounts receivable on the consolidated balance sheet of the Company and its
Subsidiaries) or capital contribution to (by means of any transfer of cash or

33

--------------------------------------------------------------------------------

 

other property (tangible or intangible) to others or any payment for property or
services solely for the account or use of others, or otherwise), or any purchase
or acquisition of Capital Stock, bonds, notes, debentures or other similar
instruments issued by, such Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, net of any
return on investment or return of capital with respect to such Investments,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Debt Rating” means, the time when the Company shall have a
non-credit-enhanced, senior unsecured long-term debt rating of either (a) at
least BBB- or higher from S&P or (b) at least Baa3 or higher from Moody’s.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 10.20.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Committed Loan Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.  All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of Bank of America, JPMorgan Chase Bank, N.A. and Wells
Fargo Bank, N.A., in each case in its capacity as issuer of Letters of Credit
hereunder, any other Lender appointed by the Company and approved by the
Administrative Agent (so long as such Lender so appointed agrees in writing to
act as such in accordance with this Agreement) or any successor issuer of
Letters of Credit hereunder.

34

--------------------------------------------------------------------------------

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect with respect to Committed Loans (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

“Letter of Credit Sublimit” means an amount equal to $100,000,000; provided,
that the Letter of Credit Sublimit with respect to the U.S. Dollar Tranche is
$100,000,000, with respect to the Alternative Currency Tranche is $0 and with
respect to the Mexican Peso Tranche is $0, in each case subject to adjustment as
set forth in Section 2.04(l), and the Letter of Credit Sublimit with respect to
all other Tranches is $0; provided, further, that the L/C Obligations with
respect to Letters of Credit issued by any L/C Issuer shall not exceed the
lesser of $33,333,333 or one third (1/3) of the Letter of Credit Sublimit at any
time, unless (a) such L/C Issuer, in its sole discretion, agrees to issue
Letters of Credit in excess thereof and (b) after giving effect to any such
Letter of Credit, the aggregate face amount of all outstanding Letters of Credit
does not exceed $100,000,000.  The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Commitments.  

“Letter of Credit Tranche” means each of the U.S. Dollar Tranche, the
Alternative Currency Tranche and the Mexican Peso Tranche.

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Total Debt at
such time to (b) Consolidated EBITDA for the Test Period then last ended
(computed as of the end of

35

--------------------------------------------------------------------------------

 

such Test Period but on a Pro Forma Basis for events occurring after the end of
such Test Period and on or prior to the relevant Determination Date).

“LIBOR” has the meaning specified in the definition of Eurocurrency Base Rate.

“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum equal to LIBOR, or a comparable or successor rate which is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time), at or about 11:00
a.m., London time, two Business Days prior to such day, for Dollar deposits with
a term of one (1) month commencing that day.

“LIBOR Floating Rate Loan” means a Loan which bears interest as provided in
Section 2.09(a)(v). All LIBOR Floating Rate Loans shall be denominated in
Dollars.

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling and any other Alternative Currency (other than Australian Dollars,
Canadian Dollars and Mexican Pesos).

“Lien” means any mortgage, pledge, security interest, encumbrance, lien,
privilege, hypothecation, other encumbrance or charge of any kind (including,
without limitation, any conditional sale or other title retention agreement or
lease in the nature thereof or any agreement to give any security interest) upon
or with respect to any property of any kind now owned or hereafter acquired.

“Liquidity” means, as of any date of determination, the sum of (a) Unrestricted
Cash plus (b) an amount equal to (i) the Aggregate Commitments minus (ii) the
Outstanding Amount of Committed Loans, Bid Loans, Swing Line Loans and L/C
Obligations.

“Liquidity Compliance Certificate” has the meaning specified in Section 6.11(k).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, a Bid Loan, a Swing Line Loan, a Term A-1 Loan
or a Term A-2 Loan.

“Loan Documents” means this Agreement, each Designated Borrower Request, each
Note, each Issuer Document, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.17 of this Agreement, each
Fee Letter, the Company Guaranty and the Subsidiaries Guaranty.

“Loan Modification Agreement” means a Loan Modification Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Company,
among the Company, the other Loan Parties, one or more Accepting Lenders and the
Administrative Agent.

“Loan Modification Offer” has the meaning specified in Section 2.22(a).

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Guarantor.

36

--------------------------------------------------------------------------------

 

“Management Agreements” means all agreements with respect to the management of a
Hotel Property or other Real Property owned or leased by the Company or any of
its Subsidiaries.

“Margin Stock” means “margin stock” or “margin securities” as such terms are
defined

in Regulation T, Regulation U and Regulation X.

 

“Marriott International” means Marriott International, Inc., a Delaware
corporation.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities  or
financial condition of the Company and its Subsidiaries taken as a whole, (b) a
material adverse change in, or a material adverse effect upon, the ability of
the Company to repay the Obligations under the Loan Documents, (c) a material
adverse effect upon the legality, validity, binding effect or enforceability of
the Loan Documents against the Loan Parties taken as a whole or (d) a material
adverse change in any of the rights and remedies of the Lenders or the
Administrative Agent under the Loan Documents.

“Maturity Date” means (a) as to all Committed Loans and all Bid Loans, the later
of (i) January 11, 2024 and (ii) if the maturity is extended pursuant to
Section 2.15(a) or Section 2.22, as applicable, such extended maturity date
determined pursuant to such Section, (b) as to the Term A-1 Loans, the later of
(i) January 11, 2024 and (ii) if the maturity is extended pursuant to
Section 2.15(b) or Section 2.22, as applicable, such extended maturity date
determined pursuant to such Section, (c) as to the Term A-2 Loans, the later of
(i) January 9, 2025 and (ii) if the maturity is extended pursuant to
Section 2.22, such extended maturity date determined pursuant to such Section;
provided, however, that in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day and (d) as to any
incremental Term Loans made pursuant to Section 2.16, the date set forth in the
Term Loan Supplement applicable to such incremental Term Loans.

“Maximum Rate” has the meaning specified in Section 10.09.

“Mexican Peso” or “MXN” mean lawful money of Mexico.

“Mexican Peso Commitment” means, with respect to each Lender, its obligation to
make Mexican Peso Committed Loans to the Company pursuant to Section 2.01(c) in
an aggregate principal amount at any one time outstanding not to exceed the
Dollar amount set forth opposite such Lender’s name on Schedule 2.01A under the
caption “Mexican Peso Commitment” or in any Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Mexican Peso Committed Loan” has the meaning specified in Section 2.01(c).  

“Mexican Peso L/C Obligations” means all L/C Obligations under Letters of Credit
issued under the Mexican Peso Tranche.

37

--------------------------------------------------------------------------------

 

“Mexican Peso Lender” means any Person that is a Lender hereunder in respect of
the Mexican Peso Tranche in its capacity as a Lender in respect of such Tranche.

“Mexican Peso Tranche” means, at any time, the aggregate amount of the Lenders’
Mexican Peso Commitments at such time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Negative Cash Flow Hotel Property” means any Hotel Property that had negative
cash flow in one or more months during the 12 consecutive month period most
recently ended prior to the date such Hotel Property was acquired by the Company
or any of its Subsidiaries; provided further that the determination of cash flow
for any Hotel Property for any month and whether such cash flow is negative or
positive shall exclude any payments in respect of Indebtedness (other than
scheduled principal payments and pro rata interest expense for Indebtedness
assumed by the Company or any of its Subsidiaries in connection with such
acquisition).

“Net Cash Proceeds” means, as applicable:

(a) with respect to any Asset Sale or Casualty Event, all cash and Cash
Equivalents received by the Company or any Subsidiary therefrom (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, as and when received) in
connection with such transaction less the sum of (i) any Tax Distributions and
all income taxes and other taxes assessed by, or reasonably estimated to be
payable to, a Governmental Authority as a result of such transaction (provided
that if such Tax Distribution or estimated taxes exceed the amount of actual Tax
Distributions or taxes required to be paid in cash in respect of such Asset Sale
or Casualty Event the amount of such excess shall constitute Net Cash Proceeds;
provided, to the extent the determination of such excess is made during the
Covenant Relief Period, only such excess over $2,000,000 shall constitute Net
Cash Proceeds), (ii) all reasonable and customary out-of-pocket fees and
expenses incurred in connection with such transaction or event (including, to
the extent reasonable and customary, accounting and investment banking fees,
payments made in order to obtain a necessary consent or required by Requirements
of Law, broker’s fees or commissions, legal fees, title insurance premiums paid
in connection therewith, survey costs and mortgage recording tax paid in
connection therewith and costs and expenses in connection with unwinding any
Swap Contract in connection therewith and directly related to the applicable
affected assets), (iii) the principal amount of, premium, if any, and interest
on any Indebtedness (other than Indebtedness under this Agreement) secured by a
Lien on the asset (or portion thereof) disposed of, which Indebtedness is
required to be repaid in connection with such transaction or event and (iv) all
amounts that are

38

--------------------------------------------------------------------------------

 

set aside as a reserve (A) for adjustments in respect of the purchase price of
such assets, (B) for any liabilities associated with such Asset Sale or Casualty
Event, (C) for the payment of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such Asset Sale or Casualty Event and (D) for the payment of indemnification
obligations; provided that, to the extent and at the time any such amounts are
released from such reserve and received by the Company or any Subsidiary, such
amounts shall constitute Net Cash Proceeds; and

(b) with respect to any Equity Issuance or Debt Issuance, the gross cash
proceeds received by the Company or any Subsidiary therefrom less the sum of (i)
all reasonable and customary fees, commissions, investment banking fees,
attorney’s fees, accountants’ fees, underwriting fees, costs, underwriting
discounts and other expenses incurred in connection therewith (which amounts may
be reasonably estimated by the Company to the extent that final actual amounts
are not available as of any date of determination) and (ii) amounts required to
be deposited or maintained in segregated accounts as reserves in connection with
any such incurrence of Indebtedness; provided however, that in the case of any
incurrence of Indebtedness constituting Permitted Refinancing Indebtedness, such
proceeds shall be limited to the amount determined pursuant to clause (a) of the
definition thereof.  

Net Cash Proceeds received by any Subsidiary of the Company other than any Loan
Party or a Wholly-Owned Subsidiary shall equal the percentage of the Net Cash
Proceeds received by such Subsidiary pursuant to clause (a) or (b) above equal
to the percentage that corresponds to the Company’s ownership share of such
Subsidiary (or, if less, the amount permitted by the organizational documents of
such Subsidiary as in effect on the First Amendment Effective Date).

“Net Cash Proceeds Receipt Date” means, with respect to any incurrence of
Indebtedness, Asset Sale or Casualty Event covered by Section 2.06(f), the date
of receipt of Net Cash Proceeds from such event to be paid pursuant to such
Section 2.06(f).

“New Senior Note Indenture” means the Indenture dated as of May 15, 2015 between
the Company and The Bank of New York Mellon, as trustee, together with all
supplemental indentures, amendments or amendments and restatements relating
thereto.

“New Term Lender” means any Person after the Closing Date that provides a Term
Loan to the Company or its Subsidiaries pursuant to Section 2.16.

“Non-Accepting Lender” has the meaning specified in Section 2.22(a).  

“Non-Consenting Lender” has the meaning specified in Section 10.01.

“Non-Extension Notice Date” has the meaning specified in Section 2.04(b)(iii).

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to specific assets encumbered by a Lien securing such
Indebtedness; provided, however, except with respect to Indebtedness of the
Borrowers, such Indebtedness may be recourse to the Person or Persons that own
the assets encumbered by the Lien securing such Indebtedness so long as (x) such
Person or Persons do not own any assets that are not

39

--------------------------------------------------------------------------------

 

subject to such Lien (other than assets customarily excluded from an all assets
financing), and (y) in the event such Person or Persons directly or indirectly
own Capital Stock in any other Person, all assets of such Person or Persons
(other than assets customarily excluded from an all assets financing) are also
encumbered by the Lien securing such financing; provided, further, that personal
recourse of a holder of Indebtedness against any obligor with respect thereto
for Customary Non-Recourse Exclusions shall not, by itself, prevent any
Indebtedness from being characterized as Non-Recourse Indebtedness; provided,
further, that if a personal recourse claim is made in connection therewith, the
estimated probable liability in respect of such claim based on the reasonable
good faith estimate of the Company based on information provided to the
Administrative Agent (which such information may be provided to the Lenders by
the Administrative Agent)  shall not constitute Non-Recourse Indebtedness for
the purpose of this Agreement (unless objected to by the Required Lenders).

“Non-Reinstatement Deadline” has the meaning specified in Section 2.04(b)(iv).

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (b) obligations of the Borrowers
under any Swap Contract with any Person that at the time it entered into such
Swap Contract was a Lender or an Affiliate of a Lender (including, without
limitation, all obligations of a Borrower under any guaranty by it of the
obligations of one of its Subsidiaries under a Swap Contract with any Person
that at the time it entered into such Swap Contract was a Lender or an Affiliate
of a Lender) and (c) obligations of the Borrowers under any Treasury Management
Agreement with a Treasury Management Lender; provided, that the Obligations of a
Loan Party shall not include any Excluded Swap Obligations with respect to such
Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OP Units” mean the partnership units of the Company.

“Operating Agreements” means the asset or property management agreements,
franchise agreements, lease agreements and other similar agreements between the
Company, any of its Subsidiaries or any Guarantor, on the one hand, and Marriot
International, SLC or another entity engaged in and having pertinent experience
with the operation of such similar properties, on the other, relating to the
operation of the real estate properties owned by the Company, any of its
Subsidiaries or any Guarantor; provided, that the management of the Company
determines in good faith that such arrangements are fair to the Company and to
such Subsidiary or Guarantor, as applicable.

40

--------------------------------------------------------------------------------

 

“Operating Lease” subject to Section 7.18(c), (a) for purposes of determining
compliance with, and any computations of, any financial covenant or covenant
requiring calculations and for purposes of Section 7.05 hereof, shall mean, as
applied to any Person, any lease of any property (whether real, personal or
mixed) of which the discounted present value of the rental obligations of such
Person as lessee, in conformity with GAAP (excluding the application of FASB ASC
842), is not required to be capitalized on the balance sheet of such Person, and
(b) for any other purpose, shall mean, as applied to any Person, any lease of
any property (whether real, personal or mixed) not classified as a “finance
lease” under FASB ASC 842.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction
including any unanimous shareholder agreement or declaration relating to the
corporation), (b) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the recitals above.

“Other Hedging Agreement” means any foreign exchange contracts, currency swap
agreements, commodity agreements or other similar agreements or arrangements
designed to protect against fluctuations in currency values.

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing, excise, property taxes or any other charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document including any interest, additions
to tax or penalties applicable thereto, except any such Taxes that are imposed
with respect to an assignment (other than an assignment made pursuant to Section
10.13) as a result of a present or former connection between the recipient and
the jurisdiction imposing such tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Outstanding Amount” means (a) with respect to Committed Loans, Bid Loans, Swing
Line Loans, Term A-1 Loans and Term A-2 Loans on any date, the Dollar Equivalent
of the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans, Bid Loans, Swing
Line Loans, Term A-1 Loans and Term A-2 Loans, as the case may be, occurring on
such date and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on

41

--------------------------------------------------------------------------------

 

such date and any other changes in the aggregate amount of the L/C Obligations
as of such date, including as a result of any reimbursements by a Borrower of
Unreimbursed Amounts.  For the purpose of determining whether the Financial
Covenants shall be applicable, all L/C Obligations that are fully Cash
Collateralized in accordance with the terms of this Agreement shall be deemed to
be zero.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permit” means any permit, approval, authorization, license, variance,
registration, permission or consent required from a Governmental Authority under
an applicable Law.

“Permitted Amendment” has the meaning specified in Section 2.22(c).

“Permitted Currency” shall mean Dollars or any Alternative Currency, or each
such currency, as the context requires.

“Permitted Investments” means any of the following: (a) Investments in Cash
Equivalents, (b) Interest Rate Protection Agreements and Other Hedging
Agreements, (c) securities received in connection with an Asset Sale so long as
such Asset Sale complied with this Agreement, including Section 7.08, (d)
Permitted Mortgage Investments and (e) securities received from or in connection
with the sale of FF&E at a Hotel Property to a Subsidiary of the Company so long
as the Company shall have reasonably determined in good faith that such sale is
necessary in order to avoid the characterization for tax purposes of any portion
of the rent payable under the related Operating Lease as rent not attributable
to real property (allowing reasonable margins with respect to applicable
limitations).

42

--------------------------------------------------------------------------------

 

“Permitted Liens” means any of the following: (a) Liens imposed by governmental
authorities for taxes, assessments or other charges where nonpayment thereof is
not subject to penalty or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the Company in accordance with GAAP, (b) statutory
liens of carriers, warehousemen, mechanics, materialmen, landlords, repairmen or
other like Liens arising by operation of law in the ordinary course of business;
provided, that (i) the underlying obligations are not overdue for a period of
more than 30 days or (ii) such Liens are being contested in good faith and by
appropriate proceedings and adequate reserves with respect thereto are
maintained on the books of the Company in accordance with GAAP, (c) Liens
securing the performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business, (d) Liens arising by operation of law in connection with judgments,
only to the extent, for an amount and for a period not resulting in an Event of
Default with respect thereto and (e) pledges or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security legislation.  

“Permitted Mortgage Investment” means an Investment in Indebtedness secured by
real estate assets or Capital Stock of Persons (other than the Company or its
Subsidiaries) owning such real estate assets; provided, that (a) the Company is
able to consolidate the operations of the real estate assets in its GAAP
financial statements, (b) such real estate assets are owned by a partnership,
limited liability company or other entity which is controlled by the Company or
a Subsidiary thereof as a general partner, managing member or through similar
means or (c) the aggregate amount of such Permitted Mortgage Investments
(excluding those referenced in clauses (a) and (b) above), determined at the
time each such Investment was made, does not exceed 10% of Adjusted Total Assets
after giving effect to such Investment.

“Permitted REIT Subsidiary” means a Wholly-Owned Subsidiary of HHRI which
engages in no significant business, has no material liabilities and otherwise
has no material assets other than (a) equity interests in other Permitted REIT
Subsidiaries, (b) OP Units, (c) de minimis interests in Subsidiaries of the
Company or (d) de minimis equity interests in Persons other than Subsidiaries of
HHRI; provided, that (i) in the case of this clause (d), Investments in such
Persons shall only be made for the purpose of effecting an acquisition by the
Company or a Subsidiary thereof permitted under this Agreement and immediately
following the consummation of such acquisition the applicable Permitted REIT
Subsidiary shall not own any Investment other than those described in clauses
(a) through (c) of this definition and (ii) the aggregate value of all
Investments described in clauses (c) and (d) of this definition at any time
outstanding (measured by the book value thereof as of the date each such
Investment is made) shall not exceed $10,000,000.

“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace Indebtedness that is outstanding as of the First Amendment
Effective Date (such outstanding Indebtedness, the “Refinanced Indebtedness”);
provided that, (a) to the extent the principal amount (or accreted value, if
applicable) of such Refinancing Indebtedness (including any unused commitments
thereunder) is greater than the sum of (i) the principal amount (or accreted
value, if applicable) of the Refinanced Indebtedness at the time of such
refinancing, refunding,

43

--------------------------------------------------------------------------------

 

renewal, extension or replacement, (ii) an amount equal to any original issue
discount thereon, (iii) the amount of unpaid accrued interest and premium
thereon, (iv) customary reserves required to be funded and maintained in
connection with such Refinanced Indebtedness and (v) reasonable and customary
fees and expenses reasonably incurred in connection with such refinancing,
refunding, renewal, extension or replacement, such excess shall be applied as a
mandatory repayment of the Obligations to the extent required by Section
2.06(f), (b) no scheduled amortization (other than amortization under mortgages
with respect to property-level debt) or no maturity of such Refinancing
Indebtedness shall occur prior to the 6-month anniversary of the Maturity Date
of the Term A-2 Loans, (c) such Refinancing Indebtedness shall not be secured by
Liens on assets other than assets securing the Refinanced Indebtedness at the
time of such refinancing, refunding, renewal, extension or replacement, (d) such
Refinancing Indebtedness shall not be guaranteed by or otherwise be recourse to
any Person other than the Person(s) to whom the Refinanced Indebtedness is
recourse or by whom it is guaranteed, in each case, at the time of such
refinancing, refunding, renewal, extension or replacement, unless such Person
also guarantees the Loans and (e) no Default or Event of Default would result
from such refinancing, refunding, renewal, extension or replacement.

“Permitted Sharing Arrangements” means any contracts, agreements or other
arrangements between the Company and/or one or more of its Subsidiaries and HHRI
and/or one or more other Subsidiaries of HHRI, pursuant to which such Persons
share centralized services, establish joint payroll arrangements, procure goods
or services jointly or otherwise make payments with respect to goods or services
on a joint basis, or allocate corporate expenses (other than taxes based on
income) (provided that (a) such Permitted Sharing Arrangements are, in the
determination of management of the Company or its Subsidiaries in the best
interests of the Company or its Subsidiaries and (b) the liabilities of the
Company and its Subsidiaries under such Permitted Sharing Arrangements are
determined in good faith and on a reasonable basis).

“Permitted Tax Payments” means payment of any liability of HHRI, the Company or
any of their respective Subsidiaries for all federal, state, provincial, local
and foreign taxes, and other assessments of a similar nature (whether imposed
directly or through withholding), including any interest, additions to tax, or
penalties applicable thereto, imposed by any domestic or foreign governmental
authority responsible for the administration of any such taxes.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.11.

“Preferred Capital Stock” shall mean any and all preferred partnership units,
preferred interests and preferred stock of the Company and its Subsidiaries now
or hereinafter existing.

44

--------------------------------------------------------------------------------

 

“Pro Forma Basis” means, with respect to (a) any incurrence, acquisition,
assumption or repayment of Indebtedness or (b) any acquisition or sale of a
Hotel Property or other assets (or the equity interest of the Person or Persons
owning such Hotel Property or other assets), the calculation of the consolidated
results of the Company and its Subsidiaries otherwise determined in accordance
with this Agreement as if the respective Indebtedness, acquisition or sale (and
all other Indebtedness incurred, acquired, assumed or repaid or other such
acquisitions or sales effected during the respective Calculation Period or
thereafter and on or prior to the date of determination) (each such date, a
“Determination Date”) had been effected on the first day of the respective
Calculation Period; provided that all such calculations shall take into account
the following assumptions:

(i)(i)pro forma effect shall be given to (1) any Indebtedness incurred
subsequent to the end of the Calculation Period and prior to the Determination
Date, (2) any Indebtedness incurred during such period to the extent such
Indebtedness is outstanding at the Determination Date and (3) any Indebtedness
to be incurred on the Determination Date, in each case as if such Indebtedness
had been incurred on the first day of such Calculation Period and after giving
effect to the application of the proceeds thereof (but excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes and
not to finance any acquisition or Investment);

(ii)(ii)the Consolidated Interest Expense of a Person attributable to interest
on any Indebtedness or dividends on any Disqualified Stock bearing a floating
interest (or dividend) rate (or, in the case that such Person or any of its
Subsidiaries is a party to an Interest Rate Protection Agreement or hedging
obligation (which Interest Rate Protection Agreement or hedging obligation is
scheduled to remain in effect for not less than the shorter of (x) a 12-month
period immediately following the Determination Date or (y) the remaining term of
the Indebtedness to which it relates) that has the effect of causing fixed
interest rate Indebtedness to be floating rate interest on the date of
computation) shall be computed (other than when computed for the purposes of
computing Consolidated EBITDA) on a pro forma basis as if the average rate in
effect from the beginning of the period to the end of the period had been the
applicable rate for the entire period, unless in the case of floating rate
Indebtedness, such Person or any of its Subsidiaries is a party to an Interest
Rate Protection Agreement or hedging obligation (which shall remain in effect
for the 12-month period immediately following the end of the period) that has
the effect of fixing the interest rate on the date of computation, in which case
such rate (whether higher or lower) shall be used;

(iii)(iii)there shall be excluded from interest expense any interest expense
related to any amount of Indebtedness that was outstanding during such
Calculation Period or thereafter but that is not outstanding or is to be
permanently repaid on the Determination Date;

(iv)(iv)pro forma effect shall be given to all acquisitions and sales of Hotel
Properties and other assets (by excluding or including, as the case may

45

--------------------------------------------------------------------------------

 

be, the historical financial results for the respective Hotel Properties and/or
such other assets) that occur during such Calculation Period or thereafter and
on or prior to the Determination Date (including any Indebtedness assumed or
acquired in connection therewith) as if they had occurred on the first day of
such Calculation Period, provided that in connection with any such acquisitions,
pro forma effect (for periods prior to such acquisition) shall be given to the
management fees payable pursuant to the respective Management Agreement as if
such management fees had been payable throughout the Calculation Period;

(v)(v)any Indebtedness in respect of which an irrevocable prepayment notice has
been delivered that results in such Indebtedness being due and payable not later
than 30 days after such prepayment notice, the amount of such Indebtedness (and
any interest attributable thereto) shall be excluded from the computation of
such covenants to the extent the Company shall have unrestricted cash reserves
for such payment or shall have committed cash reserves for such payment by way
of a deposit arrangement or otherwise; and

(vi)(vi)any Qualified Preferred Stock in respect of which an irrevocable
redemption or repurchase notice has been delivered that results in such
Qualified Preferred Stock being due and payable not later than 30 days after
such notice, the amount of such Qualified Preferred Stock shall be excluded from
the computation of such covenants to the extent the Company shall have
unrestricted cash reserves for such payment or shall have committed cash
reserves for such payment by way of a deposit arrangement or otherwise.

In the case of any covenant, other than the Financial Covenants, which require
compliance with the covenants of this Agreement on a Pro Forma Basis, compliance
with the Financial Covenants shall be required only to the extent that there are
any Outstanding Amounts after giving effect to the event giving rise to the need
for compliance, except that the covenant in Section 7.21(b) shall apply at all
times during the Covenant Relief Period whether or not there are any Outstanding
Amounts.

“Procurement Contracts” means contracts for the procurement of goods and
services entered into in the ordinary course of business and consistent with
industry practices.

“Projections” has the meaning specified in Section 5.05(d).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning specified in Section 10.24.

“QFC Credit Support” has the meaning specified in Section 10.24.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act

46

--------------------------------------------------------------------------------

 

or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Preferred Stock” means any preferred stock or other preference shares
of HHRI or the Company, so long as the terms of such preferred stock or other
preference shares (a) do not provide any collateral security, (b) do not provide
any guaranty or other support by HHRI or any of its Subsidiaries, (c) do not
require any cash dividends or cash distributions (other than dividends or
distributions payable when and if declared by the Board of Directors of HHRI or
the general partner of the Company) or contain any mandatory put, redemption,
repayment, sinking fund or other similar provision (except provisions requiring
payment solely as a result of a change of control or asset sale, so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale are subject to the payment in full of all Obligations in cash (other
than contingent Obligations as to which no claim has been asserted) in each case
occurring before the Maturity Date (other than any such provision that can be
satisfied, at the election of HHRI or the Company, by the issuance of OP Units
or common stock or Qualified Preferred Stock of HHRI and cash in lieu of
fractional shares), (d) do not contain any covenants other than periodic
reporting requirements, (e) do not grant the holders thereof any voting rights
except for (i) voting rights required to be granted to such holders under
applicable law or listing requirements and (ii) limited customary voting rights
on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of HHRI, liquidations involving HHRI or dividend
arrearages and (f) do not provide for the conversion into, or the exchange for
(unless at the sole discretion of the issuer thereof), debt securities.

“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds.

“Reallocation” has the meaning specified in Section 2.20(a).

“Reallocation Agent Notice Deadline” means (a) 12:00 P.M. (New York City time)
on the Reallocation Date if the U.S. Dollar Tranche is the Increasing Tranche or
Decreasing Tranche, (b) 12:00 P.M. (London time) on the Reallocation Date if the
Alternative Currency Tranche is the Increasing Tranche or Decreasing Tranche,
(c) 12:00 P.M. (Mexico City time) on the Reallocation Date if the Mexican Peso
Tranche is the Increasing Tranche or Decreasing Tranche and (d) the time set
forth in the applicable Supplemental Addendum on the Reallocation Date if any
Supplemental Tranche is the Increasing Tranche or Decreasing Tranche; provided,
however, that if, in any case, two different deadlines are implicated, the
Reallocation Agent Notice Deadline shall be the later of the two deadlines.

“Reallocation Commitment Date” has the meaning specified in Section 2.20(b).

“Reallocation Date” has the meaning specified in Section 2.20(a)

“Reallocation Notice” has the meaning specified in Section 2.20(a).

“Reallocation Purchasing Lenders” has the meaning specified in
Section 2.20(d).  

“Reallocation Selling Lenders” has the meaning specified in Section 2.20(d).  

47

--------------------------------------------------------------------------------

 

“Register” has the meaning specified in Section 10.06(c).

“Regulation T” means Regulation T of the FRB as from time to time in effect and
all

official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the FRB as from time to time in effect and
all

official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the FRB as from time to time in effect and
all

official rulings and interpretations thereunder or thereof.

 

“Related Businesses” shall mean the businesses conducted by the Company and its
Subsidiaries as of the Closing Date and any and all businesses that in the good
faith judgment of the Board of Directors of the general partner of the Company
are materially related businesses or real estate related businesses. Without
limiting the generality of the foregoing, Related Business shall include the
ownership and operation of lodging properties.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Relevant Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, or other equivalents (however designated, whether
voting or non-voting) including partnership interests, whether general or
limited, in the equity of such Person, whether outstanding on the Closing Date
or issued thereafter, including, without limitation, all capital stock,
preferred stock and limited partnership units of the Company.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bid Loan, a Bid Request, (c) with respect to an L/C Credit Extension, a Letter
of Credit Application, (d) with respect to a Swing Line Loan, a Swing Line Loan
Notice, (e) with respect to a Borrowing, conversion or continuation of Term A-1
Loans, a Term A-1 Loan Notice and (f) with respect to a Borrowing, conversion or
continuation of Term A-2 Loans, a Term A-2 Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Aggregate Commitments (or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, the outstanding
amounts of Committed Loans, Bid Loans, L/C Obligations and Swing Line Loans
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition)) plus (b) the aggregate outstanding
amount of Term A-1 Loans plus (c) the aggregate outstanding amount of the Term
A-2 Loans; provided, that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any

48

--------------------------------------------------------------------------------

 

Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation, and by-laws or other organizational or governing documents of
such Person, and all foreign, federal, state and local laws, rules and
regulations, including, without limitation, Environmental Laws, ERISA, foreign,
federal, state or local securities, antitrust and licensing laws, all food,
health and safety laws, and all applicable trade laws and requirements,
including, without limitation, all disclosure requirements of Environmental Laws
and ERISA and all orders, judgments, decrees or other determinations of any
Governmental Authority or arbitrator, in each case, applicable to and binding
upon such Person, its business or any of its property.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, the president, any
Authorized Financial Officer, the assistant treasurer, the controller, or any
vice president of a Loan Party and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party, or any other officer of such Loan Party which is
designated in writing to the Administrative Agent by any of the foregoing
officers of such Loan Party as being authorized to give notices under this
Agreement or any other officer or employee of the applicable Loan Party
designated in or pursuant to an agreement between the applicable Loan Party and
the Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Returns” has the meaning specified in Section 5.09.

“Revaluation Date” means (a) with respect to any Loan, each of the
following:  (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02 and
(iii) if a revaluation has not occurred pursuant to clause (a)(i) or (a)(ii)
during any calendar quarter, March 31, June 30, September 30 or December 31 (or,
if such date is not a Business Day, the next Business Day immediately following
such date) of each calendar year relating to the quarter for which no
revaluation was made pursuant to clause (a)(i) or (a)(ii), as applicable; (b)
with respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the L/C Issuer
under any Letter of Credit denominated in an Alternative Currency and (iv) the
first Business Day of each month of each calendar year and (c) if required by
the Administrative Agent or the Required Lenders of any Tranche, any date on
which the Dollar Equivalent of the Outstanding Amount in respect of any Tranche,
as recalculated based on the exchange rate therefor quoted in the Wall Street
Journal on the respective date of determination pursuant to this exception,
would result in an increase in the Dollar Equivalent of such Outstanding Amount
by 10% or more since the most recent prior

49

--------------------------------------------------------------------------------

 

Revaluation Date.  Notwithstanding anything to the contrary contained in this
definition, at any time that a Specified Default or Event of Default then
exists, the Administrative Agent may revalue the Dollar Equivalent of any
Outstanding Amount denominated in an Alternative Currency at such times as it
may determine in its sole discretion.

“Roll Forward Amount” means, with respect to any covenant that permits an action
to be taken in a fiscal year with reference to Adjusted Total Assets, the sum of
(a) the “Roll Forward Amount” as defined in the Original Credit Agreement
through the fiscal year ended December 31, 2018, which amount is set forth on
Schedule 1.01A, plus (b) the cumulative unused Dollar amount relating to such
action referred to in such covenant from all prior fiscal years commencing with
and including the full fiscal year ending December 31, 2019, (it being
understood that such unused amounts shall be calculated independently for each
covenant that references a Roll Forward Amount, irrespective of any application
of such Roll Forward Amount for the purpose of another covenant).  For purposes
of computing the Roll Forward Amount attributable to any fiscal year, the unused
Dollar amount shall be determined according to the Adjusted Total Assets
measured as of the end of such fiscal year.  The unused amount for any period
during which the limitations in Section 7.10(a) or 7.11 shall not be in effect
shall be the unused amount as if the Leverage Ratio had been equal to or greater
than 6.00:1:00 at all times from and after December 31, 2018.  In no event shall
the Roll Forward Amount be negative.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions such Alternative Currency.

“Sanction(s)” means any sanction or embargo administered or enforced by the
United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Scheduled Unavailability Date” shall has the meaning specified in Section
3.03(b).

“Screen Rate” means, with respect to each Supplemental Currency, the page or
service displaying the applicable interest rate relating to such Supplemental
Currency as set forth in the applicable Supplemental Addendum.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means any Indebtedness or Disqualified Stock secured by a
Lien (other than any Permitted Lien (as defined in the Governing Senior Note
Indenture)) upon the property of the Company or any of its Subsidiaries.

“Securities Exchange Act” means the Securities Exchange Act of 1934.

50

--------------------------------------------------------------------------------

 

“Security Documents” means, unless terminated at any time in accordance with the
provisions of this Agreement, any pledge or security agreement executed pursuant
to any provision of this Agreement with respect to any Cash Collateral.

“Senior Note Indenture” means the Indenture, dated as of August 5, 1998, among
the Company (successor to HMH Properties, Inc.), the subsidiary guarantors named
therein and Marine Midland Bank as Trustee, together with all supplemental
indentures, amendments or amendments and restatements relating to the Senior
Notes but without giving effect to any covenant amendments implemented pursuant
to such supplemental indentures, amendments or amendments and restatements.

“Senior Note Indenture Default” means a Default or Event of Default under the
Governing Senior Note Indenture or New Senior Note Indenture, in each case as
defined therein.

“Senior Notes” means each of the Company’s (a) $300,000,000 6% Series Z Senior
Notes due November 2021, (b) $350,000,000 Series B 5 ¼% Senior Notes due March
2022, (c) $450,000,000 Series C 4 ¾% Senior Notes due March 2023, (d)
$400,000,000 3.750% Series D Senior Notes due October 2023, (e) $500,000,000 4%
Series E Senior Notes due 2025, (f) $400,000,000 4 ½% Series F Senior Notes due
2026, (g) $400,000,000 3 7/8 % Series G Senior Notes due 2024 and, (h)
$650,000,000 3.375 % Series H Senior Notes due 2029 and (i) other issues of
senior notes issued pursuant to the Senior Note Indenture or the New Senior Note
Indenture.

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” of the Company within the meaning of Rule 1-02 of Regulation S-X
promulgated by the SEC as in effect on August 5, 1998.

“Single Employer Plan” has the meaning specified in Section 5.10(a).  

“Special Notice Currency” means at any time an Alternative Currency that is not
a currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Default” means any Default or Event of Default under Sections
8.01(a), 8.01(b) (solely as a result of a failure to comply with
Section 6.11(a), 6.11(b) or 6.11(d)), 8.01(f) or 8.01(j).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

51

--------------------------------------------------------------------------------

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subject Acquisition” has the meaning specified in Section 7.10(b).

“Subsidiaries Guaranty” means the Subsidiaries Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit G-2.

“Subsidiary” means, with respect to any Person, at any date, any corporation,
limited liability company, partnership, association or other entity (but
excluding an individual),  the accounts of which would be consolidated with
those of such Person in such Person’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as in effect as of
such date.

“Subsidiary Guarantor” means any Subsidiary party from time to time to the
Subsidiaries Guaranty.

“Subsidiary Indebtedness” means, without duplication, all Unsecured Indebtedness
(including Contingent Obligations (other than Contingent Obligations incurred by
Subsidiaries in respect of Secured Indebtedness)) of which a Subsidiary other
than a Guarantor is the obligor.  Obligations under this Agreement shall not
constitute Subsidiary Indebtedness.  A release under the Subsidiaries Guaranty
of a Guarantor which remains a Subsidiary shall be deemed to be an incurrence of
Subsidiary Indebtedness in amount equal to the Company’s proportionate interest
in the Unsecured Indebtedness of such Guarantor.

“Successor Rate” has the meaning specified in Section 3.03(b).

“Successor Rate Conforming Changes” has the meaning specified in Section
3.03(b).

“Supplemental Addendum” has the meaning specified in Section 2.21.

“Supplemental Borrower” means the applicable Borrower or Borrowers that is or
are designated as the Borrower or Borrowers with respect to a particular
Supplemental Tranche in accordance with Section 2.21.

“Supplemental Currency” has the meaning specified in Section 2.21.

“Supplemental Tranche” has the meaning specified in Section 2.21.

“Supplemental Tranche Commitment” means, with respect to each Lender, its
obligation to make Supplemental Tranche Committed Loans to the Borrowers
pursuant to Section 2.01(e), in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01A under the caption “Supplemental Tranche Commitments” or
in any Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Supplemental Tranche Committed Loan” has the meaning specified in
Section 2.01(e).  

52

--------------------------------------------------------------------------------

 

“Supplemental Tranche Effective Date” has the meaning specified in Section 2.21.

“Supplemental Tranche Request” has the meaning specified in Section 2.21.

“Supported QFC” has the meaning specified in Section 10.24.

“Swap Contract” means (a) any Interest Rate Protection Agreement, (b) any Other
Hedging Agreement, (c) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (d) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Contract Obligations” means obligations of the Borrowers under any Swap
Contract with any Person that at the time it entered into such Swap Contract was
a Lender or an Affiliate of any Lender.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Borrowing” means, as the context may require, a Canadian Dollar
Swing Line Borrowing or a Euro/Sterling Swing Line Borrowing.

“Swing Line Lender” means, as the context may require, the Canadian Dollar Swing
Line Lender or the Euro/Sterling Swing Line Lender.

“Swing Line Loan” means, as the context may require, a Canadian Dollar Swing
Line Loan or a Euro/Sterling Swing Line Loan.

“Swing Line Loan Notice” means, as the context may require, a Canadian Dollar
Swing Line Loan Notice or a Euro/Sterling Swing Line Loan Notice.

“Swing Line Repayment Date” has the meaning specified in
Section 2.05(c)(iii)(A).

“Swing Line Sublimit” means, as the context may require, the Alternative
Currency Swing Line Sublimit, the Canadian Dollar Swing Line Sublimit or the
Euro/Sterling Swing Line Sublimit. The Swing Line Sublimit with respect to Swing
Line Loans of any Swing Line Lender shall not exceed one third (1/3) of
$100,000,000 at any time unless (a) such Swing Line Lender,

53

--------------------------------------------------------------------------------

 

in its sole discretion, agrees to make Swing Line Loans in excess thereof and
(b) after giving effect to any such Swing Line Loan, the aggregate face amount
of all outstanding Swing Line Loans does not exceed $100,000,000. The Swing Line
Sublimit is a part of, and not in addition to, the Aggregate Commitments.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Tax Distribution” means, with respect to any Asset Sale and for so long as HHRI
qualifies, or has taken all other actions necessary to qualify, as a “real
estate investment trust” under the Code, (a) an amount reasonably estimated to
be equal to the taxable gain or net income from such Asset Sale necessary to be
distributed by the Company to HHRI in order for HHRI to maintain its status as a
“real estate investment trust” under Sections 856 through 860 of the Code and to
satisfy the distributions required to be made pursuant to Treasury regulations
issued under Section 337(d) of the Code by reason of HHRI making the election
provided for therein plus, without duplication, (b) an amount reasonably
estimated for HHRI to avoid income tax or excise tax under the Code or state and
local tax laws and regulations; provided, however, there shall not be any
implied requirement that the Company utilize the dividend deferral options in
Section 857(b)(9) or Section 858(a) of the Code.

“Taxable Income” means Real Estate Investment Trust Taxable Income as defined in
Section 857(b) of the Code.

“Taxable REIT Subsidiary” means any Subsidiary of the Company that is a “taxable
REIT subsidiary” within the meaning of Section 856(l) of the Code on or after
January 1, 2001, or a Subsidiary of such Taxable REIT Subsidiary.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A-1 Lender” means a Lender with a Term A-1 Loan Commitment or an
outstanding Term A-1 Loan.

“Term A-1 Loan” means the term loans made on the Closing Date pursuant to
Section 2.01(g).

“Term A-1 Loan Borrowing” means a borrowing consisting of simultaneous Term A-1
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Term Loans, having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.  

“Term A-1 Loan Commitment” means (a) the commitment of the Term A-1 Lenders to
make Term A-1 Loans on the Closing Date pursuant to Section 2.01(g) and (b) as
to any New Term Lender, the commitment of such New Term Lender to make
incremental Term A-1 Loans pursuant to Section 2.16.

54

--------------------------------------------------------------------------------

 

“Term A-1 Loan Notice” means a notice of (a) a Borrowing of a Term A-1 Loan, (b)
a conversion of Term A-1 Loans from one Type to the other or (c) a continuation
of Eurocurrency Rate Term Loans that are Term A-1 Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit C-5 or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.

“Term A-2 Lender” means a Lender with a Term A-2 Loan Commitment or an
outstanding Term A-2 Loan.

“Term A-2 Loan” means the term loans made on the Closing Date pursuant to
Section 2.01(h).

“Term A-2 Loan Borrowing” means a borrowing consisting of simultaneous Term A-2
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Term Loans, having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.

“Term A-2 Loan Commitment” means (a) the commitment of the Term A-2 Lenders to
make Term A-2 Loans on the Closing Date pursuant to Section 2.01(h) and (b) as
to any New Term Lender, the commitment of such New Term Lender to make
incremental Term A-2 Loans pursuant to Section 2.16.

“Term A-2 Loan Notice” means a notice of (a) a Borrowing of a Term A-2 Loan, (b)
a conversion of Term A-2 Loans from one Type to the other or (c) a continuation
of Eurocurrency Rate Term Loans that are Term A-2 Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit C-6 or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.

“Term Lender” means a Term A-1 Lender, a Term A-2 Lender or any New Term Lender.

“Term Loan Commitment” means (a) a Term A-1 Loan Commitment, (b) a Term A-2 Loan
Commitment and (c) as to any New Term Lender, the commitment of such New Term
Lender to make a Term Loan to the Company or its Subsidiaries pursuant to
Section 2.16.

“Term Loan Supplement” means, with respect to any new tranche of Term Loans, a
supplement to this Agreement in a form approved by the Administrative Agent and
the Company setting forth the terms of such new tranche of Term Loans.

“Term Loans” means (a) the Term A-1 Loans made on the Closing Date pursuant to
Section 2.01(g), (b) the Term A-2 Loans made on the Closing Date pursuant to
Section 2.01(h) and (c) any additional tranche of term loans made pursuant to
Section 2.16.

“Test Period” means each period of four consecutive fiscal quarters of the
Company then last ended (in each case taken as one accounting period).; provided
that

55

--------------------------------------------------------------------------------

 

(a)solely for the purpose of calculating Consolidated EBITDA for purposes of
Sections 7.15, 7.16 and 7.17 and for the purpose of calculating Consolidated
EBITDA for the definitions of Leverage Ratio and Consolidated Interest Coverage
Ratio:

(i)for the final fiscal quarter of the Company occurring during the Covenant
Relief Period (which shall in no event be later than the fiscal quarter ending
September 30, 2021), the Test Period shall be such fiscal quarter then ended
multiplied by 4; provided, however, that if such final fiscal quarter is
September 30, 2021, the Test Period shall instead be the fiscal quarters of the
Company ending June 30, 2021 and September 30, 2021 multiplied by 2;

(ii)for the first fiscal quarter of the Company occurring immediately after the
Covenant Relief Period (which shall in no event be later than the fiscal quarter
ending December 31, 2021), the Test Period shall be the two fiscal quarters then
most recently ended multiplied by 2; provided, however, that if such first
fiscal quarter is December 31, 2021, the Test Period shall instead be the fiscal
quarters of the Company ending June 30, 2021, September 30, 2021 and December
31, 2021 multiplied by 4/3; and

(iii)for the second fiscal quarter of the Company occurring immediately after
the Covenant Relief Period (which shall in no event be later than the fiscal
quarter ending March 31, 2022), the Test Period shall be the three fiscal
quarters then most recently ended multiplied by 4/3; provided, however, that if
such second fiscal quarter is March 31, 2022, the Test Period shall instead be
the four consecutive fiscal quarters of the Company then last ended; and

(b)solely with respect to Section 7.21(b) and any test based on compliance with
Section 7.21(b), Test Period shall mean the last day of each calendar month of
the Company as reported (or required to be reported) pursuant to Section
6.11(k).

“TIIE” has the meaning specified in the definition of Eurocurrency Base Rate.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Reallocation Amount” has the meaning specified in Section 2.20(a).

“Tranche” means each of the U.S. Dollar Tranche, the Alternative Currency
Tranche, the Mexican Peso Tranche and each Supplemental Tranche.

“Tranche Required Lenders” means, at any time, with respect to a Tranche,
Lenders under such Tranche owed or holding greater than 50% of the sum of the
Outstanding Amount of such Tranche and the aggregate unused Commitments relating
to such Tranche at such time.

“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation,
overdraft services and automated clearinghouse transfers of funds.

56

--------------------------------------------------------------------------------

 

“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.

“Treasury Management Obligations” means the obligations of the Borrowers under
any Treasury Management Agreement with a Treasury Management Lender.

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan, a LIBOR Floating Rate Loan or a Eurocurrency Rate Loan, (b) with respect
to a Bid Loan, its character as an Absolute Rate Loan or a Eurocurrency Margin
Bid Loan and (c) with respect to a Term Loan, its character as a Base Rate Loan,
a LIBOR Floating Rate Loan or a Eurocurrency Rate Loan.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Undepreciated Real Estate Assets” means, as of any date, the cost (being the
original cost to the Company, the Guarantors or any of their Subsidiaries plus
capital improvements) of real estate assets of the Company, the Guarantors or
any of their Subsidiaries on such date, before depreciation and amortization of
such real estate assets, determined on a consolidated basis (it being understood
that the accounts of the Subsidiaries shall be consolidated with those of the
Company only to the extent of the Company’s proportionate interest therein).

“Unencumbered Consolidated EBITDA” means, for any period, that portion of
Consolidated EBITDA for such period attributable to those assets which (a) do
not secure Indebtedness for borrowed money and (b) not owned by Subsidiaries of
the Company that have Subsidiary Indebtedness.

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of the accumulated plan benefits under such Plan as of
the close of its most recent plan year, determined in accordance with actuarial
assumptions at such time consistent with Statement of Financial Accounting
Standards No. 87, exceeds the market value of the assets allocable thereto.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unrestricted Cash” means, as of any date of determination, an amount equal to
the aggregate amount of cash and Cash Equivalents of the Company and its
Subsidiaries on such date that are not (a) subject to any Lien (excluding
customary rights of set-off and statutory and

57

--------------------------------------------------------------------------------

 

common law Liens in favor of any depository bank where such cash is maintained
or any Lien granted to the Administrative Agent to secure the Obligations under
this Agreement), (b) subject to restrictions on the use thereof to pay
Indebtedness and other obligations of the Company and its Subsidiaries or (c)
held as deposits or security for contractual obligations; provided that
Unrestricted Cash shall include cash and Cash Equivalents representing the
proceeds from the sale of an asset, which proceeds have been escrowed for a
period not in excess of 180 days in anticipation of the acquisition of Real
Property pursuant to a transaction governed by Section 1031 of the Code, net of
related taxes and/or Tax Distributions for the cancellation of such acquisition
and transaction costs and expenses related thereto.

“Unsecured Consolidated Interest Expense” means, for any period, that portion of
Consolidated Interest Expense attributable to Indebtedness that is neither
Secured Indebtedness nor Subsidiary Indebtedness.

“Unsecured Indebtedness” means any Indebtedness or Disqualified Stock of the
Company or any of its Subsidiaries that is not Secured Indebtedness.

“Unsecured Interest Coverage Ratio” means, for any period, the ratio of (a)
Unencumbered Consolidated EBITDA for such period to (b) Unsecured Consolidated
Interest Expense for such period.

“U.S. Dollar Commitment” means, with respect to each Lender, its obligation (a)
to make U.S. Dollar Committed Loans to the Company pursuant to Section 2.01(a),
(b) to purchase participations in L/C Obligations and (c) to purchase
participations in Swing Line Loans (if any), in an aggregate principal amount at
any one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01A under the caption “U.S. Dollar Commitment” or in
any Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“U.S. Dollar Committed Loan” has the meaning specified in Section 2.01(a).

“U.S. Dollar L/C Obligations” means all L/C Obligations under Letters of Credit
issued under the U.S. Dollar Tranche.

“U.S. Dollar Lender” means any Person that is a Lender hereunder in respect of
the U.S. Dollar Tranche in its capacity as a Lender in respect of such
Tranche.  

“U.S. Dollar Tranche” means, at any time, the aggregate amount of the Lenders’
U.S. Dollar Commitments at such time.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.24.

“Wholly-Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (b) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.

58

--------------------------------------------------------------------------------

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.02. 1.02. Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (vii) any reference to “L/C Issuer”
shall refer to any L/C Issuer, each L/C Issuer, the applicable L/C Issuer or all
L/C Issuers as the context may require and (viii) unless the context otherwise
requires, any reference to “Subsidiary” or “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

59

--------------------------------------------------------------------------------

 

(c)For purposes of determining compliance with any Section of Article VII at any
time, in the event that any Lien, Investment, Indebtedness, Asset Sale,
Restricted Payment, Affiliate transaction or Contractual Obligation meets the
criteria of one or more than one of the categories of transactions permitted
pursuant to any clause of such Sections, such transaction (or portion thereof)
at any time shall be permitted under one or more of such clauses (that have
remaining availability thereunder) as determined by the Borrower in its sole
discretion at such time, in each case, in a manner that complies with such
Section of Article VII.

(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03. 1.03. Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (excluding financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, (a) for purposes of determining
compliance with, and any computations of, the financial covenants set forth in
Section 7.18, such calculations and computations shall be made in accordance
with Section 7.18(c) and (b) for purposes of determining compliance with, and
any computations of, any other financial covenant or covenant contained herein
requiring calculations that are determined with reference to GAAP (other than
any determination of a Subsidiary) shall be made in accordance with GAAP as in
effect on the Closing Date; provided, however, in the case of this clause (b)
and for purposes of Section 7.05 hereof, any generally accepted accounting
principles requiring leases that were previously accounted for as operating
leases prior to the adoption of FASB ASC 842 to be recorded on the balance sheet
as a lease liability and the corresponding right of use under FASB ASC 842 shall
be disregarded.

1.04. 1.04. Rounding.  Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

60

--------------------------------------------------------------------------------

 

1.05. 1.05. Times of Day; Timing for Payment or Performance.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).  When the payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

1.06. 1.06. Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

1.07. 1.07. Exchange Rates; Currency Equivalents.  

(a)The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalents of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent as so determined
by the Administrative Agent or the L/C Issuer, as applicable.

(b)Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

1.08. 1.08. Additional Alternative Currencies.  

(a)The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Alternative Currency Lenders, the Mexican

61

--------------------------------------------------------------------------------

 

Peso Lenders or the Supplemental Lenders depending on the Tranche under which
Borrowings in such currency are to be made (the “Authorizing Lenders”); and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the L/C Issuer.

(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other later time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the L/C
Issuer, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Authorizing Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof.  Each Authorizing Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of
a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

(c)Any failure by an Authorizing Lender or the L/C Issuer, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Authorizing Lender or the L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Authorizing Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Company, and Borrowings of Eurocurrency Rate Loans in such
currency under the applicable Tranche shall thereupon be permitted hereunder;
and if the Administrative Agent and the L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and issuances of Letters of Credit in such currency shall be
permitted hereunder. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Company and Credit Extensions
in such requested additional currency shall not be permitted hereunder.

1.09. 1.09. Change of Currency.  

(a)Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately

62

--------------------------------------------------------------------------------

 

prior to such date, such replacement shall take effect, with respect to such
Committed Borrowing, at the end of the then current Interest Period.

(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time in
consultation with the Company specify to be appropriate to reflect the adoption
of the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify in consultation with the Company to be appropriate to reflect a change
in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

(d)Notwithstanding the foregoing, no change of construction pursuant to this
Section 1.09 shall reduce or increase any actual or contingent liability arising
under this Agreement.

1.10. 1.10. Interest Rates.  The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definitions of “Eurocurrency Rate” or “LIBOR Daily Floating
Rate” or with respect to any rate that is an alternative or replacement for or
successor to any of such rate (including any Successor Rate) or the effect of
any of the foregoing, or of any Successor Rate Conforming Changes.

Article II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. 2.01. Loans.

(a)U.S. Dollar Committed Loans.  Each Lender with a U.S. Dollar Commitment
severally agrees, on the terms and conditions set forth herein, to make loans
(each a “U.S. Dollar Committed Loan”) in Dollars to the Company from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed such Lender’s U.S. Dollar Commitment at such time; provided,
however, that after giving effect to any Committed Borrowing under this
Section 2.01(a), (i) the Outstanding Amount of Committed Loans, Bid Loans, Swing
Line Loans and L/C Obligations shall not exceed the Aggregate Commitments, (ii)
the aggregate Outstanding Amount of Committed Loans and L/C Obligations under
the U.S. Dollar Tranche shall not exceed the Applicable Sublimit and (iii) the
aggregate Outstanding Amount of the U.S. Dollar Committed Loans of any Lender,
plus such Lender’s Applicable U.S. Dollar Percentage of the Outstanding Amount
of all U.S. Dollar L/C Obligations shall not exceed such Lender’s U.S. Dollar
Commitment.  Within the limits of each Lender’s U.S. Dollar Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(a), prepay under Section 2.06, and reborrow under this

63

--------------------------------------------------------------------------------

 

Section 2.01(a).  U.S. Dollar Committed Loans may be Base Rate Loans, LIBOR
Floating Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(b)Alternative Currency Committed Loans.  Each Lender with an Alternative
Currency Commitment severally agrees, on the terms and conditions set forth
herein, to make loans (each an “Alternative Currency Committed Loan”) in Dollars
or in Alternative Currency Committed Foreign Currencies to the Company from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed such Lender’s Alternative Currency Commitment at such time;
provided, however, that after giving effect to any Committed Borrowing under
this Section 2.01(b), (i) the Outstanding Amount of Committed Loans, Bid Loans,
Swing Line Loans and L/C Obligations shall not exceed the Aggregate Commitments,
(ii) the aggregate Outstanding Amount of Committed Loans, Swing Line Loans and
L/C Obligations under the Alternative Currency Tranche shall not exceed the
Applicable Sublimit, and (iii) the aggregate Outstanding Amount of the
Alternative Currency Committed Loans of any Lender, plus such Lender’s
Applicable Alternative Currency Percentage of the Outstanding Amount of all
Alternative Currency L/C Obligations, plus such Lender’s Applicable Alternative
Currency Percentage of the Outstanding Amount of all (x) [intentionally
omitted], (y) Canadian Dollar Swing Line Loans and (z) Euro/Sterling Swing Line
Loans, shall not exceed such Lender’s Alternative Currency Commitment.  Within
the limits of each Lender’s Alternative Currency Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(b), prepay under Section 2.06, and reborrow under this
Section 2.01(b).  Alternative Currency Committed Loans (other than Alternative
Currency Committed Loans in Dollars) shall only be Eurocurrency Rate Loans, as
further provided herein but except as provided in Section 3.02 and Section 3.03.

(c)Mexican Peso Committed Loans.  Each Lender with a Mexican Peso Commitment
severally agrees, on the terms and conditions set forth herein, to make loans
(each a “Mexican Peso Committed Loan”) in Dollars, Alternative Currency
Committed Foreign Currencies and Mexican Pesos to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed such Lender’s Mexican Peso Commitment at such time; provided, however,
that after giving effect to any Committed Borrowing under this Section 2.01(c),
(i) the Outstanding Amount of Committed Loans, Bid Loans, Swing Line Loans and
L/C Obligations shall not exceed the Aggregate Commitments, (ii) the aggregate
Outstanding Amount of Committed Loans and L/C Obligations under the Mexican Peso
Tranche shall not exceed the Applicable Sublimit, and (iii) the aggregate
Outstanding Amount of the Mexican Peso Committed Loans of any Lender, plus such
Lender’s Applicable Mexican Peso Percentage of the Outstanding Amount of all
Mexican Peso L/C Obligations shall not exceed such Lender’s Mexican Peso
Commitment.  Within the limits of each Lender’s Mexican Peso Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(c), prepay under Section 2.06, and reborrow under this
Section 2.01(c).  Mexican Peso Committed Loans (other than Mexican Peso
Committed Loans in Dollars) shall only be Eurocurrency Rate Loans, as further
provided herein but except as provided in Section 3.02 and
Section 3.03.  Notwithstanding the foregoing or anything to the contrary
contained in this Agreement,

64

--------------------------------------------------------------------------------

 

no Lender shall be obligated to make a loan in Mexican Pesos if Mexican Pesos
are not readily available to such Lender.

(d)[Intentionally Omitted].  

(e)Supplemental Tranche Committed Loans.  Each Lender with a Supplemental
Tranche Commitment severally agrees, on the terms and conditions set forth
herein, to make loans (each an “Supplemental Tranche Committed Loan”) in
Dollars, Alternative Currency Committed Foreign Currencies and the applicable
Supplemental Currency to the Supplemental Borrowers from time to time on any
Business Day during the period from the Supplemental Tranche Effective Date with
respect to such Supplemental Tranche until the end of the Availability Period in
an aggregate amount not to exceed such Lender’s Supplemental Tranche Commitment
at such time; provided, however, that after giving effect to any Committed
Borrowing under this Section 2.01(e), (i) the Outstanding Amount of Committed
Loans, Bid Loans, Swing Line Loans and L/C Obligations shall not exceed the
Aggregate Commitments, (ii) the aggregate Outstanding Amount of Committed Loans
under the Supplemental Tranche shall not exceed the Applicable Sublimit, and
(iii) the aggregate Outstanding Amount of the Supplemental Tranche Committed
Loans of any Lender shall not exceed such Lender’s Supplemental Tranche
Commitment.  Within the limits of each Lender’s Supplemental Tranche Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(e), prepay under Section 2.06, and reborrow under this
Section 2.01(e).  Supplemental Tranche Committed Loans (other than Supplemental
Tranche Committed Loans in Dollars) shall only be Eurocurrency Rate Loans, as
further provided herein but except as provided in Section 3.02 and Section 3.03.

(f)Selection of Tranches.  The applicable Borrowers may borrow from one or more
Tranches selected by the Company, but each Committed Borrowing within a Tranche
shall be made in a currency permitted under such Tranche of the same Type made
simultaneously by all Lenders with a Commitment with respect to such Tranche
ratably according to their Commitments with respect to such Tranche.

(g)Term A-1 Loans.  Subject to and upon the terms and conditions set forth
herein, each Term A-1 Lender severally agrees on the Closing Date to make a Term
A-1 Loan to the Company in Dollars in a principal amount equal to such Term A-1
Lender’s Term A-1 Loan Commitment as set forth on Schedule 2.01B, which Term A-1
Loans shall, at the option of the Company, be incurred and maintained as, and/or
converted into, Base Rate Term Loans, a LIBOR Floating Rate Loan or Eurocurrency
Rate Term Loans; provided that except as otherwise specifically provided herein,
all Term A-1 Loans comprising the same Borrowing shall be of the same Type.  Any
Term A-1 Loans that are prepaid or repaid may not be reborrowed.  The Term A-1
Loans shall rank pari passu in right of payment and of security (if any) with
the Committed Loans, Term A-2 Loans and Bid Loans.  

(h)Term A-2 Loans.  Subject to and upon the terms and conditions set forth
herein, each Term A-2 Lender severally agrees on the Closing Date to make a Term
A-2

65

--------------------------------------------------------------------------------

 

Loan to the Company in Dollars in a principal amount equal to such Term A-2
Lender’s Term A-2 Loan Commitment as set forth on Schedule 2.01C, which Term A-2
Loans shall, at the option of the Company, be incurred and maintained as, and/or
converted into, Base Rate Term Loans, a LIBOR Floating Rate Loan or Eurocurrency
Rate Term Loans; provided that except as otherwise specifically provided herein,
all Term A-2 Loans comprising the same Borrowing shall be of the same Type.  Any
Term A-2 Loans that are prepaid or repaid may not be reborrowed.  The Term A-2
Loans shall rank pari passu in right of payment and of security (if any) with
the Committed Loans, Term A-1 Loans and Bid Loans.

(i)Additional Term Loans.  The commitment, if any, of Lenders to make other Term
Loans shall be set forth in a Term Loan Supplement executed by the applicable
Borrowers, the New Term Lenders providing such other Term Loans and the
Administrative Agent.  No Lender shall be obligated to execute any Term Loan
Supplement.

(j)Affiliates of Lenders. Each Lender may, at its option, make any Loan to a
Designated Borrower by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not (i) affect in any manner the obligation of any Borrower to repay such Loan
in accordance with the terms of this Agreement or (ii) excuse or relieve any
Lender from its Commitment or Term Loan Commitment, as applicable, to make any
such Loan to the extent not so made by such branch or Affiliate.

2.02. 2.02. Borrowings, Conversions and Continuations of Loans.  

(a)Each Committed Borrowing, each Term A-1 Loan Borrowing and each Term A-2 Loan
Borrowing, each conversion of Committed Loans, Term A-1 Loans or Term A-2 Loans
from one Type to the other, and each continuation of Eurocurrency Rate Committed
Loans or Eurocurrency Rate Term Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by: (i)
telephone or (ii) a Committed Loan Notice, a Term A-1 Loan Notice or a Term A-2
Loan Notice, as applicable; provided, that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Committed Loan
Notice, a Term A-1 Loan Notice or a Term A-2 Loan Notice, as applicable.  Each
such Committed Loan Notice, Term A-1 Loan Notice or Term A-2 Loan Notice, as
applicable, must be received by the Administrative Agent not later than (i) 1:00
p.m. on the requested date of any Borrowing of LIBOR Floating Rate Loans or of
any conversion of LIBOR Floating Rate Loans to Base Rate Committed Loans or Base
Rate Term Loans, as applicable, (ii) 1:00 p.m. three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Committed Loans denominated in Dollars or of Eurocurrency Rate
Term Loans or of any conversion of Eurocurrency Rate Committed Loans denominated
in Dollars or Eurocurrency Rate Term Loans to Base Rate Committed Loans, LIBOR
Floating Rate Loans or Base Rate Term Loans, as applicable, (iii) 11:00 a.m.
three Business Days (or four Business Days in the case of Australian Dollars or
Mexican Pesos and four or five Business Days in the case of any other Special
Notice Currency, as determined by the Administrative Agent and specified to the

66

--------------------------------------------------------------------------------

 

Company) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Committed Loans denominated in Alternative Currencies and (iv)
1:00 p.m. on the requested date of any Borrowing of Base Rate Committed Loans
or  Base Rate Term Loans or of any conversion of Base Rate Committed Loans or
Base Rate Term Loans to LIBOR Floating Rate Loans; provided, however, that if
the Company wishes to request Eurocurrency Rate Committed Loans for a Tranche or
Eurocurrency Rate Term Loans for Term A-1 Loans or Term A-2 Loans of the same
Borrowing, in each case having an Interest Period other than seven days or one,
two, three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Committed Loans
denominated in Dollars or Eurocurrency Rate Term Loans, or (ii) four Business
Days (or five Business Days in the case of Australian Dollars or Mexican Pesos
and five or six Business Days in the case of any other Special Notice Currency,
as determined by the Administrative Agent and specified to the Company) prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Committed Loans denominated in Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such Tranche (or
in the case of Eurocurrency Rate Term Loans of the same Borrowing, the Term
Lenders holding such Loans) of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 11:00 a.m., (i)
three Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Committed Loans denominated in Dollars or
Eurocurrency Rate Term Loans, or (ii) three Business Days (or four Business Days
in the case of Australian Dollars or Mexican Pesos and four or five Business
Days in the case of any other Special Notice Currency, as determined by the
Administrative Agent and specified to the Company) prior to the requested date
of such Borrowing, conversion or continuation of Eurocurrency Rate Committed
Loans denominated in Alternative Currencies, the Administrative Agent shall
notify the Company (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders of such
Tranche (or in the case of Eurocurrency Rate Term Loans of the same Borrowing,
the Term A-1 Lenders or the Term A-2 Lenders, as applicable, holding such
Loans).  Each telephonic notice by the Company pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, Term A-1 Loan Notice or a Term A-2 Loan Notice, as
applicable, appropriately completed and signed by a Responsible Officer of the
Company.  Except as provided in Section 2.01(h), each Borrowing of, conversion
to or continuation of Eurocurrency Rate Committed Loans, LIBOR Floating Rate
Loans or Eurocurrency Rate Term Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.01(h), 2.04(c) and 2.05(c), each Borrowing of or
conversion to Base Rate Committed Loans or Base Rate Term Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice, Term A-1 Loan Notice or Term A-2 Loan
Notice (in each case, whether telephonic or written) shall specify (i) whether
the Company is requesting a Committed Borrowing, a Term A-1 Loan Borrowing, a
Term A-2 Loan Borrowing, a conversion of Committed Loans, Term A-1 Loans or Term
A-2 Loans from one Type to the other, or a

67

--------------------------------------------------------------------------------

 

continuation of Eurocurrency Rate Committed Loans or Eurocurrency Rate Term
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans, Term A-1 Loans or Term A-2 Loans to be borrowed, converted or
continued, (iv) the Type and Tranche of Committed Loans, Term A-1 Loans or Term
A-2 Loans to be borrowed or to which existing Committed Loans, Term A-1 Loans or
Term A-2 Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, (vi) with respect to Committed Loans, the
currency of the Committed Loans to be borrowed and (vii) if applicable, the
Designated Borrower.  If the Company fails to specify a currency in a Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Dollars.  If the Company fails to specify a Tranche of a Committed
Loan in a Committed Loan Notice, then the Committed Loans so requested shall be
deemed to be a request for a Committed Borrowing under the U.S. Dollar Tranche
if the request is for a Committed Borrowing in Dollars, the Alternative Currency
Tranche if the request is for a Committed Borrowing in an Alternative Currency
(other than Mexican Pesos), the Mexican Peso Tranche if the request is for a
Committed Borrowing in Mexican Pesos and the Supplemental Tranche if the request
is for a Committed Borrowing in a Supplemental Currency. If the Company fails to
specify a Type of Committed Loan in a Committed Loan Notice or a Type of Term
A-1 Loan or Term A-2 Loan in a Term A-1 Loan Notice or Term A-2 Loan Notice or
if the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans, Term A-1 Loans or Term A-2
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Committed
Loans denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Committed Loans in their original currency with an Interest
Period of one month.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans.  If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Committed Loans or
Eurocurrency Rate Term Loans in any such Committed Loan Notice, Term A-1 Loan
Notice or Term A-2 Loan Notice, as applicable, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency or in a different Tranche, but instead must
be prepaid in the original currency of such Committed Loan and reborrowed in the
other currency or reborrowed in another Tranche to the extent permitted herein.

(b)Following receipt of a Committed Loan Notice, Term A-1 Loan Notice or Term
A-2 Loan Notice, the Administrative Agent shall promptly notify each Lender of
the applicable Class and/or Tranche and/or holders of the same Borrowing of Term
A-1 Loans or Term A-2 Loans of the amount (and, with respect to Committed Loans,
currency) of its Applicable Percentage of the applicable Committed Loans, Term
A-1 Loans or Term A-2 Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the applicable Class and/or Tranche and/or holders of the same
Borrowing of Term A-1 Loans or Term A-2 Loans of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
an Alternative Currency, in each

68

--------------------------------------------------------------------------------

 

case as described in the preceding subsection.  In the case of a Committed
Borrowing, each Committed Loan Lender shall make the amount of its Committed
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m. (or, in the case of any Borrowing of LIBOR Floating Rate Loans or Base Rate
Committed Loans, 2:00 p.m.), in the case of any Committed Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Committed Loan in an Alternative Currency, in each case
on the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of the such Borrower on the books of
Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Company; provided, however, that
if, on the date the Committed Loan Notice with respect to such Borrowing
denominated in Dollars is given by the Company, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the applicable Borrower as provided above.

(c)Except as otherwise provided herein, a Eurocurrency Rate Committed Loan or
Eurocurrency Rate Term Loan may be continued or converted only on the last day
of an Interest Period for such Eurocurrency Rate Committed Loan or Eurocurrency
Rate Term Loan.  During the existence of a Default or an Event of Default, no
Loans may be requested as, converted to or continued as, Eurocurrency Rate
Committed Loans (whether in Dollars or any Alternative Currency) or Eurocurrency
Rate Term Loans without the consent of the applicable Class Required Lenders and
the applicable Class Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Committed Loans denominated in an Alternative
Currency be converted into Base Rate Loans in such Alternative Currency on the
last day of the then current Interest Period with respect thereto.

(d)The Administrative Agent shall promptly notify the Company and the Lenders of
the applicable Class of the interest rate applicable to any Interest Period for
Eurocurrency Rate Committed Loans or Eurocurrency Rate Term Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than 20 Interest Periods in effect with
respect to Committed Loans.  After giving effect to all Term A-1 Loan Borrowings
and Term A-2 Loan Borrowings, all conversions of Term A-1 Loans or Term A-2
Loans from one Type to the other, and all continuations of Term A-1 Loans or
Term A-2 Loans as the same

69

--------------------------------------------------------------------------------

 

Type, there shall not be more than 5 Interest Periods in effect with respect to
Term A-1 Loans and 5 Interest Periods in effect with respect to Term A-2 Loans.

(f)No later than 1:00 p.m. on the Closing Date, each Term A-1 Lender will make
available its Term A-1 Loan in an aggregate principal amount equal to (i) such
Term A-1 Lender’s Applicable Term A-1 Loan Percentage multiplied by (ii) the
principal amount of the Term A-1 Loan requested in the manner provided
below.  No later than 1:00 p.m. on the Closing Date, each Term A-2 Lender will
make available its Term A-2 Loan in an aggregate principal amount equal to (i)
such Term A-2 Lender’s Applicable Term A-2 Loan Percentage multiplied by (ii)
the principal amount of the Term A-2 Loan requested in the manner provided
below.  All such amounts of Term A-1 Loans and Term A-2 Loans will be made
available in Dollars and in Same Day Funds at the Administrative Agent’s Office,
and, upon satisfaction of the applicable conditions set forth in Section 4.02,
the Administrative Agent will make available the funds so received available on
the Closing Date to the Company in like funds as received by the Administrative
Agent either by (i) crediting the account of the Company on the books of the
Administrative Agent or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company.  The terms on which a New Term Lender shall
make available any other Term Loan shall be set forth in the Term Loan
Supplement for such other Term Loan.

(g)Subject to the terms and conditions set forth herein, each Committed Loan
Lender that is a “Committed Loan Lender” under the Original Credit Agreement
severally agrees (i) to convert and continue on the Closing Date such Committed
Loan Lenders portion of “Committed Loans” (defined in the Original Credit
Agreement) as Committed Loans under this Agreement. Subject to the terms and
conditions set forth herein, each Term A-1 Lender that is a “Term Lender” under
the Original Credit Agreement severally agrees (i) to convert and continue on
the Closing Date such Term A-1 Lender’s portion of “Term Loans” (defined in the
Original Credit Agreement) as Term A-1 Loans under this Agreement.  Subject to
the terms and conditions set forth herein, each Term A-2 Lender that is a “2020
Term Lender” under the Original Credit Agreement severally agrees (i) to convert
and continue on the Closing Date such Term A-2 Lender’s portion of “2020 Term
Loans” (defined in the Original Credit Agreement) as Term A-2 Loans under this
Agreement.

2.03. 2.03. Bid Loans.

(a)General.  Subject to the terms and conditions set forth herein, for so long
as the Company has an Investment Grade Debt Rating, each Committed Loan Lender
agrees that the Company may from time to time request the Committed Loan Lenders
to submit offers to make loans (each such loan, a “Bid Loan”) to the Borrowers
prior to the Maturity Date pursuant to this Section 2.03; provided, however,
that after giving effect to any Bid Borrowing, (i) the Outstanding Amount of
Committed Loans, Bid Loans, Swing Line Loans and L/C Obligations shall not
exceed the Aggregate Commitments and (ii) the aggregate Outstanding Amount of
all Bid Loans shall not exceed the Bid Loan Sublimit.  There shall not be more
than ten different Interest Periods in effect with respect

70

--------------------------------------------------------------------------------

 

to Bid Loans at any time.  For the avoidance of doubt, the Company may not
request Bid Loans if it does not have an Investment Grade Debt Rating.

(b)Requesting Competitive Bids.  The Company may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, (ii) four Business Days
prior to the requested date of any Bid Borrowing that is to consist of
Eurocurrency Margin Bid Loans denominated in Dollars or (iii) four Business Days
(or five Business Days in the case of Australian Dollars or Mexican Pesos and
five or six Business Days in the case of any other Special Notice Currency, as
determined by the Administrative Agent and specified to the Company) prior to
the requested date of any Bid Borrowing that is to consist of Eurocurrency
Margin Bid Loans denominated in Alternative Currencies.  Each Bid Request shall
specify (i) the requested date of the Bid Borrowing (which shall be a Business
Day), (ii) the aggregate principal amount of Bid Loans requested (which must be
$10,000,000 or a whole multiple of $1,000,000 in excess thereof), (iii) the Type
of Bid Loans requested, (iv) the currency in which the requested Bid Loans are
to be denominated and (v) the duration of the Interest Period with respect
thereto, and shall be signed by a Responsible Officer of the Company.  No Bid
Request shall contain a request for (i) more than one Type of Bid Loan or (ii)
Bid Loans having more than three different Interest Periods.  Unless the
Administrative Agent otherwise agrees in its sole discretion, the Company may
not submit a Bid Request if it has submitted another Bid Request within the
prior five Business Days.

(c)Submitting Competitive Bids.  

(i)The Administrative Agent shall promptly notify each Committed Loan Lender of
each Bid Request received by it from the Company and the contents of such Bid
Request.

(ii)Each Committed Loan Lender may (but shall have no obligation to) submit a
Competitive Bid containing an offer to make one or more Bid Loans in response to
such Bid Request.  Such Competitive Bid must be delivered to the Administrative
Agent not later than 10:30 a.m. (A) on the requested date of any Bid Borrowing
that is to consist of Absolute Rate Loans, and (B) three Business Days prior to
the requested date of any Bid Borrowing that is to consist of Eurocurrency
Margin Bid Loans, provided, however, that any Competitive Bid submitted by Bank
of America in its capacity as a Committed Loan Lender in response to any Bid
Request must be submitted to the Administrative Agent not later than 10:15 a.m.
on the date on which Competitive Bids are required to be delivered by the other
Committed Loan Lenders in response to such Bid Request.  Each Competitive Bid
shall specify (A) the proposed date of the Bid Borrowing, (B) the principal
amount of each Bid Loan for which such Competitive Bid is being made, which
principal amount (x) may be equal to, greater than or less than the Commitment
of the bidding Committed Loan Lender, (y) must be $5,000,000 or a whole multiple
of $1,000,000 in excess thereof, and (z) may not exceed the principal amount of
Bid Loans for which Competitive Bids were requested, (C) if

71

--------------------------------------------------------------------------------

 

the proposed Bid Borrowing is to consist of Absolute Rate Bid Loans, the
Absolute Rate offered for each such Bid Loan and the Interest Period applicable
thereto, (D) if the proposed Bid Borrowing is to consist of Eurocurrency Margin
Bid Loans, the Eurocurrency Bid Margin with respect to each such Eurocurrency
Margin Bid Loan and the Interest Period applicable thereto, and (E) the identity
of the bidding Committed Loan Lender.

(iii)Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request or (E) is otherwise not responsive
to such Bid Request.  Any Committed Loan Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids.  Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error.  The Administrative Agent may, but shall not be required to, notify any
Committed Loan Lender of any manifest error it detects in such Committed Loan
Lender’s Competitive Bid.

(iv)Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and clause
(iii) above, each Competitive Bid shall be irrevocable.

(d)Notice to Company of Competitive Bids.  Not later than 11:00 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans or
(ii) three Business Days prior to the requested date of any Bid Borrowing that
is to consist of Eurocurrency Margin Bid Loans, the Administrative Agent shall
notify the Company of the identity of each Committed Loan Lender that has
submitted a Competitive Bid that complies with Section 2.03(c) and of the terms
of the offers contained in each such Competitive Bid.

(e)Acceptance of Competitive Bids.  Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans
and (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Company (on behalf of
itself or the relevant Borrower) shall notify the Administrative Agent of its
acceptance or rejection of the offers notified to it pursuant to
Section 2.03(d).  The Company (on behalf of itself or the relevant Borrower)
shall be under no obligation to accept any Competitive Bid and may choose to
reject all Competitive Bids.  In the case of acceptance, such notice shall
specify the aggregate principal amount of Competitive Bids for each Interest
Period that is accepted.  The Company (on behalf of itself or the relevant
Borrower) may accept any Competitive Bid in whole or in part; provided that:

(i)the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;

72

--------------------------------------------------------------------------------

 

(ii)the principal amount of each Bid Loan must be $5,000,000 or a whole multiple
of $1,000,000 in excess thereof;

(iii)the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins within each Interest Period; and

(iv)the Company may not accept any offer that is described in
Section 2.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.

(f)Procedure for Identical Bids.  If two or more Committed Loan Lenders have
submitted Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin,
as the case may be, for the same Interest Period, and the result of accepting
all of such Competitive Bids in whole (together with any other Competitive Bids
at lower Absolute Rates or Eurocurrency Bid Margins, as the case may be,
accepted for such Interest Period in conformity with the requirements of
Section 2.03(e)(iii)) would be to cause the aggregate outstanding principal
amount of the applicable Bid Borrowing to exceed the amount specified therefor
in the related Bid Request, then, unless otherwise agreed by the Company, the
Administrative Agent and such Committed Loan Lenders, such Competitive Bids
shall be accepted as nearly as possible in proportion to the amount offered by
each such Committed Loan Lender in respect of such Interest Period, with such
accepted amounts being rounded to the nearest whole multiple of $1,000,000.

(g)Notice to Lenders of Acceptance or Rejection of Bids.  The Administrative
Agent shall promptly notify each Committed Loan Lender having submitted a
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the Bid Loan or Bid Loans to be made by it on
the date of the applicable Bid Borrowing.  Any Competitive Bid or portion
thereof that is not accepted by the Company by the applicable time specified in
Section 2.03(e) shall be deemed rejected.

(h)Notice of Eurocurrency Base Rate.  If any Bid Borrowing is to consist of
Eurocurrency Margin Bid Loans, the Administrative Agent shall determine the
Eurocurrency Base Rate for the relevant Interest Period, and promptly after
making such determination, shall notify the Company and the Committed Loan
Lenders that will be participating in such Bid Borrowing of such Eurocurrency
Base Rate.

(i)Funding of Bid Loans.  Each Committed Loan Lender that has received notice
pursuant to Section 2.03(g) that all or a portion of its Competitive Bid has
been accepted by the Company shall make the amount of its Bid Loan(s) available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing.  Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent.

2.04. 2.04. Letters of Credit.  

73

--------------------------------------------------------------------------------

 

(a)The Letter of Credit Commitment.  

(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Committed Loan Lenders set forth
in this Section 2.04, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or one or more Alternative
Currencies for the account of the Company or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit and
(B) the Committed Loan Lenders severally agree to participate in Letters of
Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (v) the Outstanding Amount of
Committed Loans, Bid Loans, Swing Line Loans and L/C Obligations shall not
exceed the Aggregate Commitments, (w) the aggregate Outstanding Amount of the
Committed Loans of any Committed Loan Lender, plus such Committed Loan Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Committed Loan Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Committed Loan Lender’s Commitment,
(x) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit and the Outstanding Amount of the L/C Obligations under any
Tranche shall not exceed the Letter of Credit Sublimit for such Tranche, (y) in
respect of any Tranche, the aggregate Outstanding Amount of the Committed Loans
of any Committed Loan Lender in respect of such Tranche, plus such Committed
Loan Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations in respect of such Tranche, plus such Committed Loan Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans in
respect of such Tranche shall not exceed such Committed Loan Lender’s Commitment
for such Tranche and (z) the aggregate Outstanding Amount of Committed Loans,
Swing Line Loans and L/C Obligations under any Tranche shall not exceed the
Applicable Sublimit for such Tranche.  Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.    Each L/C Issuer shall notify the
Administrative Agent, of the receipt of any application for a Letter of Credit,
any repayment of any drawing under any Letter of Credit, the stated amount of
all Letters of Credit issued by it, the undrawn amount thereof, the amount of
any Unreimbursed Amount in respect thereof and any other information requested
from time to time by the Administrative Agent.

(ii)The L/C Issuer shall not issue any Letter of Credit, if:

74

--------------------------------------------------------------------------------

 

(A)subject to Section 2.04(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Class Required Lenders holding Commitments and/or
Committed Loans have approved such expiry date; or

(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Company provides Cash Collateral in
accordance with Section 2.17.

(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $250,000;

(D)such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

(E)any Committed Loan Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Committed Loan Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.18(a)(iv)) with respect to such
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

75

--------------------------------------------------------------------------------

 

(F)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
the beneficiary of such Letter of Credit does not accept the proposed amendment
to the Letter of Credit.

(vi)The L/C Issuer shall act on behalf of the Committed Loan Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.  

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Company.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day), (B) the amount and currency thereof (which shall be in Dollars or
an Alternative Currency) and the Tranche (which shall be a Letter of Credit
Tranche) under which such Letter of Credit shall be issued, (C) the expiry date
thereof, (D) the name and address of the beneficiary thereof, (E) the documents
to be presented by such beneficiary in case of any drawing thereunder, (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, (G) the purpose and nature of the requested Letter of Credit
and (H) such other matters as the L/C Issuer may reasonably require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended, (B) the proposed date of
amendment thereof (which shall be a Business Day), (C) the

76

--------------------------------------------------------------------------------

 

nature of the proposed amendment, and (D) such other matters as the L/C Issuer
may reasonably require.  Additionally, the Company shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Committed Loan Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue the
applicable Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Committed Loan Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Committed Loan
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii)If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  The Company shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Committed Loan Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date (or such later date if the
Company provides Cash Collateral in accordance with Section 2.17); provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.04(a) or otherwise) or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from

77

--------------------------------------------------------------------------------

 

the Administrative Agent, any Committed Loan Lender or the Company that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv)If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”).  Unless otherwise directed by the L/C Issuer, the Company shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement.  Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Committed Loan Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline from the Administrative Agent, any Committed Loan
Lender or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the L/C
Issuer not to permit such reinstatement.

(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c)Drawings and Reimbursements; Funding of Participations.  

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company,
the Committed Loan Lenders and the Administrative Agent thereof.  In the case of
a Letter of Credit denominated in an Alternative Currency, the Company shall
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Company shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing in Dollars.  If the Company does not reimburse the

78

--------------------------------------------------------------------------------

 

L/C Issuer by such time, the Administrative Agent shall promptly notify each
Committed Loan Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Committed Loan Lender’s Applicable Percentage
thereof.  In such event, the Company shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if promptly confirmed in writing; provided that the lack of such a
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)Each Committed Loan Lender shall upon any notice pursuant to
Section 2.04(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer in
Dollars at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Honor Date, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Committed Loan Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to the Company in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii)With respect to any Unreimbursed Amount that is not (x) fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason or (y) otherwise
reimbursed by the Company on the Honor Date, the Company shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and, subject to Section 2.09(b), shall bear
interest at the Default Rate.  In such event, each Committed Loan Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.04(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Committed
Loan Lender in satisfaction of its participation obligation under this
Section 2.04.

(iv)Until each Committed Loan Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Committed Loan
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

79

--------------------------------------------------------------------------------

 

(v)Each Committed Loan Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Committed Loan
Lender may have against the L/C Issuer, the Company or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or an Event of
Default or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Committed Loan Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Company
of a Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi)If any Committed Loan Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Committed Loan Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Committed Loan Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Committed Loan Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Committed Loan Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Committed Loan Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d)Repayment of Participations.  

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Committed Loan Lender such Committed Loan
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.04(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Committed Loan Lender its Applicable Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.

80

--------------------------------------------------------------------------------

 

(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer, which has been distributed to Committed Loan Lenders, pursuant to
Section 2.04(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Committed Loan Lender shall pay to the
Administrative Agent for the account of the L/C Issuer such Committed Loan
Lender’s Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Committed Loan Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  The obligations of the
Committed Loan Lenders under this clause shall survive the Facility Termination
Date.

(e)Obligations Absolute.  The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v)any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

81

--------------------------------------------------------------------------------

 

(vi)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will notify the L/C Issuer within five Business Days.  The Company shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Committed Loan Lender and the Company agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties or
any correspondent, participant or assignee of the L/C Issuer shall be liable to
any Committed Loan Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Committed Loan Lenders or
the Class Required Lenders in respect of Committed Loans, as applicable, (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction by a final and
nonappealable judgment) or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any Committed Loan Lender, any of
their respective Related Parties or any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.04(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Company may have a
claim against the L/C Issuer, and the L/C Issuer may be liable to the Company,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by the L/C Issuer’s willful misconduct or gross negligence
(as determined by a court of competent jurisdiction by a final and nonappealable
judgment) or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

82

--------------------------------------------------------------------------------

 

(g)Applicability of ISP.  Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

(h)Letter of Credit Fees.  The Company shall pay to the Administrative Agent for
the account of each Committed Loan Lender of a Tranche in accordance with its
Applicable Percentage for such Tranche, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit under such Tranche equal to
the Applicable Rate times the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit; provided, however, the Company shall not
have to pay any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.04, except (x) to the maximum extent permitted
by applicable Law, to the other Committed Loan Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.18(a)(iv), and (y) to the extent
allocable to the L/C Issuer’s Fronting Exposure in respect of such Defaulting
Lender, to the L/C Issuer for its own account.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with
Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.  

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Company shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by it,
at the rate per annum specified in the applicable Fee Letter, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount, in Dollars,
of such Letter of Credit shall be determined in accordance with
Section 1.06.  In addition, the Company shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable by the Company within 15
days following receipt of a reasonably detailed invoice therefor and are
nonrefundable.

83

--------------------------------------------------------------------------------

 

(j)Conflict with Issuer Documents.  To the extent the terms of any Issuer
Document are inconsistent with, or impose additional material obligations not
otherwise set forth herein, the terms of the Loan Documents shall control for
such time as the Loan Documents remain in effect.

(k)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Company hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Company, and that
the Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

(l)Letters of Credit Issued under Particular Tranche; Changes in the Letter of
Credit Sublimit with respect to any Letter of Credit Tranche.  Each Letter of
Credit may only be issued under a Letter of Credit Tranche.  Letters of Credit
may not be issued under any other Tranche.  Notwithstanding any provision herein
to the contrary, the provisions of this Section 2.04 shall, as to any particular
Letter of Credit, be applied only to the Tranche under which it was issued and
not under any other Tranche, subject to the provisions of Section 2.14.  The
Company may from time to time increase or decrease the Letter of Credit Sublimit
with respect to a Letter of Credit Tranche (but not any other Tranche) by giving
written notice to the Administrative Agent and the L/C Issuer specifying (i) the
revised Letter of Credit Sublimit for each such Letter of Credit Tranche, which
shall be in a whole multiple of $1,000,000 and (ii) the effective date of such
change, which shall be a Business Day at least two Business Days after the
delivery of such notice, provided, however, (A) the aggregate Letter of Credit
Sublimit for all Letter of Credit Tranches shall not exceed $100,000,000 and (B)
the Letter of Credit Sublimit with respect to any Letter of Credit Tranche shall
not exceed the aggregate Commitments for such Tranche and shall not be less than
the then Outstanding Amount of Letters of Credit issued under such Tranche.

(m)Existing Letter of Credit.  The Existing Letter of Credit shall be deemed to
have been issued pursuant to this Agreement under the U.S. Dollar Tranche, and
from and after the Closing Date shall be subject to and governed by the terms
and conditions of this Agreement.

2.05. 2.05. Swing Line Loans.  

(a)[Intentionally Omitted].  

(b)[Intentionally Omitted].

(c)The Canadian Dollar Swing Line.  

(i)The Canadian Dollar Swing Line.  Subject to the terms and conditions set
forth herein, each Canadian Dollar Swing Line Lender, in reliance upon the
agreements of the other Committed Loan Lenders set forth in this Section 2.05,
agrees to make loans in Canadian Dollars (each such loan, a

84

--------------------------------------------------------------------------------

 

“Canadian Dollar Swing Line Loan”) to the Company from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Canadian Dollar Swing Line Sublimit;
provided, however, that after giving effect to any Canadian Dollar Swing Line
Loan, (i) the Outstanding Amount of Committed Loans, Bid Loans, Swing Line Loans
and L/C Obligations shall not exceed the Aggregate Commitments, (ii) the
aggregate Outstanding Amount of the Alternative Currency Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all Alternative Currency L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Canadian Dollar Swing Line Loans and
Euro/Sterling Swing Line Loans shall not exceed such Lender’s Alternative
Currency Commitment, (iii) the aggregate Outstanding Amount of the Canadian
Dollar Swing Line Loans and the Euro/Sterling Swing Line Loans shall not exceed
the Alternative Currency Swing Line Sublimit, (iv) the aggregate Outstanding
Amount of Committed Loans, Swing Line Loans and L/C Obligations under the
Alternative Currency Tranche shall not exceed the Alternative Currency Sublimit
and (v) the aggregate Outstanding Amount of Canadian Dollar Swing Line Loans
shall not exceed the Canadian Dollar Swing Line Sublimit, and provided, further,
that the Company shall not use the proceeds of any Canadian Dollar Swing Line
Loan to refinance any outstanding Canadian Dollar Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.05(c), prepay under Section 2.06, and
reborrow under this Section 2.05(c).  Each Canadian Dollar Swing Line Loan shall
be a Base Rate Loan.  Immediately upon the making of a Canadian Dollar Swing
Line Loan, each Alternative Currency Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Canadian Dollar
Swing Line Lender a risk participation in such Canadian Dollar Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Alternative
Currency Percentage times the amount of such Canadian Dollar Swing Line Loan.

(ii)Borrowing Procedures.  Each Canadian Dollar Swing Line Borrowing shall be
made upon the Company’s irrevocable notice to the Canadian Dollar Swing Line
Lender and the Administrative Agent, which may be given by: (i) telephone or
(ii) a Canadian Dollar Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Canadian Dollar Swing Line
Lender and the Administrative Agent of a Canadian Dollar Swing Line Loan Notice.
Each such notice must be received by the Canadian Dollar Swing Line Lender and
the Administrative Agent not later than 2:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $500,000, and (ii) the requested borrowing date, which shall be a Business
Day.  Each such telephonic notice must be confirmed promptly by delivery to the
Canadian Dollar Swing Line Lender and the Administrative Agent of a written
Canadian Dollar Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company. Promptly after receipt by the Canadian
Dollar Swing Line Lender of any telephonic Canadian Dollar Swing Line Loan
Notice, the Canadian Dollar Swing

85

--------------------------------------------------------------------------------

 

Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Canadian Dollar
Swing Line Loan Notice and, if not, the Canadian Dollar Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Canadian Dollar Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 3:00 p.m. on the date of the proposed Canadian Dollar
Swing Line Borrowing (A) directing the Canadian Dollar Swing Line Lender not to
make such Canadian Dollar Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.05(c)(i) or (B)
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, then, subject to the terms and conditions hereof, the Canadian
Dollar Swing Line Lender will, not later than 4:00 p.m. on the borrowing date
specified in such Canadian Dollar Swing Line Loan Notice, make the amount of the
requested Canadian Dollar Swing Line Loan available to the Company (x) at the
Canadian Dollar Swing Line Lender’s office by crediting the account of the
Company on the books of the Canadian Dollar Swing Line Lender in Same Day Funds
or (y) by wire transfer of such funds in Same Day Funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company or as otherwise instructed by the Company.

(iii)Refinancing of Canadian Dollar Swing Line Loans.  

(A)Unless the Company has repaid any Canadian Dollar Swing Line Loan then
outstanding by 11 a.m. on the tenth Business Day after such Loan was made (the
“Swing Line Repayment Date”), the Canadian Dollar Swing Line Lender or the
Administrative Agent shall, no later than 12 noon on the Swing Line Repayment
Date, or at any time prior thereto in its sole discretion may, request, on
behalf of the Company (which hereby irrevocably authorizes the Canadian Dollar
Swing Line Lender to so request on its behalf), that each Alternative Currency
Lender make a Eurocurrency Rate Committed Loan with an Interest Period of one
month to the Company in Canadian Dollars in an amount equal to such Lender’s
Applicable Alternative Currency Percentage of the amount of Canadian Dollar
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of
Eurocurrency Rate Loans, but subject to the unutilized portion of the Aggregate
Alternative Currency Commitments and the conditions set forth in
Section 4.02.  The Canadian Dollar Swing Line Lender shall furnish the Company
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Alternative Currency Lender shall
make an amount equal to its Applicable Alternative Currency Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds (and the Administrative Agent

86

--------------------------------------------------------------------------------

 

may apply Cash Collateral available with respect to the applicable Canadian
Dollar Swing Line Loan) for the account of the Canadian Dollar Swing Line Lender
at the Administrative Agent’s Office for Canadian Dollar-denominated payments
not later than 1:00 p.m. on the Swing Line Repayment Date, whereupon, subject to
Section 2.05(c)(iii)(B), each Alternative Currency Lender that so makes funds
available shall be deemed to have made an Eurocurrency Rate Committed Loan to
the Company in such amount.  The Administrative Agent shall remit the funds so
received to the Canadian Dollar Swing Line Lender.

(B)If for any reason any Canadian Dollar Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.05(c)(iii)(A), the
request for Eurocurrency Rate Committed Loans submitted by the Canadian Dollar
Swing Line Lender as set forth herein shall be deemed to be a request by the
Canadian Dollar Swing Line Lender that each of the Alternative Currency Lenders
fund its risk participation in the relevant Canadian Dollar Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.05(c)(iii)(A) shall be deemed payment in
respect of such participation.

(C)If any Alternative Currency Lender fails to make available to the
Administrative Agent for the account of the Canadian Dollar Swing Line Lender
any amount required to be paid by such Alternative Currency Lender pursuant to
the foregoing provisions of this Section 2.05(c)(iii) by the time specified in
Section 2.05(c)(iii)(A), the Canadian Dollar Swing Line Lender shall be entitled
to recover from such Alternative Currency Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Canadian Dollar Swing Line Lender at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the
Canadian Dollar Swing Line Lender in connection with the foregoing.  If such
Alternative Currency Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (other than such interest and fees) shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Canadian Dollar Swing Line
Loan, as the case may be, as of the date of such Committed Borrowing or
participation.  A certificate of the Canadian Dollar Swing Line Lender submitted
to any Alternative Currency Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (C) shall be conclusive absent
manifest error.

(D)Each Alternative Currency Lender’s obligation to make Alternative Currency
Committed Loans or to purchase and fund risk participations in Canadian Dollar
Swing Line Loans pursuant to this

87

--------------------------------------------------------------------------------

 

Section 2.05(c)(iii) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such Alternative Currency Lender may
have against the Canadian Dollar Swing Line Lender, the Company or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or Event of Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Alternative Currency Lender’s obligation to make Alternative Currency Committed
Loans pursuant to this Section 2.05(c)(iii) is subject to the conditions set
forth in Section 4.02.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Company to repay Canadian Dollar Swing
Line Loans, together with interest as provided herein.

(iv)Repayment of Participations.  

(A)At any time after any Alternative Currency Lender has purchased and funded a
risk participation in a Canadian Dollar Swing Line Loan, if the Canadian Dollar
Swing Line Lender receives any payment on account of such Canadian Dollar Swing
Line Loan, the Canadian Dollar Swing Line Lender will distribute to such
Alternative Currency Lender its Applicable Alternative Currency Percentage
thereof in the same funds as those received by the Canadian Dollar Swing Line
Lender.

(B)If any payment received by the Canadian Dollar Swing Line Lender, which has
been distributed to Lenders, in respect of principal or interest on any Canadian
Dollar Swing Line Loan is required to be returned by the Canadian Dollar Swing
Line Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Canadian Dollar Swing Line Lender
in its discretion), each Alternative Currency Lender shall pay to the Canadian
Dollar Swing Line Lender its Applicable Alternative Currency Percentage thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned, at a rate per annum equal to
the applicable Overnight Rate.  The Administrative Agent will make such demand
upon the request of the Canadian Dollar Swing Line Lender.  The obligations of
the Alternative Currency Lenders under this clause shall survive the Facility
Termination Date.

(v)Interest for Account of Canadian Dollar Swing Line Lender.  The Canadian
Dollar Swing Line Lender shall be responsible for invoicing the Company for
interest on the Canadian Dollar Swing Line Loans.  Until each Alternative
Currency Lender funds its Eurocurrency Rate Committed Loan or risk participation
pursuant to this Section 2.05(c) to fund such Lender’s Applicable Alternative
Currency Percentage of any Canadian Dollar Swing Line Loan, interest in respect
of such Applicable Alternative Currency Percentage shall be solely for the
account of the Canadian Dollar Swing Line Lender.

88

--------------------------------------------------------------------------------

 

(vi)Payments Directly to Canadian Dollar Swing Line Lender.  The Company shall
make all payments of principal and interest in respect of the Canadian Dollar
Swing Line Loans directly to the Canadian Dollar Swing Line Lender.

(d)The Euro/Sterling Swing Line.  

(i)The Euro/Sterling Swing Line.  Subject to the terms and conditions set forth
herein, each Euro/Sterling Swing Line Lender, in reliance upon the agreements of
the other Committed Loan Lenders set forth in this Section 2.05, agrees to make
loans in Euros or Sterling (each such loan, a “Euro/Sterling Swing Line Loan”)
to the Company from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Euro/Sterling Swing Line Sublimit; provided, however, that after giving
effect to any Euro/Sterling Swing Line Loan, (i) the Outstanding Amount of
Committed Loans, Bid Loans, Swing Line Loans and L/C Obligations shall not
exceed the Aggregate Commitments, (ii) the aggregate Outstanding Amount of the
Alternative Currency Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Alternative Currency L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Canadian Dollar Swing Line Loans and Euro/Sterling Swing Line Loans shall
not exceed such Lender’s Alternative Currency Commitment, (iii) the aggregate
Outstanding Amount of the Canadian Dollar Swing Line Loans and the Euro/Sterling
Swing Line Loans shall not exceed the Alternative Currency Swing Line Sublimit,
(iv) the aggregate Outstanding Amount of Committed Loans, Swing Line Loans and
L/C Obligations under the Alternative Currency Tranche shall not exceed the
Alternative Currency Sublimit and (v) the aggregate Outstanding Amount of
Euro/Sterling Swing Line Loans shall not exceed the Euro/Sterling Swing Line
Sublimit, and provided, further, that the Company shall not use the proceeds of
any Euro/Sterling Swing Line Loan to refinance any outstanding Euro/Sterling
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Company may borrow under this Section 2.05(d), prepay
under Section 2.06, and reborrow under this Section 2.05(d).  Each Euro/Sterling
Swing Line Loan shall be a Eurocurrency Rate Loan.  Immediately upon the making
of a Euro/Sterling Swing Line Loan, each Alternative Currency Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Euro/Sterling Swing Line Lender a risk participation in such Euro/Sterling
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Alternative Currency Percentage times the amount of such Euro/Sterling Swing
Line Loan.

(ii)Borrowing Procedures.  Each Euro/Sterling Swing Line Borrowing shall be made
upon the Company’s irrevocable notice to the Euro/Sterling Swing Line Lender and
the Administrative Agent, which may be given by: (i) telephone or (ii) a
Euro/Sterling Swing Line Loan Notice; provided that any telephonic notice must
be confirmed promptly by delivery to the Euro/Sterling Swing Line Lender and the
Administrative Agent of a Euro/Sterling Swing Line Loan Notice.

89

--------------------------------------------------------------------------------

 

Each such notice must be received by the Euro/Sterling Swing Line Lender and the
Administrative Agent not later than 12 noon (London time) on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $500,000 and (ii) the requested borrowing date, which shall be a
Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the Euro/Sterling Swing Line Lender and the Administrative Agent of
a written Euro/Sterling Swing Line Loan Notice, appropriately completed and
signed by a Responsible Officer of the Company.  Promptly after receipt by the
Euro/Sterling Swing Line Lender of any telephonic Euro/Sterling Swing Line Loan
Notice, the Euro/Sterling Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Euro/Sterling Swing Line Loan Notice and, if not, the
Euro/Sterling Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof.  Unless the Euro/Sterling
Swing Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 1:00 p.m.
(London time) on the date of the proposed Euro/Sterling Swing Line Borrowing (A)
directing the Euro/Sterling Swing Line Lender not to make such Euro/Sterling
Swing Line Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.05(d)(i) or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Euro/Sterling Swing Line Lender
will, not later than 2:00 p.m. (London time) on the borrowing date specified in
such Euro/Sterling Swing Line Loan Notice, make the amount of the requested
Euro/Sterling Swing Line Loan available to the Company  (x) at the Euro/Sterling
Swing Line Lender’s office by crediting the account of the Company on the books
of the Euro/Sterling Swing Line Lender in Same Day Funds or (y) by wire transfer
of such funds in Same Day Funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company or as otherwise instructed by the Company.

(iii)Refinancing of Euro/Sterling Swing Line Loans.  

(A)Unless the Company has repaid any Euro/Sterling Swing Line Loan then
outstanding by 3:00 p.m. (London time) on the Swing Line Repayment Date, the
Euro/Sterling Swing Line Lender or the Administrative Agent shall, no later than
4:00 p.m. (London time) on the Swing Line Repayment Date, or at any time prior
thereto in its sole discretion may, request, on behalf of the Company (which
hereby irrevocably authorizes the Euro/Sterling Swing Line Lender to so request
on its behalf), that each Alternative Currency Lender make a Eurocurrency Rate
Committed Loan with an Interest Period of one month to the Company in Euros or
Sterling, as applicable, in an amount equal to such Lender’s Applicable
Alternative Currency Percentage of the amount of Euro/Sterling Swing Line Loans
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements

90

--------------------------------------------------------------------------------

 

of Section 2.02, without regard to the minimum and multiples specified therein
for the principal amount of Eurocurrency Rate Loans, but subject to the
unutilized portion of the Aggregate Alternative Currency Commitments and the
conditions set forth in Section 4.02.  The Euro/Sterling Swing Line Lender shall
furnish the Company with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent.  Each Alternative
Currency Lender shall make an amount equal to its Applicable Alternative
Currency Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Euro/Sterling Swing Line Loan) for the account of the Euro/Sterling Swing Line
Lender at the Administrative Agent’s Office for Euro-denominated payments not
later than 12 noon on the Swing Line Repayment Date, whereupon, subject to
Section 2.05(d)(iii)(B), each Alternative Currency Lender that so makes funds
available shall be deemed to have made an Eurocurrency Rate Committed Loan to
the Company in such amount.  The Administrative Agent shall remit the funds so
received to the Euro/Sterling Swing Line Lender.

(B)If for any reason any Euro/Sterling Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.05(d)(iii)(A), the
request for Eurocurrency Rate Committed Loans submitted by the Euro/Sterling
Swing Line Lender as set forth herein shall be deemed to be a request by the
Euro/Sterling Swing Line Lender that each of the Alternative Currency Lenders
fund its risk participation in the relevant Euro/Sterling Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of the
Euro/Sterling Swing Line Lender pursuant to Section 2.05(d)(iii)(A) shall be
deemed payment in respect of such participation.

(C)If any Alternative Currency Lender fails to make available to the
Administrative Agent for the account of the Euro/Sterling Swing Line Lender any
amount required to be paid by such Alternative Currency Lender pursuant to the
foregoing provisions of this Section 2.05(d)(iii) by the time specified in
Section 2.05(d)(iii)(A), the Euro/Sterling Swing Line Lender shall be entitled
to recover from such Alternative Currency Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Euro/Sterling Swing Line Lender at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the
Euro/Sterling Swing Line Lender in connection with the foregoing.  If such
Alternative Currency Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (other than such interest and fees) shall
constitute such Lender’s Committed Loan included in the relevant

91

--------------------------------------------------------------------------------

 

Committed Borrowing or funded participation in the relevant Euro/Sterling Swing
Line Loan, as the case may be, as of the date of such Committed Borrowing or
participation.  A certificate of the Euro/Sterling Swing Line Lender submitted
to any Alternative Currency Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (C) shall be conclusive absent
manifest error.

(D)Each Alternative Currency Lender’s obligation to make Alternative Currency
Committed Loans or to purchase and fund risk participations in Euro/Sterling
Swing Line Loans pursuant to this Section 2.05(d)(iii) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right which such Alternative
Currency Lender may have against the Euro/Sterling Swing Line Lender, the
Company or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or Event of Default or (iii) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Alternative Currency Lender’s obligation to make Alternative
Currency Committed Loans pursuant to this Section 2.05(d)(iii) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay
Euro/Sterling Swing Line Loans, together with interest as provided herein.

(iv)Repayment of Participations.  

(A)At any time after any Alternative Currency Lender has purchased and funded a
risk participation in a Euro/Sterling Swing Line Loan, if the Euro/Sterling
Swing Line Lender receives any payment on account of such Euro/Sterling Swing
Line Loan, the Euro/Sterling Swing Line Lender will distribute to such
Alternative Currency Lender its Applicable Alternative Currency Percentage
thereof in the same funds as those received by the Euro/Sterling Swing Line
Lender.

(B)If any payment received by the Euro/Sterling Swing Line Lender, which has
been distributed to Lenders, in respect of principal or interest on any
Euro/Sterling Swing Line Loan is required to be returned by the Euro/Sterling
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Euro/Sterling Swing
Line Lender in its discretion), each Alternative Currency Lender shall pay to
the Euro/Sterling Swing Line Lender its Applicable Alternative Currency
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Euro/Sterling Swing Line Lender.  The

92

--------------------------------------------------------------------------------

 

obligations of the Alternative Currency Lenders under this clause shall survive
the Facility Termination Date.

(v)Interest for Account of Euro/Sterling Swing Line Lender.  The Euro/Sterling
Swing Line Lender shall be responsible for invoicing the Company for interest on
the Euro/Sterling Swing Line Loans.  Until each Alternative Currency Lender
funds its Eurocurrency Rate Committed Loan or risk participation pursuant to
this Section 2.05(d) to fund such Lender’s Applicable Alternative Currency
Percentage of any Euro/Sterling Swing Line Loan, interest in respect of such
Applicable Alternative Currency Percentage shall be solely for the account of
the Euro/Sterling Swing Line Lender.

(vi)Payments Directly to Euro/Sterling Swing Line Lender.  The Company shall
make all payments of principal and interest in respect of the Euro/Sterling
Swing Line Loans directly to the Euro/Sterling Swing Line Lender.

(e)[Intentionally Omitted].

(f)[Intentionally Omitted].

(g)Changes to the Canadian Dollar Swing Line Sublimit.  The Company may from
time to time increase or decrease the Canadian Dollar Swing Line Sublimit by
giving written notice to the Administrative Agent and each Swing Line Lender
specifying (i) the revised Canadian Dollar Swing Line Sublimit, which shall be
at least $1,000,000 or a whole multiple of $1,000,000 in excess thereof and (ii)
the effective date of such change, which shall be a Business Day at least two
(2) Business Days after the delivery of such notice, provided, however, (A) the
sum of the Canadian Dollar Swing Line Sublimit plus the Euro/Sterling Swing Line
Sublimit shall not exceed the Alternative Currency Swing Line Sublimit and (B)
the Canadian Dollar Swing Line Sublimit shall at no time be less than the
aggregate outstanding principal amount of all Canadian Dollar Swing Line Loans.

(h)Changes to the Euro/Sterling Swing Line Sublimit.  The Company may from time
to time increase or decrease the Euro/Sterling Swing Line Sublimit by giving
written notice to the Administrative Agent and each Swing Line Lender specifying
(i) the revised Euro/Sterling Swing Line Sublimit, which shall be at least
$1,000,000 or a whole multiple of $1,000,000 in excess thereof and (ii) the
effective date of such change, which shall be a Business Day at least two (2)
Business Days after the delivery of such notice, provided, however, (A) the sum
of the Euro/Sterling Swing Line Sublimit plus the Canadian Dollar Swing Line
Sublimit shall not exceed the Alternative Currency Swing Line Sublimit and (B)
the Euro/Sterling Swing Line Sublimit shall at no time be less than the
aggregate outstanding principal amount of all Euro/Sterling Swing Line Loans.

2.06. 2.06. Prepayments.  

(a)Voluntary Prepayments of Committed Loans, Term A-1 Loans, Term A-2 Loans and
Bid Loans.  Each Borrower may, upon notice from the Company to the
Administrative Agent (which notice may state that such notice is conditioned
upon the

93

--------------------------------------------------------------------------------

 

consummation of a transaction which is contemplated to result in prepayment of
all or any portion of the Loans, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied), at any time or from time
to time voluntarily prepay Committed Loans, Term A-1 Loans or Term A-2 Loans and
unless otherwise set forth in the Bid Request, Bid Loans, in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) one (1) Business Day
prior to the date of prepayment of Eurocurrency Rate Loans denominated in
Dollars or of LIBOR Floating Rate Loans, (B) three (3) Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in an Alternative
Currency other than Australian Dollars or Mexican Pesos, (C) four (4) Business
Days prior to the date of prepayment of Eurocurrency Rate Loans denominated in
Australian Dollars or Mexican Pesos and (D) on the date of prepayment of
Absolute Rate Loans, Base Rate Committed Loans or Base Rate Term Loans; (ii) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $1,000,000; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in minimum amounts of $1,000,000
and (iv) any prepayment of Absolute Rate Loans, Base Rate Committed Loans or
Base Rate Term Loans shall be in a principal amount of $500,000 or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, however, that such payment
shall not become due if the Company at any time revokes such notice as a result
of any refinancing or other contemplated source of funds not being available to
fund such voluntary prepayment on such due date.  Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.18, each such prepayment shall be applied to
the Committed Loans, Term A-1 Loans or Term A-2 Loans, as applicable, of the
Lenders in accordance with their respective Applicable Percentages.  Term A-1
Loans or Term A-2 Loans prepaid pursuant to this Section 2.06(a) may not be
reborrowed.

(b)[Intentionally Omitted].

(c)Voluntary Prepayments of Swing Line Loans.  The Company may, upon notice to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment and (ii) any such prepayment shall be in a minimum
principal amount of $100,000.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Company, the Company
shall make such prepayment and the

94

--------------------------------------------------------------------------------

 

payment amount specified in such notice shall be due and payable on the date
specified therein.

(d)Excess Usage of Commitments.  If for any reason the Outstanding Amount of
Committed Loans, Bid Loans, Swing Line Loans and L/C Obligations at any time
exceed the Aggregate Commitments then in effect, the Borrowers shall promptly,
and in any event within one (1) Business Day, prepay the Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Company shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.06(d) unless after the prepayment
in full of the Loans or of the Loans made under the applicable Tranche, as
applicable, such excess remains.

(e)Currency Exposure.  If the Administrative Agent notifies the Company at any
time that the Outstanding Amount as of any Revaluation Date of Committed Loans,
Swing Line Loans and L/C Obligations, as applicable, with respect to any Tranche
exceeds the Applicable Sublimit for such Tranche then in effect, the Borrowers
shall promptly, and in any event within one (1) Business Day, prepay the Loans
made under such Tranche and/or Cash Collateralize the L/C Obligations issued
under such Tranche, if any, in an aggregate amount equal to such excess;
provided, however, that the Company shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.06(e) unless after the prepayment
in full of the Loans or of the Loans made under such Tranche, as applicable,
such excess remains.

(f) [Intentionally Omitted].  

(f)Mandatory Prepayments during Covenant Relief Period.  During the Covenant
Relief Period, the Company will be required to prepay Loans as set forth in this
Section 2.06(f);

(i)Debt Issuances.  The Company shall make mandatory principal prepayments of
the Loans in the manner set forth in sub-clause (iii) below in an amount equal
to 100% of the aggregate Net Cash Proceeds from any Debt Issuance (other than
any Excluded Debt Issuance) occurring during the Covenant Relief Period.  Such
prepayment shall be made within five Business Days after the Net Cash Proceeds
Receipt Date of any such Debt Issuance (for the avoidance of doubt, it being
understood that if the Net Cash Proceeds Receipt Date occurs after the Covenant
Relief Period Termination Date, then no such prepayment shall be required).

(ii)Asset Sales and Casualty Events.  The Company shall make mandatory principal
prepayments of the Loans in the manner set forth in sub-clause (iii) below in
amounts equal to 100% of the aggregate Net Cash Proceeds from (A) any Asset Sale
(other than any Excluded Asset Sale) occurring during the Covenant Relief Period
and (b) any Casualty Event occurring during the Covenant Relief Period (except
to the extent the Company shall notify the Administrative Agent that the Company
intends to reinvest such Net Cash

95

--------------------------------------------------------------------------------

 

Proceeds from such Casualty Event in the restoration or rebuilding of the
applicable affected asset).  Such prepayment shall be made within five Business
Days after the Net Cash Proceeds Receipt Date of such Asset Sale or Casualty
Event, as applicable (for the avoidance of doubt, it being understood that if
the Net Cash Proceeds Receipt Date occurs after the Covenant Relief Period
Termination Date, then no such prepayment shall be required).

(iii)Notice; Manner of Payment; Payment Waterfall.  Upon the occurrence of any
prepayment event pursuant to sub-clauses (i) or (ii) above, the Company shall
promptly deliver written notice thereof to the Administrative Agent and upon
receipt of such notice, the Administrative Agent shall so notify the Lenders.
The Net Cash Proceeds from such incurrence of Indebtedness, Asset Sale or
Casualty Event required under this Section 2.06(f) shall be applied as follows:

(A)first, to the Company in an aggregate amount for all Net Cash Proceeds
required to be paid pursuant to this Section 2.06(f) up to $350,000,000;

(B)second, to the outstanding principal amount of the Swing Line Loans and
Committed Loans (without any corresponding reduction of the Aggregate
Commitments) in an aggregate amount for all Net Cash Proceeds required to be
paid pursuant to this Section 2.06(f) up to $350,000,000; provided that Swing
Line Loans shall be paid prior to Committed Loans under this sub-clause
(iii)(B); and provided further that to the extent the amount of Net Cash
Proceeds that would otherwise be required to be applied to the outstanding
principal amount of the Swing Line Loans and Committed Loans under this
sub-clause (iii)(B) exceeds the outstanding principal amount of such Swing Line
Loans and Committed Loans, the Net Cash Proceeds in the amount of any such
excess shall instead be applied in accordance with sub-clause (iii)(C) of this
Section 2.06(f); and

(C)third, to the outstanding principal amount of the Swing Line Loans, Committed
Loans (without any corresponding reduction of the Aggregate Commitments), Term
A-1 Loans and Term A-2 Loans pro rata; provided that, for purposes of this
sub-clause (iii)(C), (x) Swing Line Loans and Committed Loans shall be
considered in the aggregate together as one class for purposes of the pro rata
application with the Term A-1 Loans and Term A-2 Loans, (y) Swing Line Loans
shall be paid prior to Committed Loans as between the Swing Line Loans and
Committed Loans and (z) it is understood and agreed that, to the extent the
amount of Net Cash Proceeds that would otherwise be required to be applied to
the outstanding principal amount of any class of Loans under this sub-clause
(iii)(C) exceeds the outstanding principal amount of such class of Loans, the
Net Cash Proceeds in the amount of any such excess shall instead be

96

--------------------------------------------------------------------------------

 

applied to the outstanding principal amount of each class of Loans that remains
outstanding pro rata.

Any Term A-1 Loans or Term A-2 Loans prepaid pursuant to this Section 2.06(f)
may not be re-borrowed.

(g)[Intentionally Omitted].    

(h)[Intentionally Omitted].  

(i)Cash Collateral.  Notwithstanding the foregoing provisions of this
Section 2.06, if at any time the mandatory prepayment of Loans pursuant to
Section 2.06(d) or, 2.06(e) or 2.06(f) would result, after giving effect to the
procedures set forth above, in any Borrower incurring breakage costs under
Section 3.05 as a result of Loans being prepaid other than on the last day of an
Interest Period applicable thereto (the “Affected Eurodollar Loans”), then
Company  may in its sole discretion initially deposit a portion (up to 100%) of
the amounts that otherwise would have been paid in respect of the Affected
Eurodollar Loans with the Administrative Agent (which deposit must be equal in
amount to the amount of Affected Eurodollar Loans not immediately prepaid) to be
held as security for the obligations of the Company hereunder pursuant to a cash
collateral agreement (which shall permit investments in Cash Equivalents
satisfactory to the Administrative Agent) to be entered into in form and
substance reasonably satisfactory to the Administrative Agent (which agreement
shall provide for the payment of interest to the Company in respect of such
deposit), with such cash collateral to be directly applied upon the first
occurrence (or occurrences) thereafter of the last day of an Interest Period
applicable to the relevant Loans (or such earlier date or dates as shall be
requested by the Company), to repay an aggregate principal amount of such Loans
equal to the Affected Eurodollar Loans not initially repaid pursuant to this
sentence.  Notwithstanding anything to the contrary contained in the immediately
preceding sentence, all amounts deposited as cash collateral pursuant to the
immediately preceding sentence shall be held for the benefit of the Lenders
whose Loans would otherwise have been immediately repaid with the amounts
deposited and upon the taking of any action by the Administrative Agent or the
Lenders pursuant to the remedial provisions of Section 8.02, any amounts held as
cash collateral pursuant to this Section 2.06(i) shall, subject to the
requirements of applicable law, be immediately applied to the relevant
Loans.  Until actually applied to the repayment of Loans, interest shall
continue to accrue thereon.

2.07. 2.07. Termination or Reduction of Commitments.  The Company may, upon
notice to the Administrative Agent (which notice may state that such notice is
conditioned upon the consummation of a transaction which is contemplated to
result in termination or reduction of the Aggregate Commitments, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified termination or reduction date) if such condition is
not satisfied), terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided, that (a) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate

97

--------------------------------------------------------------------------------

 

amount of $10,000,000 or any whole multiple of $1,000,000 in excess thereof, (c)
the Company shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Committed Loans, Bid Loans, Swing Line Loans and L/C
Obligations would exceed the Aggregate Commitments and (d) if, after giving
effect to any reduction of the Aggregate Commitments, the Alternative Currency
Sublimit, the Bid Loan Sublimit, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  The amount of any such Aggregate Commitment
reduction shall be applied to the U.S. Dollar Sublimit, Alternative Currency
Sublimit, any other Applicable Sublimit and each of the Letter of Credit
Sublimits as specified by the Company.  Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Committed Loan Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.08. 2.08. Repayment of Loans.  

(a)Each Borrower shall repay to the Committed Loan Lenders on the Maturity Date
applicable to the Committed Loans the aggregate principal amount of Committed
Loans made to such Borrower outstanding on such date.

(b)Each Borrower shall repay each Bid Loan made to such Borrower on the last day
of the Interest Period in respect thereof.

(c)The Company shall repay each Swing Line Loan on the earlier to occur of (i)
the Swing Line Repayment Date applicable to such Loan and (ii) the Maturity Date
applicable to the Committed Loans.

(d)The Company shall repay to the Term A-1 Lenders on the Maturity Date
applicable to the Term A-1 Loans the aggregate principal amount of Term A-1
Loans made to the Company outstanding on such date.

(e)The Company shall repay to the Term A-2 Lenders on the Maturity
Date  applicable to the Term A-2 Loans the aggregate principal amount of Term
A-2 Loans made to the Company outstanding on such date.  

2.09. 2.09. Interest.  

(a)General.  Subject to the provisions of subsection (b) below,

(i)each Eurocurrency Rate Committed Loan and each Eurocurrency Rate Term Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate;

(ii)each Base Rate Committed Loan and each Base Rate Term Loan shall bear
interest on the outstanding principal amount thereof from the applicable

98

--------------------------------------------------------------------------------

 

borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate;

(iii)each Bid Loan shall bear interest on the outstanding principal amount
thereof for the Interest Period therefor at a rate per annum equal to the
Eurocurrency Base Rate for such Interest Period plus (or minus) the Eurocurrency
Bid Margin, or at the Absolute Rate for such Interest Period, as the case may
be;

(iv)each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and

(v)each LIBOR Floating Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the LIBOR Daily Floating Rate in effect from time to time plus the
Applicable Rate.

For purposes of the Term  A-1 Loans, if the Company has delivered a written
notice to the Administrative Agent certifying (x) that all or any portion of the
Term A-1 Loans are subject to an Interest Rate Protection Agreement and (y) that
such Interest Rate Protection Agreement is not subject to a zeroan interest rate
floor, then the Eurocurrency Rate or the Base Rate, as applicable, used in
calculating the interest rate pursuant to clause (a)(i) or clause (a)(ii) above,
as applicable, applicable to such portion of such Term A-1 Loans identified in
such notice shall not be subject to the Eurocurrency Rate Zero Floor or the Base
Rate Zero Floor, as applicable.

For purposes of the Term A-2 Loans, if the Company has delivered a written
notice to the Administrative Agent certifying (x) that all or any portion of the
Term A-2 Loans are subject to an Interest Rate Protection Agreement and (y) that
such Interest Rate Protection Agreement is not subject to an interest rate
floor, then the Eurocurrency Rate or the Base Rate, as applicable, used in
calculating the interest rate pursuant to clause (a)(i) or clause (a)(ii) above,
as applicable, applicable to such portion of such Term A-2 Loans identified in
such notice shall not be subject to the Eurocurrency Rate Zero Floor or the Base
Rate Zero Floor, as applicable.

Notwithstanding the foregoing or anything contained herein to the contrary, (x)
with respect to each Eurocurrency Rate Term Loan, if the rate calculated
pursuant to clause (a)(i) above shall be less than zero for any Interest Period,
then the applicable interest rate for such Eurocurrency Rate Term Loan for such
Interest Period shall deemed to be zero and (y) with respect to each Base Rate
Term Loan, if the rate calculated pursuant to clause (a)(ii) above shall be less
than zero for any Interest Period, then the applicable interest rate for such
Base Rate Term Loan for such Interest Period shall be deemed to be zero.

(b)Default Interest.

(i)If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

99

--------------------------------------------------------------------------------

 

(ii)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)[Intentionally Omitted].

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest Payment Date.  Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein.  Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

(d)If any provision of this Agreement or any other Loan Document would require
the Company to make any payment of interest or other amount in an amount or
calculated at a rate which would be prohibited by law or would result in payment
of “interest” at a “criminal rate” (as such terms are construed under the
Criminal Code (Canada)), then, notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable law or so result in payment of “interest” at a
“criminal rate”, such adjustment to be effected, to the extent necessary (but
only to the extent necessary), as follows:

(i)first, by reducing the amount or rate of interest; and

(ii)thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid which would constitute interest for purposes
of Section 347 of the Criminal Code (Canada).

2.10. 2.10. Fees.  In addition to certain fees described in subsections (h) and
(i) of Section 2.04:

(a)Facility Fee.  The Company shall pay to the Administrative Agent with respect
to each Tranche for the account of each Committed Loan Lender in such Tranche in
accordance with its Applicable Percentage for such Tranche, a facility fee equal
to the Applicable Rate times the aggregate Commitments for such Tranche (or, if
the Aggregate Commitments have terminated, on the Outstanding Amount of all
Committed Loans, Swing Line Loans and L/C Obligations in such Tranche),
regardless of usage, subject to adjustment as provided in Section 2.18.  The
facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Committed Loans, Swing Line Loans or L/C Obligations
remain outstanding in such Tranche), including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and

100

--------------------------------------------------------------------------------

 

December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand).  The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the aggregate
Commitments for the relevant Tranche shall be multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b)Other Fees.  (i)  The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the applicable Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(ii)The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.11. 2.11. Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.  

(a)All computations of interest for (i) Base Rate Loans when the Base Rate is
determined by reference to Bank of America’s prime rate and (ii) Eurocurrency
Rate Loans denominated in Sterling shall be made on the basis of a year of 365
or 366 days, as applicable, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365- or 366-day year),
or, in the case of interest in respect of Committed Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b)For the purpose of the Interest Act (Canada), (i) whenever a rate of interest
or fee rate hereunder is calculated on the basis of a year (the “deemed year”)
that contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest or fee rate shall be expressed as a yearly
rate by multiplying such rate of interest or fee rate by the actual number of
days in the calendar year of calculation and dividing it by the number of days
in the deemed year, (ii) the principle of deemed reinvestment of interest shall
not apply to any interest calculation hereunder and (iii) the rates of interest
stipulated herein are intended to be nominal rates and not effective rates or
yields.

2.12. 2.12. Evidence of Debt.  

101

--------------------------------------------------------------------------------

 

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.  Promptly following
the termination of this Agreement, each Lender shall return to the Borrower each
Note issued to it, or in the case of any loss, theft or destruction of any such
Note, a lost note affidavit in customary form.

(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the obligations of such Lender in
respect of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.13. 2.13. Payments Generally; Administrative Agent’s Clawback.  

(a)General.  All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency or
a Supplemental Currency, all payments by the Borrowers hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency or Supplemental Currency shall be made to the
Administrative Agent, for the amount of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency or Supplemental Currency and in Same Day Funds.  Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States.  If,
for any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of

102

--------------------------------------------------------------------------------

 

the Alternative Currency or Supplemental Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent pursuant to this Agreement or any
other Loan Document after 2:00 p.m., in the case of payments in Dollars or an
Alternative Currency or the time specified by the Administrative Agent in
writing in the case of payments made in a Supplemental Currency, shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by such
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)  (i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender (A) in the case of
any Committed Borrowing of Eurocurrency Rate Loans denominated in an Alternative
Currency, prior to the proposed date of such Committed Borrowing or (B) in the
case of any Committed Borrowing of Eurocurrency Rate Loans denominated in
Dollars, Term A-1 Loan Borrowing or Term A-2 Loan Borrowing, prior to 2:00 p.m.
on the date of such Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Committed Borrowing, Term A-1
Loan Borrowing or Term A-2 Loan Borrowing, as applicable, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with, or with and at the time required by, Section 2.02 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing, Term A-1 Loan Borrowing or Term A-2 Loan
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the applicable
Overnight Rate, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by such Borrower, the interest rate applicable
to Base Rate Loans.  If such Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period.  If such Lender pays its share
of the applicable Committed Borrowing, Term A-1 Loan Borrowing or Term A-2 Loan
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Committed Loan, Term A-1 Loan or Term A-2 Loan included in such
Committed Borrowing, such Term A-1 Loan Borrowing or such Term A-2 Loan
Borrowing, as applicable, as of the date of such Committed Borrowing, Term A-1
Loan Borrowing or Term A-2 Loan Borrowing, as applicable.  Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

103

--------------------------------------------------------------------------------

 

(ii)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to make Term  A-1 Loans, to make Term A-2 Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, any Term A-1 Loan, any Term A-2 Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to make its Term A-1
Loan, to make its Term A-2 Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)Conversion after Event of Default.  Upon the occurrence and during the
continuance of any Event of Default, Loans denominated in Alternative Currencies
and Supplemental Currencies will automatically, on the date of such Event of
Default, be converted on a notional basis into the Dollar Equivalent thereof
solely for the purposes of making any allocations required under Section 8.03
and Section 2.14(b).

104

--------------------------------------------------------------------------------

 

2.14. 2.14. Sharing of Payments by Lenders.  (a)  Sharing of Payments.  Except
as otherwise set forth herein, if, in connection with any particular Tranche or
Class, any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans, Term A-1 Loans or Term A-2 Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment with respect to such Tranche or Class of a
proportion of the aggregate amount of such Committed Loans, Term A-1 Loans or
Term A-2 Loans or participations and accrued interest thereon greater than its
pro rata share thereof with respect to such Tranche or Class as provided herein,
then the Lender receiving such greater proportion shall (a) (i) notify the
Administrative Agent of such fact and (bii) purchase (for cash at face value)
from Lenders of such Tranche or Class participations in the Committed Loans,
Term A-1 Loans or Term A-2 Loans of such Tranche or Class and subparticipations
in L/C Obligations and Swing Line Loans of such Tranche or Class of the other
Lenders of such Tranche or Class, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders of such Tranche or Class ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans, Term
A-1 Loans or Term A-2 Loans of such Tranche or Class and other amounts owing
them in respect of such Tranche or Class; provided that:

(A)(i) if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(B)(ii) the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender and as a result of the
operation of Section 10.13), (y) the application of Cash Collateral provided for
in Section 2.17, or (z) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to a Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower  in the amount
of such participation.

(b)Pro Rata Sharing Following Event of Default.  Notwithstanding
Section 2.14(a), following the occurrence and during the continuance of any
Event of Default and the notional conversion of all Loans denominated in an
Alternative Currency or a Supplemental  Currency into Dollars pursuant to
Section 2.13(f), if any Lender shall

105

--------------------------------------------------------------------------------

 

obtain at any time any payment (whether voluntary, involuntary, through the
exercise of any right of set off, or otherwise, other than as a result of an
assignment pursuant to Section 10.06) (i) on account of Obligations due and
payable to such Lender under the Loan Documents at such time in excess of its
ratable share (according to the proportion of (A) the amount of such Obligations
due and payable to such Lender at such time to (B) the aggregate amount of the
Obligations due and payable to all Lenders under the Loan Documents at such
time) of payments obtained by all of the Lenders at such time on account of the
Obligations due and payable to all Lenders under the Loan Documents at such time
or (ii) on account of Obligations owing (but not due and payable) to such Lender
under the Loan Documents at such time in excess of its ratable share (according
to the proportion of (A) the amount of such Obligations owing to such Lender at
such time to (B) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders under the Loan Documents at such time) of payments
obtained by all of the Lenders at such time on account of the Obligations owing
(but not due and payable) to all Lenders  under the Loan Documents at such time,
such Lender shall forthwith purchase from the other Lender such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment ratably with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each other Lender shall be rescinded and such other
Lender shall repay to the purchasing Lender the purchase price to the extent of
such Lender’s ratable share (according to the proportion of (A) the purchase
price paid to such Lender to (B) the aggregate purchase price paid to all
Lenders) of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (A) the amount of such other Lender’s
required repayment to (B) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered.  

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower  in the amount
of such participation.

2.15. 2.15. Extension of Maturity Date.

(a)Extension of Maturity Date of Committed Loans.  The Company may up to two (2)
times prior to the Maturity Date then in effect hereunder with respect to
Committed Loans (the “Existing Committed Loan Maturity Date”) extend the
Existing Committed Loan Maturity Date, in each case, by six (6) months, subject,
in the case of each extension, to the following terms and conditions: (i) not
later than 60 days prior to the Existing Committed Loan Maturity Date, the
Company shall deliver a written notice indicating its intention to extend the
Existing Committed Loan Maturity Date to the Administrative Agent (which shall
promptly notify each of the Lenders), (ii) the Company shall pay to the
Committed Loan Lenders an extension fee equal to 0.0625% of the Commitments
extended on or before the Existing Committed Loan Maturity Date and (iii) the
Company shall deliver to the Administrative Agent a certificate dated as of the

106

--------------------------------------------------------------------------------

 

Existing Committed Loan Maturity Date signed by a Responsible Officer of the
Company  certifying that, before and after giving effect to such extension, (A)
no Default or Event of Default exists and (B) all representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects (provided, that to the extent that any representation or
warranty is qualified as to “materiality”, “Material Adverse Effect” or similar
language, such representation or warranty shall be true and correct in all
respects (but, for the avoidance of doubt, subject to any qualification
contained therein as to “materiality”, “Material Adverse Effect” or similar
language)) with such effect as though such representations and warranties had
been made on the Existing Committed Loan Maturity Date (it being understood and
agreed that any representation or any warranty which by its term is made as of a
specified date shall be required to be true and correct in all material respects
(provided, that to the extent that any representation or warranty is qualified
as to “materiality”, “Material Adverse Effect” or similar language, such
representation or warranty shall be true and correct in all respects (but, for
the avoidance of doubt, subject to any qualification contained therein as to
“materiality”, “Material Adverse Effect” or similar language)) as of such
specified date).  

(b)Extension of Maturity Date of Term A-1 Loans.  The Company may up to one (1)
time prior to the Maturity Date then in effect hereunder with respect to Term
A-1 Loans (the “Existing Term A-1 Loan Maturity Date”) extend the Existing Term
A-1 Loan Maturity Date by twelve (12) months, subject to the following terms and
conditions: (i) not later than 60 days prior to the Existing Term A-1 Loan
Maturity Date, the Company shall deliver a written notice indicating its
intention to extend the Existing Term A-1 Loan Maturity Date to the
Administrative Agent (which shall promptly notify each of the Lenders), (ii) the
Company shall pay to the Term A-1 Lenders an extension fee equal to 0.100% of
the Term A-1 Loans extended on or before the Existing Term A-1 Loan Maturity
Date and (iii) the Company shall deliver to the Administrative Agent a
certificate dated as of the Existing Term A-1 Loan Maturity Date signed by a
Responsible Officer of the Company  certifying that, before and after giving
effect to such extension, (A) no Default or Event of Default exists and (B) all
representations and warranties contained herein and in the other Loan Documents
shall be true and correct in all material respects (provided, that to the extent
that any representation or warranty is qualified as to “materiality”, “Material
Adverse Effect” or similar language, such representation or warranty shall be
true and correct in all respects (but, for the avoidance of doubt, subject to
any qualification contained therein as to “materiality”, “Material Adverse
Effect” or similar language)) with such effect as though such representations
and warranties had been made on the Existing Term A-1 Loan Maturity Date (it
being understood and agreed that any representation or any warranty which by its
term is made as of a specified date shall be required to be true and correct in
all material respects (provided, that to the extent that any representation or
warranty is qualified as to “materiality”, “Material Adverse Effect” or similar
language, such representation or warranty shall be true and correct in all
respects (but, for the avoidance of doubt, subject to any qualification
contained therein as to “materiality”, “Material Adverse Effect” or similar
language)) as of such specified date).  For the avoidance of doubt, the
extension option set forth in this Section 2.15(b) shall not apply to Term A-2
Loans.

107

--------------------------------------------------------------------------------

 

This Section 2.15 shall supersede any provisions in Section 10.01 to the
contrary.  Notwithstanding anything to the contrary contained in this Section
2.15 or this Agreement, no extensions of Committed Loans or Term A-1 Loans may
be made during the Covenant Restriction Period.

2.16. 2.16. Increase in Commitments.

(a)Request for Increase.  Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Company may request an increase in the Aggregate Commitments
(which increase may take the form of new revolving or term loan tranches or
increasing the size of an existing Tranche, the existing Term A-1 Loans or the
existing Term A-2 Loans and provide for the payment of commitment or upfront
fees in consideration for such increase solely to such Lenders and Acceding
Lenders participating in such increase) (each, an “Increase”) by an amount (for
all such requests) not exceeding $500,000,000; provided that (i) any such
request for an Increase shall be in a minimum amount of $25,000,000 (or such
smaller amount as the Company and the Administrative Agent shall agree) and (ii)
if applicable, the Company shall specify the Tranche, Tranches, Term A-1 Loans
or Term A-2 Loans that shall be increased and the amount of any such
Increase.  At the time of sending such notice, the Company (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).  

(b)Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to participate in such
Increase and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested Increase.  Any Lender not responding
within such time period shall be deemed to have declined to participate in such
Increase.  

(c)Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall promptly notify the Company and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested Increase and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Company may also invite
additional Eligible Assignees to become Lenders (an “Acceding Lender”) pursuant
to a joinder agreement substantially in the form attached hereto as Exhibit O.

(d)Closing Date and Allocations.  The Administrative Agent and the Company shall
determine the effective date (the “Increase Closing Date”) and the final
allocation of such Increase.  The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such Increase and the
Increase Closing Date.  

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
Increase, (i) the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Closing Date (in
sufficient copies for each Lender)

108

--------------------------------------------------------------------------------

 

signed by a Responsible Officer of such Loan Party (x) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
Increase and (y) in the case of the Company, certifying that, before and after
giving effect to such Increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects (provided, that to the extent that any representation or warranty is
qualified as to “materiality”, “Material Adverse Effect” or similar language,
such representation or warranty shall be true and correct in all respects (but,
for the avoidance of doubt, subject to any qualification contained therein as to
“materiality”, “Material Adverse Effect” or similar language)) on and as of the
Increase Closing Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (provided, that to the extent that any
representation or warranty is qualified as to “materiality”, “Material Adverse
Effect” or similar language, such representation or warranty shall be true and
correct in all respects (but, for the avoidance of doubt, subject to any
qualification contained therein as to “materiality”, “Material Adverse Effect”
or similar language)) as of such earlier date, and except that for purposes of
this Section 2.16, the representations and warranties contained in
Section 5.05(a) shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.11, and (B) no
Default or Event of Default exists, (ii)(A) upon the reasonable request of any
Lender participating in such Increase made at least ten days prior to the
Increase Closing Date, the Loan Parties shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Act, in each case at
least three days prior to the Increase Closing Date and (B) at least three days
prior to the Increase Closing Date, any Loan Party that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation shall have delivered,
to each Lender participating in such Increase that so requests, a Beneficial
Ownership Certification with respect to such Loan Party and (iii) to the extent
that such Increase shall take the form of a new revolving loan or term loan
tranche, this Agreement shall be amended, in form and substance satisfactory to
the Administrative Agent, the Company and the lenders in respect of such
revolving loan or term loan tranche, as applicable, to include such terms as are
customary for a new revolving loan or term loan commitment, as applicable;
provided that (I) the terms and conditions applicable to a new revolving loan or
term loan tranche may be materially different from those of the Loans to the
extent such differences are reasonably acceptable to the Administrative Agent
and (II) the interest rates, maturity and amortization schedule applicable to
such revolving loans or term loan shall be determined by the Company and the
Lenders holding commitments in such revolving loan or term loan tranche, as
applicable.

(f)Amendments to Agreement.  The Company and the Administrative Agent may
execute such other amendments to this Agreement and the other Loan Documents as
shall be appropriate, in the reasonable judgment of the Administrative Agent, to
give effect to such Increase, including any amendments to the definition of
“Applicable Sublimit” and Schedule 2.01A.

109

--------------------------------------------------------------------------------

 

(g)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.

2.17. 2.17. Cash Collateral.  

(a)Certain Credit Support Events.  Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall in each case
promptly Cash Collateralize the then Outstanding Amount of all L/C Obligations
in an amount equal to 105% of then Outstanding Amount of such L/C
Obligations.  At any time that there shall exist a Defaulting Lender, promptly
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Company shall deliver to the Administrative Agent Cash Collateral in
an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).  

(b)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest or non-interest bearing (at the Company’s election) deposit accounts at
Bank of America.  The Company, and to the extent provided by any Lender, such
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders (including the Swing Line Lender), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.17(c).  If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent as herein provided,
or that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Company or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender

110

--------------------------------------------------------------------------------

 

(or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))), (ii) the Administrative Agent’s good faith determination
(which shall not be unreasonably withheld or delayed) that there exists excess
Cash Collateral (including following the Company’s request); provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.17 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.18. 2.18. Defaulting Lenders.  (a)  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

(i)Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as
follows:  first, to the payment of any amounts owing by that Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by that Defaulting Lender to the L/C Issuer or Swing
Line Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this

111

--------------------------------------------------------------------------------

 

Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.  

(iii)Certain Fees.  That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.10(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Committed Loans funded by it and (2) its Applicable
Percentage of the stated amount of Letters of Credit and Swing Line Loans for
which it has provided Cash Collateral pursuant to Section 2.04, Section 2.05,
Section 2.17, or Section 2.18(a)(ii), as applicable (and the Company shall (A)
be required to pay to each of the L/C Issuer and the Swing Line Lender, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(h).

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender. Subject to Section
10.23, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

112

--------------------------------------------------------------------------------

 

(b)Defaulting Lender Cure.  If the Company, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.18(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.19. 2.19. Designated Borrowers.  

(a)The Company may at any time, upon not less than 15 Business Days’ notice from
the Company to the Administrative Agent (or such shorter period as may be agreed
by the Administrative Agent in its sole discretion), designate any additional
Subsidiary of the Company (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit L (a “Designated Borrower Request
and Assumption Agreement”); provided that the consent of the designation of a
Subsidiary organized under the laws of a jurisdiction other than the United
States, Canada, United Kingdom or any other member of the European Union shall
require the consent of each Lender funding the applicable Supplemental
Tranche.  The parties hereto acknowledge and agree that prior to any Applicant
Borrower becoming entitled to utilize the credit facilities provided for herein
the Administrative Agent and the Lenders shall have received (i) a fully
executed Company Guaranty made by the Company in favor of the Administrative
Agent, substantially in the form of Exhibit G-1 and (ii) such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, but in any event consistent with supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information
delivered pursuant to Section 4.01 or required pursuant to Section 10.18, in
each case, as may be reasonably requested by the Administrative Agent or the
Required Lenders (or, solely to the extent such documents and/or information, as
applicable, are being requested in connection with the Act, the Beneficial
Ownership Regulation or any other AML Law, any Lender), and Notes signed by such
new Borrowers to the extent any Lenders so require.  Promptly following receipt
of all such requested resolutions, incumbency certificates, opinions of counsel
and other documents or information, but in no event earlier than 15 Business
Days following the Administrative Agent’s receipt of such Designated Borrower
Request and Assumption

113

--------------------------------------------------------------------------------

 

Agreement and subject to the Administrative Agent’s consent (such consent not to
be unreasonably withheld or delayed) to the Applicant Borrower’s designation as
a Designated Borrower, the Administrative Agent shall send a notice in
substantially the form of Exhibit M (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders shall make Loans to such Designated Borrower, on the terms
and conditions set forth herein, and each of the parties agrees that such
Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement.

(b)b)The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature.  The Obligations of
all Designated Borrowers that are Foreign Subsidiaries shall be several in
nature.

(c)c)Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.19 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder.  Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein.  Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(d)d)The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

2.20. 2.20. Reallocation of Commitments.  (a)  Without limitation of the
Borrowers’ rights under Section 2.16 or Section 2.21, the Borrowers may, at any
time (but not more often than once in any fiscal quarter) during the
Availability Period, upon not less than five Business Days’ prior written notice
to the Administrative Agent (the “Reallocation Notice”), reallocate the
aggregate amount of unused Commitments among the Tranches (a “Reallocation”) by
not less than $5,000,000 to be effective on the date set forth in such notice
(each a “Reallocation Date”) that is at least 90 days prior to the Maturity Date
then in effect with respect to Committed Loans; provided, however, that (i) in
no event shall any Reallocation cause the Commitments of any Tranche to be less
than the lesser of (1) in the case of the U.S. Dollar Tranche, $50,000,000 or
(2) the portion of the Outstanding Amount then allocable to such Tranche, (ii)
on the

114

--------------------------------------------------------------------------------

 

Reallocation Date the following statements shall be true and the Administrative
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Company, dated the Reallocation Date, stating
that (x) the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects (provided, that to
the extent that any representation or warranty is qualified as to “materiality”,
“Material Adverse Effect” or similar language, such representation or warranty
shall be true and correct in all respects (but, for the avoidance of doubt,
subject to any qualification contained therein as to “materiality”, “Material
Adverse Effect” or similar language)) on and as of the Reallocation Date after
giving effect to the Reallocation, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (provided, that to the
extent that any representation or warranty is qualified as to “materiality”,
“Material Adverse Effect” or similar language, such representation or warranty
shall be true and correct in all respects (but, for the avoidance of doubt,
subject to any qualification contained therein as to “materiality”, “Material
Adverse Effect” or similar language)) as of such earlier date, and except that
for purposes of this Section 2.20, the representations and warranties contained
in Section 5.05(a) shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.11, and (y) no Default or Event of Default exists or would result from
such Reallocation, (iii) immediately after giving effect to such Reallocation,
in no event shall the Outstanding Amount under such Tranche exceed the
Commitments in respect of such Tranche at such time.  The Reallocation Notice
shall (x) specify (1) the proposed aggregate amount of such Reallocation (the
“Total Reallocation Amount”), (2) the Tranche or Tranches being increased (each,
an “Increasing Tranche”), (3) the Tranche or Tranches being decreased (each, a
“Decreasing Tranche”) and (4) the proposed Reallocation Date and (y) contain a
certification signed by a Responsible Officer of the Company stating that all of
the requirements set forth in this Section 2.20(a) have been satisfied or, as of
the Reallocation Date, will be satisfied.

(b)Upon receipt of any Reallocation Notice, the Administrative Agent shall
promptly deliver a copy of such Reallocation Notice to each L/C Issuer and each
affected Lender and notify each affected Lender of its proposed proportionate
share of (i) the Decreasing Tranche, (ii) the Increasing Tranche, (iii) the
Total Reallocation Amount and (iv) the date by which Lenders (other than
Approved Reallocation Lenders) with increasing Commitments in respect of the
Increasing Tranche, if any, resulting from such Reallocation must commit in
writing to the increase in their respective Commitments in the Increasing
Tranche (the “Reallocation Commitment Date”). Such determinations shall be made
by the Administrative Agent for each Lender based on the ratio of the Commitment
of such Lender in respect of the Decreasing Tranche to the total Commitments of
all Lenders in respect of such Tranche; provided that (a) if the Decreasing
Tranche is the Mexican Peso Tranche, any Lender with a Mexican Peso Commitment
on the Closing Date and (b) with respect to any Tranche, any Lender in the
Decreasing Tranche that originally had a Commitment in the Increasing Tranche
that was previously reallocated to the Decreasing Tranche, shall restore its
prior Commitments in the Increasing Tranche and no other Lenders shall be
offered the option to participate therein.  Each Lender (other than an Approved
Reallocation Lender) that is willing to participate in such Commitment increase
resulting from the Reallocation shall, in its sole discretion, give written
notice to the Administrative Agent on or prior to the Reallocation Commitment
Date of the amount by which it is willing to increase its applicable

115

--------------------------------------------------------------------------------

 

Commitment.  If any Lender (other than an Approved Reallocation Lender) shall
fail to provide such notice or shall decline, in whole or in part, to commit to
its allocable share of the Commitment increase in respect of the Increasing
Tranche, then the Administrative Agent shall (i) promptly allocate to the
Approved Reallocation Lenders in the Increasing Tranche such share in accordance
with the approved allocation amounts of such Approved Reallocation Lender set
forth on Schedule 2.20 and (ii) shall thereafter offer any such remaining share
to the other Lenders in the Increasing Tranche that are willing to participate
in such Commitment increase on a pro rata basis.  For the avoidance of doubt,
each Lender’s sole right to approve or consent to any Reallocation shall be its
right to determine whether to participate, or not to participate, in any
Commitment increase in its sole discretion as provided in this
Section 2.20(b).  Any determinations by the Administrative Agent pursuant to
this Section 2.20(b) shall be conclusive absent manifest error.

(c)[Intentionally Omitted].

(d)On the applicable Reallocation Date, (i) the Reallocation shall be effected
by reallocating unused Commitments from the Decreasing Tranche to the Increasing
Tranche on a dollar-for-dollar basis (and with respect to any Approved
Reallocation Lender, without any further approval from such Approved
Reallocation Lender) and (ii) to the extent Borrowings then outstanding and owed
to any applicable Lender immediately prior to the effectiveness of the
Reallocation shall be less than such Lender’s Applicable Percentage (calculated
immediately following the effectiveness of such Reallocation) of all Advances
then outstanding that are owed to all Lenders in any affected Tranche
(collectively, including any applicable Acceding Lender, the “Reallocation
Purchasing Lenders”), in each case as applicable, then such Reallocation
Purchasing Lenders, without executing an Assignment and Assumption, shall be
deemed to have purchased an assignment of a pro rata portion of the Advances
then outstanding and owed to each Lender that is not a Reallocation Purchasing
Lender (collectively, the “Reallocation Selling Lenders”), in an amount
sufficient such that following the effectiveness of all such assignments the
Advances outstanding and owed to each Lender shall equal such Lender’s
Applicable Percentage (calculated immediately following the effectiveness of the
Reallocation) of all Loans then outstanding in respect of the applicable
Tranche.  The Administrative Agent shall calculate the net amount to be paid by
each Reallocation Purchasing Lender and received by each Reallocation Selling
Lender in connection with the assignments effected hereunder on the Reallocation
Date.  Each Reallocation Purchasing Lender shall make the amount of its required
payment available to the Administrative Agent, in same day funds, at the office
of the Administrative Agent not later than the Reallocation Funding Deadline on
the Reallocation Date.  The Administrative Agent shall distribute on the
Reallocation Date the proceeds of such amount to each of the Reallocation
Selling Lenders entitled to receive such payments at its applicable Lending
Office.

(e)[Intentionally Omitted].

(f)On the Reallocation Date, the applicable Borrower shall execute and deliver a
replacement Note payable to the order of each Lender requesting the same in a

116

--------------------------------------------------------------------------------

 

principal amount equal to such Lender’s respective Commitment immediately
following the effectiveness of the Reallocation.  Each Lender receiving a
replacement Note shall promptly return to the applicable Borrower any previously
issued Note for which such replacement Note was delivered in exchange, or in the
case of any loss, theft or destruction of any previously issued Note, a lost
note affidavit in customary form.

(g)On the Reallocation Date, the Administrative Agent shall notify the Lenders
and the Borrowers, on or before the Reallocation Agent Notice Deadline, by
facsimile, telex or other electronic mail communication, of the occurrence of
the Reallocation to be effected on such Reallocation Date and shall promptly
distribute to the Lenders and the Borrowers a copy of Schedule 2.01A hereto
revised to reflect such Reallocation.  The Administrative Agent shall record in
the Register the relevant information with respect to each Lender on such
Reallocation Date in accordance with Section 10.06(c).

(h)Notwithstanding the foregoing, no Reallocation of any unused Commitment of a
Lender shall cause an increase in the aggregate Commitments of such Lender and
its Affiliates under all Tranches.  After giving effect to any Reallocation
pursuant to this Section 2.20 and without limiting Section 2.16, the maximum
aggregate amount of the Alternative Currency Commitments under the Alternative
Currency Tranche may not exceed $500,000,000.

2.21. 2.21. Supplemental Tranches.  The Company may from time to time request
(each such request, a “Supplemental Tranche Request”) certain Lenders to provide
one or more supplemental tranches for Loans in an amount of at least $10,000,000
(or such lesser amount as the Administrative Agent may reasonably agree) per
tranche in a currency (a “Supplemental Currency”) that is not included as an
Alternative Currency Committed Foreign Currency at the time of such Supplemental
Tranche Request (each such new tranche, a “Supplemental Tranche”); provided that
Lenders providing Supplemental Tranche Commitments with respect to such Tranche
shall be obligated to make Committed Loans pursuant to Section 2.01(e) in
Dollars, Alternative Currency Committed Foreign Currencies and the Supplemental
Currency.  Each Supplemental Tranche Request shall be made in the form of an
addendum substantially in the form of Exhibit N (a “Supplemental Addendum”) and
sent to the Administrative Agent and shall set forth (i) the proposed currency
of such Supplemental Tranche, (ii) the proposed existing Borrower or Borrowers
and/or the proposed Designated Borrower or Designated Borrowers that will be the
proposed Supplemental Borrower with respect to such Supplemental Tranche, (iii)
the proposed interest types and rates for such Supplemental Tranche, (iv) the
other matters set forth on the form of Supplemental Addendum and (v) any other
specific terms of such Supplemental Tranche that the Borrowers deem necessary;
provided that the maturity date of any Committed Loan under any Supplemental
Tranche shall not be later than the Maturity Date for Committed Loans.  As a
condition precedent to the addition of a Supplemental Tranche to this
Agreement:  (i) each Lender providing a Supplemental Tranche Commitment with
respect to the applicable Supplemental Tranche must be able to make Committed
Loans in the Supplemental Currency in accordance with applicable laws and
regulations, (ii) each Lender providing a Supplemental Tranche Commitment with
respect to such Supplemental Tranche and the Administrative Agent must execute
the requested Supplemental Addendum, (iii) each of the proposed Supplemental
Borrowers under such Supplemental Tranche shall be an existing Borrower or a
Designated

117

--------------------------------------------------------------------------------

 

Borrower with regard to such Supplemental Tranche and each such Supplemental
Borrower and each other Loan Party shall execute the Supplemental Addendum and
(iv) any other documents or certificates that shall be reasonably requested by
the Administrative Agent in connection with the addition of the Supplemental
Tranche shall have been delivered to the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent.  Subject to the
provisions of Sections 2.16 and 2.20 and this Section 2.21, each Supplemental
Tranche shall be committed to by Lenders pursuant to (x) an increase in
Commitments pursuant to Section 2.16 or (y) Reallocations of unused Commitments
to the applicable Supplemental Tranche pursuant to Section 2.20.  No Lender
shall be obligated to make a Supplemental Tranche Commitment and a Lender may
agree to do so in its sole discretion.  For the avoidance of doubt, each
Lender’s sole right to approve or consent to any Supplemental Tranche Commitment
shall be its right to determine whether to participate, or not to participate,
in any Supplemental Tranche Commitment in its sole discretion as provided in
this Section 2.21.  If a Supplemental Tranche Request is accepted in accordance
with this Section 2.21, the Administrative Agent and each applicable Borrower
shall determine the effective date of such Supplemental Tranche (the
“Supplemental Tranche Effective Date”), the final allocation of such
Supplemental Tranche and any other terms of such Supplemental Tranche.  The
Administrative Agent shall promptly distribute a revised Schedule 2.01A to each
Lender reflecting such new Supplemental Tranche and notify each Lender of the
Supplemental Tranche Effective Date.  Promptly after a Supplemental Tranche
Request, if the Administrative Agent cannot act as the funding agent therefor,
the Company shall, subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld or delayed), appoint the proposed
funding agent for the requested Supplemental Tranche.  Each such funding agent
shall (A) execute the applicable Supplemental Addendum and (B) administer the
applicable Supplemental Tranche and, in connection therewith, shall have
authority consistent with the authority of the Administrative Agent hereunder in
respect of the Administrative Agent’s administration of the applicable Tranche
or Tranches; provided, however, that no such funding agent shall be authorized
to take any enforcement action unless and except to the extent expressly
authorized in writing by the Administrative Agent.  Each such funding agent
shall be entitled to the benefits of Section 10.04 to the same extent as the
Administrative Agent.

2.22. 2.22. Certain Permitted Amendments.  

(a)The Company may, by written notice to the Administrative Agent from time to
time after the Closing Date, but not more than three times during the term of
this Agreement (and with no more than one such offer outstanding at any one
time), make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders or all Lenders of any Class of Loans to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Company.  Such notice shall set forth (i)
the terms and conditions of the requested Permitted Amendment and (ii) the date
on which such Permitted Amendment is requested to become effective (which shall
not be less than 10 Business Days after the date of such notice, unless
otherwise agreed to by the Administrative Agent).  Notwithstanding anything to
the contrary in Section 10.01, each Permitted Amendment shall only require the
consent of the Company, the Administrative Agent and those Lenders that accept
the applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”),
and each Permitted Amendment shall become effective only with respect to the
Loans and/or

118

--------------------------------------------------------------------------------

 

Commitments of the Accepting Lenders.  In connection with any Loan Modification
Offer, the Company may, at its sole option, with respect to one or more of the
Lenders that are not Accepting Lenders (each, a “Non-Accepting Lender”) replace
such Non-Accepting Lender pursuant to Section 10.13. Upon the effectiveness of
any Permitted Amendment and any assignment of any Non-Accepting Lender’s
Commitments and/or Loans pursuant to Section 10.13, subject to the payment of
applicable amounts pursuant to Section 3.05 in connection therewith, the Company
shall be deemed to have made such borrowings and repayments of the Committed
Loans, and the Lenders shall make such adjustments of outstanding Committed
Loans between and among them, as shall be necessary to effect the reallocation
of the Commitments such that, after giving effect thereto, the Loans shall be
held by the Lenders (including the Eligible Assignees as the new Lenders)
ratably in accordance with their Commitments.

(b)The Company and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement.  Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans and/or Commitments of the Accepting Lenders,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” or “Tranche” of loans
and/or commitments hereunder.  Notwithstanding the foregoing, no Permitted
Amendment shall become effective unless the Administrative Agent, to the extent
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions, officer’s and secretary’s certificates and other
documentation consistent with those delivered on the Closing Date.

(c)“Permitted Amendments” means any or all of the following: (i) an extension of
the Maturity Date applicable solely to the Loans and/or Commitments of the
Accepting Lenders, (ii) an increase in the interest rate with respect to the
Loans and/or Commitments of the Accepting Lenders, (iii) the inclusion of
additional fees to be payable to the Accepting Lenders in connection with the
Permitted Amendment (including any upfront fees), (iv) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new “Class” or
“Tranche” of loans and/or commitments resulting therefrom, provided that
payments of principal and interest on Loans (including loans of Accepting
Lenders) shall continue to be shared pro rata in accordance with Section 2.14,
except that notwithstanding Section 2.14 the Loans and Commitments of the
Non-Accepting Lenders may be repaid and terminated on their applicable Maturity
Date, without any pro rata reduction of the commitments and repayment of loans
of Accepting Lenders with a different Maturity Date and (v) such other
amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Administrative Agent, to give
effect to the foregoing Permitted Amendments.

119

--------------------------------------------------------------------------------

 

(d)This Section 2.22 shall supersede any provision in Section 10.01 to the
contrary.  Notwithstanding any reallocation into extending and non-extending
“Classes” or “Tranches” in connection with a Permitted Amendment, all Loans to
the Company under this Agreement shall rank pari-passu in right of payment.

Article III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. 3.01. Taxes.  

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  (i)  Any and all payments by or on account of any obligation of the
respective Loan Parties hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
deduction or withholding for any Taxes.  If, however, applicable Laws require
any Loan Party or the Administrative Agent to withhold or deduct any Tax, such
Tax shall be withheld or deducted in accordance with such Laws as determined in
the good faith discretion of such Loan Party or the Administrative Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
federal backup withholding taxes and withholding taxes imposed by any
jurisdiction, from any payment, then (A) the Administrative Agent shall withhold
or make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Law, and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes or Other Taxes, the sum payable by such
Loan Party shall be increased as necessary so that after such required
withholding or the making of such required deductions (including deductions and
withholdings applicable to additional sums payable under this Section) the
Administrative Agent, the applicable Lender or the L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
subsection (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c)Tax Indemnifications.  (i)  Without limiting the provisions of subsection (a)
or (b) above, each Loan Party shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 30 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted

120

--------------------------------------------------------------------------------

 

or payable or paid by the Administrative Agent, such Lender or the L/C Issuer,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment or
liability delivered to a Loan Party by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.

(d)Evidence of Payments.  Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by a Loan Party or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to such Loan Party or the
Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.  (i)  Each Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and to the Administrative
Agent at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes
(including any documentation that will permit such payments to be made without
withholding or at a reduced rate of withholding), (B) if applicable, the
required rate of withholding or deduction and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the respective Borrowers pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.  Notwithstanding anything to the
contrary in this Section or the definition of “Excluded Taxes”, the completion,
execution and submission of such documentation (other than such documentation
set forth in paragraphs (e)(ii)(A), (ii)(B) and (iii) of this Section) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A)any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent executed copies of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company on behalf of

121

--------------------------------------------------------------------------------

 

such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(1)executed copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(2)executed copies of Internal Revenue Service Form W-8ECI,

(3)executed copies of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E, or

(5)executed copies of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit such Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(iii)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA

122

--------------------------------------------------------------------------------

 

(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent, at the time or times prescribed in law and at such time or times
reasonably requested by the Company or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender's obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
Section 3.01(e)(iii) and notwithstanding anything to the contrary set forth in
the definition of “FATCA” or Section 1.02, "FATCA" shall include any amendments
made to FATCA after the Closing Date.

(iv)Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certificate or promptly notify the Company and the Administrative Agent
in writing of its legal inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by any Borrower or
with respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses and net of any
loss or gain realized in the conversion of such funds from or to another
currency incurred by the Administrative Agent, such Lender or the L/C Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Borrower, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Administrative Agent,
any Lender or the L/C Issuer be required to pay any amount to a Borrower
pursuant to this paragraph (f) the payment of which would place the
Administrative Agent, any Lender or the L/C Issuer (as applicable) in a less
favorable net after-Tax position than such Administrative Agent, any Lender or
L/C Issuer would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the

123

--------------------------------------------------------------------------------

 

indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

(g)Grandfathered Obligations.  For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

3.02. 3.02. Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office or Affiliate to make, maintain
or fund Loans (a) to any Designated Borrower or (b) whose interest is determined
by reference to the Eurocurrency Rate or the LIBOR Daily Floating Rate, or to
determine or charge interest rates based upon the Eurocurrency Rate or the LIBOR
Daily Floating Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue (A)
any Loan to such Designated Borrower or (B) LIBOR Floating Rate Loans or
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of LIBOR Floating Rate Loans and Eurocurrency Rate Loans in Dollars, to convert
Base Rate Committed Loans or Base Rate Term Loans to Eurocurrency Rate Committed
Loans, LIBOR Floating Rate Loans or Eurocurrency Rate Term Loans, as applicable,
shall be suspended and, in the case of any notice delivered pursuant to clause
(a) above, such Lender shall be under no obligation to make additional Loans to
such Designated Borrower and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of any notice pursuant to clause (b) above, (x) the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars or such Lender is an
Alternative Currency Lender or U.S. Dollar Lender, convert all Eurocurrency Rate
Loans and LIBOR Floating Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either (I) on
the last day of the Interest Period therefor, in the case of Eurocurrency Loans
and if such Lender may lawfully continue to maintain such Eurocurrency Rate
Loans to such day, or (II) immediately, in the case of LIBOR Floating Rate Loans
or in the case of Eurocurrency Loans if such Lender may not lawfully continue to
maintain such LIBOR Floating Rate Loans or Eurocurrency Rate Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate pursuant to the
proviso to the definition of the term “Base Rate” until the Administrative Agent
is advised

124

--------------------------------------------------------------------------------

 

in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurocurrency Rate.  Upon
receipt of any notice pursuant to clause (a) above, which notice asserts the
illegality of such Lender to lend to such Designated Borrower, the Borrowers
shall prepay such Loans of such Lender outstanding to such Designated Borrower
within ten (10) Business Days of such notice (or such shorter period as required
by applicable Law); provided that if such Loans are not so repaid, so long as no
Event of Default has occurred and is continuing and the Company has designated
another Borrower to which it is not illegal for such Lender to make or maintain
Loans, such Loans shall be deemed to be repaid and such other Borrower as
designated by the Company shall be deemed to have borrowed the amount deemed
repaid by such Designated Borrower.  Upon any such prepayment or conversion the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

3.03. 3.03. Inability to Determine Rates.  

(a)If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan, a LIBOR Floating Rate Loan or a conversion
to or continuation thereof that (a) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan or for the applicable amount of such LIBOR
Floating Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Base Rate for any requested Interest Period or the
LIBOR Daily Floating Rate with respect to a proposed LIBOR Floating Rate Loan,
Eurocurrency Rate Committed Loan or Eurocurrency Rate Term Loan (as applicable)
or in connection with an existing or proposed Base Rate Loan or (c) the
Eurocurrency Base Rate for any requested Interest Period or the or LIBOR Daily
Floating Rate with respect to a proposed LIBOR Floating Rate Loan, Eurocurrency
Rate Committed Loan or Eurocurrency Rate Term Loan (as applicable) does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Company and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR
Floating Rate Loans or Eurocurrency Rate Loans, as applicable, in the affected
currency or currencies shall be suspended and (y) the Base Rate shall be
determined as provided in the proviso to the definition of the term “Base Rate”,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders or the Class Required Lenders in respect of the Committed
Loans, the applicable Term A-1 Loans or Term A-2 Loans, as the case may be)
revokes such notice.  Upon receipt of such notice, the Company may revoke any
pending request for a Borrowing of, conversion to or continuation of LIBOR
Floating Rate Loans, Eurocurrency Rate Committed Loans or Eurocurrency Rate Term
Loans (as applicable) in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of,
conversion to or continuation of Base Rate Committed Loans or Base Rate Term
Loans, as applicable, in the amount specified therein.

(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company or Required Lenders notify the

125

--------------------------------------------------------------------------------

 

Administrative Agent (with, in the case of the Required Lenders, a copy to the
Company) that the Company or Required Lenders (as applicable) have determined,
that:

(i)adequate and reasonable means do not exist for ascertaining (x) in the case
LIBOR Floating Rate Loans, LIBOR for Dollars or (ii) any other Applicable
Reference Rate for any requested Interest Period for any Permitted Currency,
including because the applicable screen page is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

(ii)the administrator of the applicable screen page or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which any Applicable Reference Rate or the
applicable screen rate shall no longer be made available, or used for
determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”); or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace any
Applicable Reference Rate,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace such
Applicable Reference Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein) (any such proposed rate, a “Successor Rate”), together with any
proposed Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Company unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such Successor Rate shall be
applied in a manner consistent with market practice; provided that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent in consultation with the Company.

If no Successor Rate has been determined and the circumstances under clause (i)
above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Floating Rate Loans and Eurocurrency Rate Loans shall be suspended, (to
the extent of the affected LIBOR Floating Rate Loans, Eurocurrency Rate Loans,
Permitted Currencies or Interest Periods, as applicable) and (y) the
Eurocurrency Rate component shall no longer be utilized in determining the Base
Rate.  Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of LIBOR Floating Rate Loans,
Eurocurrency Rate Loans (to the extent of the affected LIBOR Floating Rate
Loans, Eurocurrency Rate Loans, Permitted Currencies or Interest Periods, as

126

--------------------------------------------------------------------------------

 

applicable) or, failing that (and, in the case of any outstanding LIBOR Floating
Rate Loans or Eurocurrency Rate Loans, regardless of whether such request has
been made), (A) with respect to Loans denominated in Dollars or, at the
Company’s option, Canadian Dollars, the Company will be deemed to have converted
such request into a request for a Committed Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein, and (B)
with respect to Loans denominated in Permitted Currencies (other than Dollars),
at the Company’s election, (1) such request shall be converted into a request
for a Committed Borrowing of Base Rate Loans denominated in Dollars (subject to
the foregoing clause (y)) in the amount specified therein (and, in the case of
any outstanding LIBOR Floating Rate Loans or Eurocurrency Rate Loans, regardless
of whether such request is made, such Loans shall automatically be deemed to be
converted to Base Rate Loans denominated in Dollars), or (2) the Company shall
repay such LIBOR Floating Rate Loans or Eurocurrency Rate Loans, as applicable
(to the extent outstanding) in full; provided, however, that if no such election
is made by the Company within three days after receipt of such notice, the
Company shall be deemed to have elected clause (1) above.

Notwithstanding anything else herein, any definition of Successor Rate shall
provide that in no event shall such Successor Rate be less than zero for
purposes of this Agreement.

For purposes hereof, “Successor Rate Conforming Changes” means, with respect to
any proposed Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent in consultation with the Company, to
reflect the adoption of such Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such Successor Rate exists, in such
other manner of administration as the Administrative Agent determines (in
consultation with the Company) is reasonably necessary in connection with the
administration of this Agreement).

3.04. 3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except  any reserve requirement to the extent reflected in the Eurocurrency
Rate) or the L/C Issuer;

(ii)subject any Lender or the L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Floating Rate Loan or Eurocurrency Rate Loan made by it,
or change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes

127

--------------------------------------------------------------------------------

 

covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the L/C Issuer); or

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Floating Rate
Loans or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, maintaining, converting or continuing any Loan the interest on
which is determined by reference to the LIBOR Daily Floating Rate or the
Eurocurrency Rate (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Company will pay (or cause the applicable Designated Borrower to
pay) to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a), (b) or (e) of this Section and delivered to the
Company shall be conclusive absent manifest error; provided, however, that
notwithstanding anything to the contrary in this Section 3.04, in the case of
any Change in Law, it shall be a condition to a Lender’s exercise of its rights,
if any, under this Section 3.04 that such Lender shall generally be exercising
similar rights with respect to borrowers under similar agreements where
available.  The Company shall pay (or cause the applicable Designated Borrower

128

--------------------------------------------------------------------------------

 

to pay) such Lender or the L/C Issuer, as the case may be, the amount shown as
due on any such certificate within 30 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e)Additional Reserve Requirements.   The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans or LIBOR Floating Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) not already paid pursuant to Section 3.04(a) or (b) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error), which shall be due and payable on each date on which interest
is payable on such Loan, provided the Company shall have received at least 30
days’ prior notice (with a copy to the Administrative Agent) reasonably
detailing the calculation of additional amounts due to such Lender.  If a Lender
fails to give notice 30 days prior to the relevant Interest Payment Date, such
additional costs shall be due and payable 30 days from receipt of such notice.

3.05. 3.05. Compensation for Losses.  Upon written request (which request shall
set forth the basis for compensation and a reasonably detailed calculation of
the amount of such compensation) of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any reasonable loss, cost or expense incurred by
it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan or Absolute Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan or Absolute Rate Loan on the date or in the amount
notified by the Company or the applicable Designated Borrower;

129

--------------------------------------------------------------------------------

 

(c)any failure by any Borrower to make payment of any Loan or reimbursement of a
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency in a different currency;

(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13; or

(e)any Reallocation pursuant to Section 2.20(d) in respect of any Tranche on a
day other than the last day of the Interest Period of any Eurocurrency Rate Loan
outstanding under such Tranche;

excluding any loss of anticipated profits but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract.  The Company shall pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Loan was in fact so funded.

3.06. 3.06. Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of any
Borrower such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Company hereby agrees to pay (or to cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b)Replacement of Lenders.  If (i) any Lender requests compensation under
Section 3.04, (ii) any Borrower is required to pay any additional amount to any
Lender or

130

--------------------------------------------------------------------------------

 

any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or (iii) any Lender delivers a notice pursuant to Section 3.02, the
Company may replace such Lender in accordance with Section 10.13.

3.07. 3.07. Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

Article IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. 4.01. Conditions of Initial Credit Extension.  The effectiveness of this
Agreement, the amendment and restatement of the Original Credit Agreement and
the obligation of the L/C Issuer and each Lender (if applicable) to make the
Credit Extension requested to be made by it on the Closing Date is subject to
satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Company, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

(ii)a Note executed by the Company in favor of each Lender requesting a Note;

(iii)[intentionally omitted];

(iv)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

(v)all trust, corporate, partnership, limited liability company and legal
proceedings of the Company authorizing the transactions contemplated by this
Agreement, all Organization Documents of the Company and the other documents in
effect on the Closing Date, and all information and copies of all documents and
papers, including records of corporate and partnership proceedings, governmental
approvals, good standing certificates and bring-down telegrams, if any, which
the Administrative Agent may have reasonably requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate,
partnership or governmental authorities;

131

--------------------------------------------------------------------------------

 

(vi)a favorable opinion of Hogan Lovells US LLP, special counsel to the Company,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent;

(vii)[intentionally omitted];

(viii)a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and immediately prior to the Closing Date there exists no Default or
Event of Default under the Original Credit Agreement, (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect and (C) the current Debt Rating;

(ix)a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company ended on March 31, 2019 signed by a Responsible Officer
of the Company;

(x)[intentionally omitted];

(xi)[intentionally omitted]; and

(xii)such other assurances, certificates, documents or consents as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b)Any fees required to be paid on or before the Closing Date shall have been
paid.

(c)Unless waived by the Administrative Agent, the Company shall have paid all
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

(d)On the Closing Date, no litigation by any entity (private or governmental)
shall be pending or threatened (i) with respect to any Loan Document or the
transactions contemplated thereby or (ii) which the Administrative Agent or the
Lenders shall determine could reasonably be expected to have a Material Adverse
Effect.

(e)There shall have been delivered to the Administrative Agent: (i) a solvency
certificate in the form of Exhibit K, addressed to the Administrative Agent and
each of the Lenders and dated the Closing Date from an Authorized Financial
Officer of the Company certifying as to the solvency of the Company and its
Subsidiaries taken as a whole and the Company on a stand-alone basis and (ii) if
requested by the Administrative

132

--------------------------------------------------------------------------------

 

Agent, such information regarding the compliance by the Company with the
requirements of Section 6.04 for the business and properties of the Company and
its Subsidiaries.

(f)The Administrative Agent shall have received the financial statements and the
Projections referred to in Section 5.05(d).

(g) [Intentionally Omitted].

(h)(i)  Since December 31, 2018, nothing shall have occurred (and neither the
Administrative Agent nor any of the Lenders shall have become aware of any
facts, conditions or other information not previously known) which the
Administrative Agent or the Required Lenders shall determine has had, or believe
could reasonably be expected to have, a Material Adverse Effect.

(ii)On or prior to the Closing Date, all necessary governmental (domestic and
foreign) and material third party approvals and consents in connection with the
transactions contemplated by the Loan Documents to occur on or prior to the
Closing Date and otherwise referred to herein or therein shall have been
obtained and remain in effect, and all applicable waiting periods shall have
expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.  Additionally, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon the transactions
contemplated by the Loan Documents to occur on or prior to the Closing Date.

(i)(i) Upon the reasonable request of any Lender made at least ten days prior to
the Closing Date, the Borrower shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Act, in each case at
least three days prior to the Closing Date and (ii) at least three days prior to
the Closing Date, if the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, the Borrower shall have delivered, to each
Lender that so requests, a Beneficial Ownership Certification in relation to the
Borrower.

(j)Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02. 4.02. Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice,
Term A-1 Loan

133

--------------------------------------------------------------------------------

 

Notice or a Term A-2 Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

(a)The representations and warranties of the Company and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects only as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05(a)
shall be deemed to refer to the most recent financial statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.11; provided that,
(i) to the extent that any representation or warranty is qualified as to
“materiality”, “Material Adverse Effect” or similar language, such
representation or warranty shall be true and correct in all respects (but, for
the avoidance of doubt, subject to any qualification contained therein as to
“materiality”, “Material Adverse Effect” or similar language) in each case on
and as of such date or such earlier date, as applicable and (ii) the
representations and warranties of the Company contained in (A) the last sentence
of Section 5.05(a) and (B) Section 5.06(b) shall only be made on the Closing
Date.

(b)No Default, Event of Default or Senior Note Indenture Default shall exist.

(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof, which Request for Credit Extension shall include a
certification that no Default, Event of Default or Senior Note Indenture Default
exists, or would result from such proposed Credit Extension or from the
application of the proceeds thereof.

(d)If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.19 to the designation of such Borrower as a Designated Borrower shall
have been met to the reasonable satisfaction of the Administrative Agent.

Each Request for Credit Extension (other than a Committed Loan Notice, Term A-1
Loan Notice or Term A-2 Loan Notice requesting only a conversion of Loans to the
other Type or a continuation of Eurocurrency Rate Loans) submitted by the
Company shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

Article V.
REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01. 5.01. Status.  Each of the Company and each of its Subsidiaries (a) is a
duly organized and validly existing corporation, partnership, trust or limited
liability company, as the case may be, in good standing (if applicable) under
the laws of the jurisdiction of its organization, (b) has the corporate,
partnership, trust or limited liability company power and authority, as the case
may be, to own or lease its property and assets and to transact the business in
which it is engaged and presently proposes to engage and (c) is duly qualified
and is

134

--------------------------------------------------------------------------------

 

authorized to do business and is in good standing in each jurisdiction where the
conduct of its business requires such qualification except (in the case of
clauses (a), (b) and (c)) for failures which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.02. 5.02. Power and Authority.  Each Loan Party has the corporate,
partnership, trust or limited liability company power and authority, as the case
may be, to execute, deliver and perform the terms and provisions of each of the
Loan Documents to which it is a party and has taken all necessary corporate,
partnership, trust or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of each of such Loan
Documents.  Each Loan Party has duly executed and delivered each of the Loan
Documents to which it is a party, and each of such Loan Documents constitutes
the legal, valid and binding obligation of such Loan Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance (but
only with respect to any guaranties or security interests given by a Guarantor),
reorganization or other similar laws generally affecting creditors’ rights and
by equitable principles (regardless of whether enforcement is sought in equity
or at law).

5.03. 5.03. No Violation.  Neither the execution, delivery or performance by any
Loan Party of the Loan Documents to which it is a party, nor compliance by it
with the terms and provisions thereof, (a) will contravene any provision of any
applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (b) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents, if any) upon any of the properties or assets of the
Company or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, to which the Company or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (c) will violate any provision of the
certificate of incorporation, partnership agreement, declaration of trust,
certificate of partnership, limited liability company agreement or by-laws, as
the case may be, of the Company or any of its Subsidiaries.  The Obligations
under the Loan Documents constitute indebtedness issued to replace the Credit
Facility, as such term is defined in the Governing Senior Note Indenture.

5.04. 5.04. Governmental Approvals.  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except (i) as have been obtained or made and which remain in full force and
effect and (ii) for filings to be made following the Closing Date pursuant to
generally applicable securities laws), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with, (a) the execution, delivery and performance
of any Loan Document or (b) the legality, validity, binding effect or
enforceability of any Loan Document.

5.05. 5.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.  (a)  The consolidated balance sheets of the Company and its
Subsidiaries for the fiscal year ended December 31, 2018 and the fiscal quarter
ended March 31, 2019, and the

135

--------------------------------------------------------------------------------

 

related consolidated statements of income, cash flows and shareholders’ equity
of such Persons for the fiscal year and fiscal quarter ended on such dates, as
the case may be, copies of which have been furnished to the Lenders on or prior
to the Closing Date, (i) present fairly in all material respects the
consolidated financial position of the Company and its Subsidiaries at the date
of such balance sheets and the consolidated results of the operations of such
Persons for the periods covered thereby and (ii) have been prepared in
accordance with GAAP consistently applied (subject, in the case of the financial
statements not relating to a full fiscal year, to normal year-end audit
adjustments and the absence of footnotes).  Except as, and to the extent,
disclosed in the Company’s Form 10-K for the fiscal year ended December 31,
2018, since December 31, 2018, nothing has occurred that has had, or could
reasonably be expected to have, a material adverse change in any of (i) the
legality, validity or enforceability of the Loan Documents taken as a whole,
(ii) the ability of the Company and the Designated Borrowers, taken as a whole,
to repay the Obligations, or (iii) the rights and remedies of the Lenders or the
Agents under the Loan Documents.

(b)On and as of the Closing Date, on a Pro Forma Basis after giving effect to
all Indebtedness (including the Committed Loans, the Term A-1 Loans, the Term
A-2 Loans and the Letters of Credit) being incurred or assumed on the Closing
Date, (i) the sum of the assets, at a fair valuation on a going concern basis,
of the Company and its Subsidiaries (taken as a whole) will exceed their
respective debts, (ii) the Company and its Subsidiaries (taken as a whole) have
not incurred and do not intend to incur, and do not believe that they will
incur, debts beyond their ability to pay such debts as such debts mature in the
ordinary course of business and (iii) the Company and its Subsidiaries (taken as
a whole) have sufficient capital with which to conduct its business.  For
purposes of this Section 5.05(b) “debt” means any liability on a claim, and
“claim” means (i) the right to payment whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, secured or unsecured, in each case, to the extent
of the reasonably anticipated liability thereof, as determined by the Company in
good faith or (ii) the absolute right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.

(c)Except as disclosed in the financial statements (and footnotes applicable
thereto) referred to in Section 5.05(a) or in the Schedules to this Agreement,
there were as of the Closing Date no liabilities or obligations with respect to
the Company or any of its Subsidiaries (whether absolute, accrued, contingent or
otherwise and whether or not due) of a nature required to be set forth in a
balance sheet or footnote thereto prepared in accordance with GAAP which, either
individually or in the aggregate, would be material to the Company or the
Company and its Subsidiaries taken as a whole.  As of the Closing Date, the
Company does not know of any liability or obligation of itself or any of its
Subsidiaries of any such nature that is not fully disclosed in the financial
statements referred to in Section 5.05(a) or in the footnotes thereto which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(d)On and as of the Closing Date, the projections previously delivered to the
Administrative Agent and the Lenders (the “Projections”), have been prepared in
good

136

--------------------------------------------------------------------------------

 

faith based upon assumptions believed to be reasonable at the time prepared and
made available (it being recognized, however, that projections as to future
events are not to be viewed as facts or guaranties of future performance, that
actual results during the period or periods covered by such projections may
differ from the projected results and that such differences may be material and
that the Company makes no representation that such Projections will be in fact
realized).

5.06. 5.06. Litigation.  There are no actions, suits or proceedings pending or,
to the best knowledge of any Company, threatened (a) which purports to affect
the legality, validity or enforceability of any Loan Document or (b) that could
reasonably be expected to have a Material Adverse Effect.

5.07. 5.07. Disclosure.  (a) (a) All factual information (taken as a whole),
other than Projections, other forward-looking information and information of a
general economic or industry nature, furnished by or on behalf of the Company or
any of its Subsidiaries in writing to the Administrative Agent or any Lender
(including, without limitation, all information contained in the Loan Documents)
for purposes of or in connection with or pursuant to this Agreement, the other
Loan Documents or any of the other transactions contemplated herein or therein
is, and all other such factual information (taken as a whole), other than
Projections, other forward-looking information and information of a general
economic or industry nature, hereafter furnished by or on behalf of the Company
or any of its Subsidiaries in writing to the Administrative Agent or any Lender
will be, true and accurate in all material respects on the date as of which such
information is dated or certified and, to the best of the Company’s knowledge,
not incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information is or was provided.

(b)(b)  As of the Closing Date, the information included in the Beneficial
Ownership Certification delivered pursuant to Section 4.01(i)(ii), if
applicable, is true and correct in all respects.

5.08. 5.08. Use of Proceeds; Margin Regulations.  (a)  The proceeds of all
Committed Loans, Term A-1 Loans, Term A-2 Loans and Bid Loans shall be used by
the Company, the Designated Borrowers and their Subsidiaries, subject to the
other restrictions set forth in this Agreement, for their working capital and
general corporate, partnership, trust or limited liability company purposes,
including without limitation to refinance the Original Credit Agreement in full,
to repay other Indebtedness of the Company and its Subsidiaries and for the
consummation of acquisitions.  Each new Letter of Credit shall be used in
support of any purpose not prohibited by this Agreement or the other Loan
Documents.

(b)No part of the proceeds of any Committed Loan, any Term A-1 Loan, any Term
A-2 Loan or Bid Loan, and no Letter of Credit, will be used to purchase or carry
any Margin Stock or to extend credit for the purpose of purchasing or carrying
any Margin Stock.  Neither the making of any Committed Loan, any Term A-1 Loan
and Term A-2 Loan or Bid Loan nor the use of the proceeds thereof nor the
issuance of any Letter of Credit will violate the provisions of Regulation T,
Regulation U or Regulation X.

137

--------------------------------------------------------------------------------

 

(c)Neither the Company nor any of its Subsidiaries is engaged, and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin stock.

5.09. 5.09. Tax Returns and Payments.  Each of the Company and each of its
Subsidiaries has timely filed or caused to be timely filed, on the due dates
thereof or within applicable grace periods, with the appropriate taxing
authority, all federal, material state and other material returns, statements,
forms and reports for taxes (the “Returns”) required to be filed by or with
respect to the income, properties or operations of the Company and/or its
Subsidiaries, except where the failure to take such actions could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Returns accurately reflect in all material respects all
material liability for taxes of the Company and its Subsidiaries for the periods
covered thereby except for amounts for which adequate reserves have been
established in accordance with GAAP and except where noncompliance with the
foregoing could not, either individually or in the aggregate, reasonably be
expected to have  Material Adverse Effect.  Each of the Company and each of its
Subsidiaries has paid all material taxes payable by them other than taxes which
are not delinquent, and other than those that have been or would be contested in
good faith if asserted by the appropriate taxing authority and for which
adequate reserves have been established in accordance with GAAP and except where
the failure to take such actions could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  There is
no action, suit, proceeding, investigation, audit, or claim now pending or, to
the best knowledge of the Company, threatened by any authority regarding any
taxes relating to the Company or any of its Subsidiaries which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  As of the Closing Date, the Company and each of its
Subsidiaries have properly accrued adequate reserves in accordance with GAAP for
any material amount of taxes in dispute for a Return which is the subject of any
waiver extending the statute of limitations relating to the payment or
collection of taxes of the Company or any of its Subsidiaries.

5.10. 5.10. Compliance with ERISA.

(a)Each Plan that is a single employer plan as defined in Section 4001(a)(15) of
ERISA (a “Single Employer Plan”) is in substantial compliance with ERISA and the
Code; no Reportable Event has occurred with respect to a Single Employer Plan
for which there remains any outstanding liability; no Single Employer Plan is
insolvent or in reorganization; to the best knowledge of the Company, no
Multiemployer Plan is insolvent or in reorganization; no Single Employer Plan
which is subject to Section 412 of the Code or Section 302 of ERISA has an
accumulated funding deficiency, within the meaning of such Sections of the Code
or ERISA, or has applied for or received an extension of any amortization period
within the meaning of Section 412 of the Code or Section 303 or 304 of ERISA;
all contributions required to be made by the Company or any of its Subsidiaries
or any ERISA Affiliate with respect to a Plan and a Foreign Pension Plan have
been timely made in all material respects; neither the Company nor any of its
Subsidiaries nor any ERISA Affiliate has incurred any material liability to or
on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971, 4975 or
4980 of the

138

--------------------------------------------------------------------------------

 

Code or reasonably expects to incur any material liability (including any
indirect, contingent, or secondary liability) under any of the foregoing
Sections with respect to any Plan; no proceedings have been instituted to
terminate or appoint a trustee to administer any Single Employer Plan; to the
best knowledge of the Company, no proceedings have been instituted to terminate
or appoint a trustee to administer any Multiemployer Plan; no condition exists
which presents a substantial risk to the Company or any of its Subsidiaries or
any ERISA Affiliate of incurring a material liability to or on account of a
Single Employer Plan pursuant to the foregoing provisions of ERISA and the Code;
to the best knowledge of the Company, no condition exists which presents a
substantial risk to the Company or any of its Subsidiaries or any ERISA
Affiliate of incurring any material liability to or on account of a
Multiemployer Plan pursuant to the foregoing provisions of ERISA and the Code;
the Company believes that the aggregate liabilities of the Company and its
Subsidiaries and its ERISA Affiliates to all Multiemployer Plans in the event of
a withdrawal therefrom, as of the close of the most recent fiscal year of each
such Plan ended prior to the date of the incurrence of any Committed Loan, any
Term A-1 Loan, any Term A-2 Loan or Bid Loan or the issuance of any Letter of
Credit, could not reasonably be expected to have a Material Adverse Effect; each
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) which covers or has covered employees or former employees of HHRI
or any of its Subsidiaries or any ERISA Affiliate has at all times been operated
in substantial compliance with the provisions of Part 6 of subtitle B of Title I
of ERISA and Section 4980B of the Code; no lien imposed under the Code or ERISA
on the assets of the Company or any of its Subsidiaries or any ERISA Affiliate
exists or, to the best knowledge of the Company, is likely to arise on account
of any Plan; and HHRI and its Subsidiaries do not maintain or contribute to (A)
any employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or (B) any Plan, the obligations with respect
to which could reasonably be expected to have a Material Adverse Effect.

(b)Each Foreign Pension Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities.  Neither the Company nor or any
of its Subsidiaries has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Pension Plan.  

5.11. 5.11. [Intentionally Omitted].

5.12. 5.12. Properties.  Each of the Company and its Subsidiaries has good and
marketable title to all material properties owned by them, including all
material property reflected in the balance sheets referred to in Section 5.05(a)
(except as sold or otherwise disposed of since the date of such balance sheets),
except as such could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  

5.13. 5.13. [Intentionally Omitted].    

139

--------------------------------------------------------------------------------

 

5.14. 5.14. Compliance with Statutes, etc.  Each of the Company and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, Environmental Laws, applicable
statutes, regulations, orders and restrictions relating to zoning compliance and
environmental standards and controls), except such noncompliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.15. 5.15. Investment Company Act.  Neither the Company nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

5.16. 5.16. Environmental Matters.  (a)  To the best knowledge of the Company,
each of the Company and its Subsidiaries has complied with all applicable
Environmental Laws and the requirements of any permits and approvals issued
under such Environmental Laws.  To the best knowledge of the Company, there are
no pending or threatened Environmental Claims against the Company or any of its
Subsidiaries or any Real Property owned, leased or operated by the Company or
any of its Subsidiaries.  To the best knowledge of each of the Company and its
Subsidiaries, there are no facts, circumstances, conditions or occurrences on
any Real Property owned, leased or operated by the Company or any of its
Subsidiaries or on any property adjoining any such Real Property that could
reasonably be expected (i) to form the basis of an Environmental Claim against
the Company or any of its Subsidiaries or any such Real Property or (ii) to
cause any such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Property by the Company or any of
its Subsidiaries under any applicable Environmental Law.

(b)To the best knowledge of the Company, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
released or discharged on or from, any Real Property owned, leased or operated
by the Company or any of its Subsidiaries except in compliance with all
applicable Environmental Laws and reasonably required in connection with the
operation, use and maintenance of any such Real Property by the Company or such
Subsidiary’s business.

(c)Notwithstanding anything to the contrary in this Section 5.16, the
representations made in this Section 5.16 shall only be untrue if the aggregate
effect of all failures and noncompliance of the types described above could
reasonably be expected to have a Material Adverse Effect.

5.17. 5.17. Labor Relations.  Neither the Company nor any of its Subsidiaries
has received written notice that it or any of its facility managers is engaged
in any unfair labor practice with respect to any Hotel Property or other Real
Property owned or leased by the Company or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.  To the best knowledge
of the Company, there is (a) no unfair labor practice complaint pending or
reasonably expected to arise against the Company or any of its Subsidiaries
before the National Labor Relations Board or other labor relations board or
Governmental Authority and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending or reasonably expected to arise against the

140

--------------------------------------------------------------------------------

 

Company or any of its Subsidiaries, (b) no strike, labor dispute, slowdown or
stoppage that is pending or reasonably expected to arise against the Company or
any of its Subsidiaries and (c) no union representation question that exists
with respect to the employees of the Company or any of its Subsidiaries, in each
case with respect to the Hotel Properties and/or other Real Properties owned or
leased by the Company or any of its Subsidiaries, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

5.18. 5.18. Intellectual Property.  Each of the Company and its Subsidiaries
owns or has the right to use all trademarks, permits, service marks, trade
names, licenses and franchises necessary for the conduct of its respective
businesses, except such as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.19. 5.19. [Intentionally Omitted].  

5.20. 5.20. Status as REIT.  HHRI is qualified as a real estate investment trust
under the Code and its proposed methods of operation will enable it to continue
to be so qualified.

5.21. 5.21. OFAC.  Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company or such Subsidiary, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individuals or entities that are (a) currently
the subject or target of any Sanctions, (b) located, organized or resident in a
Designated Jurisdiction or (c) included on OFAC’s List of Specially Designated
Nationals,  HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority.

5.22. 5.22. Anti-Corruption Laws.  The Company and its Subsidiaries have (a)
conducted their businesses in compliance with applicable Sanctions and
Anti-Corruption Laws, except where such noncompliances could not, either
individually or in the aggregate, reasonably be expected to (i) have a Material
Adverse Effect or (ii) expose any Lender to material liability and (b)
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

5.23. 5.23. EEAAffected Financial Institutions.  No Loan Party is an EEAAffected
Financial Institution.

Article VI.
AFFIRMATIVE COVENANTS

Until the Facility Termination Date:

6.01. 6.01. Compliance with Laws, Etc.  The Company shall comply, and shall
cause each of its Subsidiaries to comply, in all material respects with all
Requirements of Law, Contractual Obligations, commitments, instruments,
licenses, permits and franchises, including, without limitation, all Permits;
except in each case where such non-compliances could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

141

--------------------------------------------------------------------------------

 

6.02. 6.02. Conduct of Business.  The Company shall (a) conduct, and cause each
of its Subsidiaries to conduct, its business in the ordinary course and
consistent with past practice, (b) use, and cause each of its Subsidiaries to
use, its reasonable efforts, in the ordinary course and consistent with past
practice, to (i) preserve its business and the goodwill and business of the
customers, advertisers, suppliers and others having business relations with the
Company or any of its Subsidiaries and (ii) keep available the services and
goodwill of its present employees, (c) preserve, and cause each of its
Subsidiaries to preserve, all registered patents, trademarks, trade names,
copyrights and service marks that are used in its business and owned by the
Company or its Subsidiaries and (d) perform and observe, and cause each of its
Subsidiaries to perform and observe, all the terms, covenants and conditions
required to be performed and observed by it under its Contractual Obligations
(including, without limitation, to pay all rent and other charges payable under
any lease and all debts and other obligations as the same become due), and do,
and cause its Subsidiaries to do, all things necessary to preserve and to keep
unimpaired its rights under such Contractual Obligations; except in the case of
each of clauses (a) through (d) where such failures could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  

6.03. 6.03. Payment of Taxes, Etc.  Except where the failure to take such action
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, the Company shall pay and discharge, and shall
cause each of its Subsidiaries, as appropriate, to pay and discharge, before the
same shall become delinquent, all lawful governmental claims, material taxes,
material assessments, material charges and material levies, except where
contested in good faith, by proper proceedings, if adequate reserves therefor
have been established on the books of the Company or the appropriate Subsidiary
in conformity with GAAP.

6.04. 6.04. Maintenance of Insurance.  (a)  When the Leverage Ratio is equal to
or in excess of 6.00:1.00, the Company and each of its Subsidiaries shall
maintain, or shall cause to be maintained, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks (including, without limitation, fire, extended coverage, vandalism,
malicious mischief, flood, earthquake, public liability, product liability,
business interruption and terrorism) (in the case of terrorism, to the extent
commercially available) as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company or such Subsidiary engages in business or owns properties.  

(b)When the Leverage Ratio is less than 6.00:1.00, the Company and the
Guarantors shall provide, or cause to be provided, for themselves and each of
their Subsidiaries, insurance (including appropriate self insurance) against
loss or damage of the kinds that, in the reasonable, good faith opinion of the
Company is adequate and appropriate for the conduct of the business of the
Company, the Guarantors and such Subsidiaries.  

(c)The Company will furnish to the Lenders from time to time such information as
may be requested as to the insurance maintained pursuant to this Section 6.04.

142

--------------------------------------------------------------------------------

 

6.05. 6.05. Preservation of Existence, Etc.  Subject to Section 7.09, the
Company and the Guarantors will do or cause to be done all things necessary to
preserve and keep in full force and effect their respective corporate existence
and the corporate (or other organizational) existence in accordance with their
respective organizational documents (as the same may be amended from time to
time) and the rights (charter and statutory), and corporate or other
organizational and franchises of the Company and the Guarantors; provided,
however, that nothing in this Section 6.05 will prohibit the Company or any
Guarantor from engaging in any transactions permitted under this Agreement,
including Section 7.09, and neither the Company nor any Guarantor shall be
required to preserve any such right, franchise or existence if the failure to do
so could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

6.06. 6.06. Access; Annual Meetings with Lenders.  (a)  Access.  The Company
shall, at any reasonable time and from time to time upon reasonable advance
notice and subject to Section 6.11(i)(A), permit the Administrative Agent or any
of the Lenders, or any agents or representatives thereof, at the expense of the
Lenders (but such expense to be reimbursed by the Company in the event that any
of the following reveal a material Default or Event of Default) to, under the
guidance of officers of the Company or its Subsidiaries (unless such officers
are not made available for such purpose upon reasonable advance notice), (i)
examine and make copies of and abstracts from the records and books of account
of the Company and each of its Subsidiaries, (ii) visit the properties of the
Company and each of its Subsidiaries, (iii) discuss the affairs, finances and
accounts of the Company and each of its Subsidiaries with any of their
respective officers or directors and (iv) communicate directly with each
Company’s independent certified public accountants.

(b)Annual Meetings with Lenders.  At the request of the Administrative Agent or
the Required Lenders, the Company shall, at least once during each fiscal year
of the Company, hold a meeting (at a mutually agreeable location and time) with
all of the Lenders at which meeting the financial results of the previous fiscal
year and the financial condition of the Company and its Subsidiaries and the
budgets presented for the current fiscal year of the Company and its
Subsidiaries shall be reviewed, with each Lender bearing its own travel,
lodging, food and other costs associated with attending any such meeting.

6.07. 6.07. Keeping of Books.  The Company shall keep, and shall cause each of
its Subsidiaries to keep, proper books of record and account, in which proper
entries shall be made of all financial transactions and the assets and business
of the Company and each such Subsidiary in conformity with GAAP.

6.08. 6.08. Maintenance of Properties, Etc.  Without limiting the rights of the
Company to dispose of assets pursuant to Section 7.08, the Company shall
maintain and preserve, and shall cause each of its Subsidiaries to maintain and
preserve, (a) all of its properties which are used or useful or necessary in the
conduct of its business in good working order and condition (ordinary wear and
tear, damage by casualty and condemnation events excepted) and (b) all rights,
permits, licenses, approvals and privileges (including, without limitation, all
Permits) which are used or useful or necessary in the conduct of its business,
except where all such failures in the aggregate are not reasonably likely to
have a Material Adverse Effect.

143

--------------------------------------------------------------------------------

 

6.09. 6.09. [Intentionally Omitted].

6.10. 6.10. Application of Proceeds.  Each Borrower shall use the entire amount
of the proceeds of the Committed Loans, Term A-1 Loans, Term A-2 Loans and Bid
Loans as provided in Section 5.08.

6.11. 6.11. Information Covenants.  The Company will furnish to the
Administrative Agent:

(a)Quarterly Financial Statements and Reports.  Within 60 days (but in no event
later than 15 days after the related filing deadline under SEC rules and
regulations) after the close of each of the first three quarterly accounting
periods in each fiscal year of the Company, (i) a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such quarterly accounting
period, (ii) the related consolidated statements of income for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period and (iii) the related consolidated
statements of cash flows for the elapsed portion of the fiscal year ended with
the last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding dates and fiscal periods in the prior
fiscal year, all of which shall be in reasonable detail and certified by an
Authorized Financial Officer of the Company that, to the best of such officer’s
knowledge after due inquiry, they fairly present, in all material respects, the
financial condition of the Company and its Subsidiaries on a consolidated basis
in accordance with GAAP as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated, subject to
normal year-end audit adjustments and the absence of footnotes.

(b)Annual Financial Statements.  Within 105 days (but in no event later than 15
days after the related filing deadline under SEC rules and regulations) after
the close of each fiscal year of the Company, the consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal year and the
related consolidated statements of shareholders’ equity as of the end of such
fiscal year and of income and cash flows for such fiscal year setting forth
comparative figures as of the end of and for the preceding fiscal year and
certified by Ernst & Young, KPMG, PricewaterhouseCoopers or Deloitte & Touche or
such other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent and accompanied by an
opinion of such accountants, which such opinion shall be unqualified and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (except for
qualifications for a change in accounting principles with which such accountants
concur and which shall have been disclosed in the notes to the financial
statements or a “going concern” qualification or exception as a result of, or
with respect to, an upcoming maturity of any of the Loans under this Agreement
occurring within one year from the time such opinion is delivered or any
potential inability to satisfy the financial maintenance covenants set forth in
Sections 7.15, 7.16, 7.17, or 7.18 on a future date or in a future period).

(c)Forecasts.  No later than 60 days after the first day of each fiscal year of
the Company, a corporate forecast substantially in the form attached hereto as
Exhibit J

144

--------------------------------------------------------------------------------

 

for such fiscal year with respect to the Company and its Subsidiaries,
accompanied by a statement of an Authorized Financial Officer of the Company to
the effect that such forecast has been prepared in good faith based upon
assumptions believed to be reasonable at the time prepared (it being recognized,
however, that projections as to future events are not to be viewed as facts or
guaranties of future performance, that actual results during the period or
periods covered by such projections may differ from the projected results and
that such differences may be material and that the Company makes no
representation that such Projections will be in fact realized).  

(d)Officer’s Certificates.  Not later than the date by which the financial
statements provided for in Sections 6.11(a) and (b) are required to have been
delivered, a certificate of an Authorized Financial Officer of the Company to
the effect that, to the best of such officer’s knowledge, no Default or Event of
Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof, which
certificate shall set forth (in reasonable detail) the calculations required to
establish whether the Company and its Subsidiaries were in compliance with the
Financial Covenants contained in Sections 7.15, 7.16 and 7.17 (including
computations showing whether the Company and its Subsidiaries would be in
compliance with thesuch Financial Covenants were they to be in effect whether or
not they are actually in effect), and, for the avoidance of doubt, including
during the Covenant Relief Period), and Sections 7.02, 7.08, 7.10 and, 7.11 and
7.21(c) at the end of such fiscal quarter or year, as the case may be
(calculated on a Pro Forma Basis for the covenants required to be so calculated
using the end of such fiscal quarter or year, as the case may be, as the
Determination Date) (it being understood that during the Covenant Relief Period
(other than with respect to the final fiscal quarter thereof), the certificates
required under this Section 6.11(d) shall certify as to Company’s calculation of
the Financial Covenants contained in Sections 7.15, 7.16 and 7.17 (but not
compliance therewith)).  The certificate shall also set forth the Applicable
Rate for the current fiscal quarter.  In addition to the certificates required
pursuant to this Section 6.11(d), the Company shall also deliver an annual
compliance certificate relating to the Governing Senior Note Indenture in the
form and at the time such certificate is required to be delivered under the
Governing Senior Note Indenture but shall not otherwise be required to
demonstrate compliance with Section 7.18.

(e)Notice of Default or Litigation.  Promptly, and in any event within three
Business Days after the President, the Chief Executive Officer, any Vice
President or any Authorized Financial Officer of any Loan Party obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default and (ii) any litigation or governmental
investigation or proceeding pending or threatened (x) against the Company or any
of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect, (y) with respect to any material Indebtedness of the Company or
any of its Subsidiaries or (z) with respect to any Loan Document.

(f)Management Letters.  Promptly after any request by the Administrative Agent
or any Lender (through the Administrative Agent), a copy of any “management
letter” received by such Loan Party from its certified public accountants and
management’s responses, if any, thereto.

145

--------------------------------------------------------------------------------

 

(g)Other Reports and Filings.  Promptly, and without duplication of any
documents or information delivered pursuant to another clause of this
Section 6.11, copies of all financial information, proxy materials and other
material information and reports, if any, which the Company or any of its
Subsidiaries shall file with the SEC other than those documents, reports or
other information that are publicly available through the SEC’s EDGAR system or
any successor system thereto, or on the Company’s website on the internet at the
website address listed on Schedule 10.02 and copies of all notices and reports
which the Company or any of its Subsidiaries shall deliver to holders of the
Senior Notes pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor).

(h)Environmental Matters.  Promptly upon, and in any event within ten Business
Days after the President, the Chief Executive Officer, any Vice President or any
Authorized Financial Officer of any Loan Party obtaining knowledge thereof,
notice of one or more of the following environmental matters to the extent that
any such environmental matters, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect:

(i)any pending or threatened Environmental Claim against the Company or any of
its Subsidiaries or any Real Property owned, leased or operated by the Company
or any of its Subsidiaries;

(ii)any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Company or any of its Subsidiaries that (A) results in
non-compliance by the Company or any of its Subsidiaries with any applicable
Environmental Law or (B) could reasonably be expected to form the basis of an
Environmental Claim against the Company or any of its Subsidiaries or any such
Real Property;

(iii)any condition or occurrence on any Real Property owned, leased or operated
by the Company or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Company or any of its
Subsidiaries of such Real Property under any Environmental Law; and

(iv)the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Company or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Company’s or such Subsidiary’s response or proposed response thereto.

(i)Other Information.  (A) From time to time, such other information or
documents (financial or otherwise) with respect to HHRI, the Company and/or any
of its Subsidiaries as the Administrative Agent or any Lender (through the
Administrative

146

--------------------------------------------------------------------------------

 

Agent) may reasonably request; provided, that notwithstanding the foregoing, in
no event shall the Company be required to disclose information under this
Section 6.11(i)(A) or pursuant to Section 6.06(a) to the extent that such
disclosure to the Administrative Agent or such Lender violates any bona fide
binding contractual confidentiality obligations by which it is bound, so long as
(i) such obligations were not entered into in contemplation of this Agreement
and (ii) such obligations are owed by it to a Person that is not an Affiliate;
provided, further, the Company shall notify the Administrative Agent or such
Lender if information is being withheld pursuant to the foregoing proviso.  (B)
Promptly following any request therefor, information and documentation
(including with respect to HHRI) reasonably requested by the Administrative
Agent or any Lender (through the Administrative Agent) for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Act and the Beneficial Ownership Regulation.

(j)ERISA.  Within 15 Business Days after the Company, any Subsidiary of the
Company or any ERISA Affiliate knows or has reason to know of the occurrence of
any event relating to compliance by the Company or any Subsidiary thereof or any
ERISA Affiliate under ERISA has occurred to the extent that such events, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, a certificate of an Authorized Financial Officer of the
Company setting forth details as to such occurrence and the action, if any, that
the Company, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given to or filed
with or by the Company, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto.  If requested by the
Administrative Agent, the Company will deliver to the Administrative Agent (i) a
complete copy of the annual report (Form 5500) of each Single Employer Plan
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed by the Company or any of its
Subsidiaries with the Internal Revenue Service and (ii) copies of any records,
documents or other information that must be furnished to the PBGC with respect
to any Plan pursuant to Section 4010 of ERISA.  In addition to any certificates
or notices delivered pursuant to the first sentence hereof, copies of annual
reports and any material notices received by the Company, any Subsidiary of the
Company or any ERISA Affiliate with respect to any Plan or Foreign Pension Plan
shall be delivered to the Administrative Agent promptly following any request by
the Administrative Agent therefor.

(k) [Intentionally Omitted].

(k)Liquidity.  During the Covenant Relief Period, within five Business Days
after the end of each calendar month, a certificate of an Authorized Financial
Officer of the Company in substantially the form attached hereto as Exhibit E-2
certifying as to (i) the minimum Liquidity amount then required by Section
7.21(b), together with reasonably detailed calculations and support showing the
amounts required by clause (ii) thereof, (ii) the actual Liquidity amount as of
the last day of the immediately preceding calendar month and (iii) whether or
not the Company is in compliance with the covenant set forth in Section 7.21(b)
(such certificate, a “Liquidity Compliance Certificate”).

147

--------------------------------------------------------------------------------

 

(l)[Intentionally Omitted].

(m)Notice of Debt Rating.  Notification promptly of any announcement by Moody’s,
S&P or Fitch of any change in a Debt Rating.

Information required to be delivered pursuant to clause (a) or (b) of this
Section shall be deemed to have been delivered if (x) such information or
financial reports (in compliance with clauses (a) or (b) of this Section) shall
be publicly available without charge or fee on the website of the Company or
through the SEC’s EDGAR system or any successor system thereto and (y) the
Company has delivered written notice to the Administrative Agent that such
information or financial reports are so available.  Each Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of such Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  Each Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that such
Borrower Materials shall in any event be subject to the confidentiality
provisions set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.12. 6.12. [Intentionally Omitted].

6.13. 6.13. [Intentionally Omitted].

6.14. 6.14. Guarantors; Release of Guarantors.  

(a)Pari Passu Guaranty Requirement.  Notwithstanding anything to the contrary
contained in this Agreement, the Company shall at all times cause each directly
or indirectly owned Subsidiary (including any Foreign Subsidiary) that
guaranties the obligations of the Company under any of the Senior Notes or other
senior unsecured Indebtedness of the Company to become a Guarantor by executing
and delivering a counterpart to the Subsidiaries Guaranty not later than (x) in
the case of the Senior Notes, the date that such Subsidiary provides the
guaranty of the Senior Notes and (y) in the case of other senior unsecured
Indebtedness of the Company, not later than the earlier of (I) 60

148

--------------------------------------------------------------------------------

 

days after the date on which such Subsidiary provides the guaranty of such other
senior unsecured Indebtedness of the Company and (II) the date on which such
Subsidiary provides a guaranty of any of the Senior Notes.  The obligations
under any Subsidiaries Guaranty delivered pursuant to this Section 6.14(a) shall
at all times rank at least pari passu in right of payment with all other senior
unsecured Indebtedness of the Company. In connection with the delivery of any
guaranty as a result of a guarantee of the Senior Notes pursuant to this
Section 6.14(a), unless otherwise waived by the Administrative Agent in its sole
discretion, each Subsidiary required to become a Guarantor shall deliver to the
Administrative Agent at the time such Subsidiary is required to become a
Guarantor, opinions of counsel of the type described in Section 4.01 as if such
Subsidiary were a Loan Party on the Closing Date.  

(b)Release.  Any Subsidiary Guarantor, upon written request of the Company to
the Administrative Agent, shall be released from its obligations under the
Subsidiaries Guaranty; provided that, in each case: (i) immediately before and
after giving effect to such release, no Default or Event of Default has occurred
and is continuing, (ii) no amount is then due and payable under the Subsidiaries
Guaranty by such Subsidiary Guarantor, (iii) such Subsidiary Guarantor no longer
guaranties the Senior Notes or any other senior unsecured Indebtedness of the
Company (or is simultaneously being released as such thereunder) and (iv) such
request by the Company shall be accompanied by a certificate of a Responsible
Officer to the foregoing effect and setting forth information reasonably
required to establish compliance with the foregoing requirements.

6.15. 6.15. End of Fiscal Years; Fiscal Quarters.  The Company will, and will
cause each of its, and each of its Subsidiaries’ (a) fiscal years to end on
December 31 and (b) fiscal quarters to end on March 31, June 30, September 30
and December 31.

6.16. 6.16. Environmental Matters.  (a)  The Company shall comply and shall
cause each of its Subsidiaries and each property owned or leased by such parties
to comply in all material respects with all applicable Environmental Laws
currently or hereafter in effect except for such non-compliance as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and will pay or cause to be paid all costs and expenses
incurred in connection with such compliance, and will keep or cause to be kept
all such Real Property free and clear of any Liens imposed pursuant to such
Environmental Laws, other than Liens that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b)At the written request of the Administrative Agent or the Required Lenders,
which request shall specify in reasonable detail the basis therefor, at any time
and from time to time after (i) the Administrative Agent receives notice under
Section 6.11(h) of any event for which notice is required to be delivered for
any Real Property or (ii) the Company or any of its Subsidiaries are not in
compliance with Section 6.16(a) with respect to any Real Property, the Company
will provide, at its sole cost and expense, an environmental site assessment
report concerning any such Real Property now or hereafter owned, leased or
operated by the Company or any of its Subsidiaries, prepared by an environmental
consulting firm reasonably approved by the Administrative Agent, indicating the
presence or absence of Hazardous Materials and the

149

--------------------------------------------------------------------------------

 

potential cost of any removal or remedial action in connection with any
Hazardous Materials on such Real Property.  If the Company fails to provide the
same within 90 days after such request was made, the Administrative Agent may
order the same, and the Company shall grant and hereby grants, to the
Administrative Agent and the Lenders and their agents access to such Real
Property and specifically grants the Administrative Agent and the Lenders an
irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment, all at the Company’s expense.

6.17. 6.17. ERISA Compliance.  The Company shall, and shall cause each of its
Subsidiaries and ERISA Affiliates to, establish, maintain and operate all Plans
to comply with the provisions of ERISA, the Code, all other applicable laws, and
the regulations and interpretations thereunder and the respective requirements
of the governing documents for such Plans, except where the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

Article VII.
NEGATIVE COVENANTS

Until the Facility Termination Date, the Borrowers shall not, nor shall it
permit any Subsidiary to, directly or indirectly:

7.01. 7.01. Liens.  The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist:

(a)any Lien (other than Permitted Liens, to the extent such Permitted Liens
secure Indebtedness) upon or with respect to any property or assets (real or
personal, tangible or intangible) of the Company or any of its Subsidiaries,
whether now owned or hereafter acquired, if such Lien secures any Indebtedness
of the Company or any of its Subsidiaries other than (i) Secured Indebtedness
otherwise permitted to be incurred or to exist hereunder, (ii) Indebtedness
secured by a Lien under the Security Documents or (iii) Indebtedness owed to the
Company or any of its Subsidiaries;  provided, that the foregoing shall not
permit any Lien on Cash Collateral delivered pursuant to this Agreement except
pursuant to the Security Documents; or

(b)any Lien upon or with respect to Capital Stock in any Subsidiary of the
Company securing Indebtedness of the Company in the event that the Obligations
are not secured by Liens; provided, however, that this Section 7.01(b) shall not
prohibit Liens with respect to the Capital Stock of a Subsidiary that are
imposed by a material contract (other than the Senior Note Indenture) entered
into or assumed by the Company or any Subsidiary pursuant to a transaction
otherwise permitted by this Agreement.  For purposes of clarity and this Section
7.01(b), “material contract” shall include, without limitation, any agreement
evidencing (i) a construction loan in respect of a Hotel Property, (ii)
Non-Recourse Indebtedness, including Contingent Obligations relating to
Customary Non-Recourse Exclusions, or (iii) Acquired Indebtedness.

7.02. 7.02. Indebtedness.  The Company will not, and will not permit any of its
Subsidiaries to, incur or assume:

150

--------------------------------------------------------------------------------

 

(a)any Indebtedness if (i) either (A) immediately before giving effect to the
incurrence or assumption of such Indebtedness there exists a Default or Event of
Default or (B) immediately after giving effect to the incurrence or assumption
of such Indebtedness after giving effect to the application of the proceeds
thereof, there exists a Default or Event of Default or (ii) based on
calculations made by the Company on a Pro Forma Basis after giving effect to
such incurrence or assumption and as if such incurrence or assumption had
occurred on the first day of the respective Calculation Period, a Default or
Event of Default would have existed during the Test Period last reported (or
required to be reported pursuant to Section 6.11(a) or (b), as the case may be)
prior to the date of the respective incurrence or assumption in respect of, the
Financial Covenants; provided that the foregoing provisions of this
Section 7.02(a) shall not apply to (x) accrued expenses and current trade
accounts payable incurred in the ordinary course of business (to the extent that
any such amounts constitute Indebtedness); (y) Indebtedness under Interest Rate
Protection Agreements and Other Hedging Agreements entered into with respect to
other Indebtedness permitted under this Agreement and (z) accrued and deferred
management fees under any Management Agreement (to the extent that any such
amounts constitute Indebtedness); or

(b)any Contingent Obligations (excluding Contingent Obligations relating to
Customary Non-Recourse Exclusions until a personal recourse claim is made with
respect thereto, and then shall be included only to the extent of the amount of
such claim that is reasonably expected to be incurred) of the Company in respect
of Non-Recourse Indebtedness, if the aggregate amount of such Contingent
Obligations that are incurred by the Company in respect of Non-Recourse
Indebtedness after the Closing Date and remain outstanding exceeds 5% of the
Adjusted Total Assets of the Company.

Notwithstanding the foregoing, during the Covenant Restriction Period, (i) no
Indebtedness may be incurred or assumed in reliance on the foregoing paragraph
(a) (other than Indebtedness referred to in clauses (x), (y) and (z) of the
proviso thereto) and (ii) Indebtedness may be incurred or assumed by the Company
and its Subsidiaries without complying with any of the provisions of the
foregoing paragraph (a) so long as (A) such Indebtedness is permitted to be
incurred under Section 7.18(a), (B) both immediately before giving effect to the
incurrence or assumption of such Indebtedness no Default or Event of Default
exists and immediately after giving effect to the incurrence or assumption of
such Indebtedness no Default or Event of Default exists and (C) after giving
effect to such incurrence or assumption, the Company is in compliance with
Section 7.21(b) calculated on a Pro Forma Basis.

7.03. 7.03. [Intentionally Omitted].

7.04. 7.04. [Intentionally Omitted].  

7.05. 7.05. Modification and Enforcement of Certain Agreements.  (a)  At any
time that the Leverage Ratio equals or exceeds 6.00:1.00, the Company shall not,
and shall not permit any of its Subsidiaries to, alter, amend, modify, rescind,
terminate, supplement or waive any of their respective rights under, or fail to
comply in all material respects with, any of its material Contractual
Obligations (other than the Governing Senior Note Indenture) except any of the

151

--------------------------------------------------------------------------------

 

foregoing which do not materially adversely affect (i) the Company’s ability to
repay the Obligations when due or (ii) in the Company’s reasonable estimation,
the ability to comply with the Applicable Covenants, and Section 7.18(b).

(b)At any time that the Leverage Ratio equals or exceeds 6.00:1.00, the Company
shall not, and shall not permit any of its Subsidiaries to, amend or modify, or
permit the amendment or modification of, any provision of any Management
Agreement or Operating Lease, other than any amendment or modification thereto
which would not violate this Agreement and the other Loan Documents and so long
as the same do not materially adversely affect (i) the Company’s ability to
repay the Obligations when due or (ii) in the Company’s reasonable estimation,
the ability to comply with the Applicable Covenants and Section 7.18(b).

Notwithstanding anything contained in this Agreement to the contrary, during the
Covenant Relief Period, for purposes of this Section 7.05, the phrase “ability
to comply with the Applicable Covenants” shall be understood to mean the
prospective ability to comply with the Financial Covenants contained in Sections
7.15, 7.16 and 7.17 for the final fiscal quarter occurring during the Covenant
Relief Period and the actual ability to comply with the Financial Covenant
contained in Section 7.21(b).

7.06. 7.06. Change of Jurisdiction.  The Company will not reincorporate or
otherwise reorganize in a jurisdiction outside of the United States.

7.07. 7.07. Transactions with Affiliates.  Neither the Company nor any of its
Subsidiaries will, directly or indirectly, enter into, renew or extend any
transaction or series of transactions (including, without limitation, the
purchase, sale, lease or exchange of property or assets, or the rendering of any
service) with any Affiliate of the Company (“Affiliate Transactions”), other
than Exempted Affiliate Transactions, except upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than could be obtained, at the
time of such transaction or, if such transaction is pursuant to a written
agreement, at the time of the execution of the agreement providing therefor, in
a comparable arm’s-length transaction with a Person that is not an Affiliate.

The foregoing limitation does not limit, and shall not apply to:

(a)except as otherwise required pursuant to the penultimate paragraph of this
Section 7.07, transactions approved by a majority of the Board of Directors of
HHRI;

(b)Affiliate Transactions on terms and conditions which do not materially
adversely affect (i) the Company’s ability to repay the Obligations when due or
(ii) in the Company’s reasonable estimation, the ability of the Company to
comply with the Applicable Covenants and Section 7.18(b);

(c)the payment of reasonable and customary fees and expenses to members of the
Board of Directors of the general partner of the Company who are not employees
of the Company;

(d)any Dividends permitted to be paid under Section 7.11;

152

--------------------------------------------------------------------------------

 

(e)loans made and other transactions entered into by the Company and its
Subsidiaries  (and not any other Affiliate) to the extent permitted by this
Article VII; and

(f)Permitted Sharing Arrangements and payments made pursuant thereto to the
extent that such transactions are not otherwise prohibited (but subject to any
restrictions) pursuant to this Agreement.

Any Affiliate Transaction or series of related Affiliate Transactions, other
than Exempted Affiliate Transactions and other than any transaction or series of
related transactions specified in any of clauses (b) through (f) of this
Section 7.07, with an aggregate value in excess of $50,000,000 must first be
approved pursuant to a resolution approved by a majority of the Board of
Directors (or any authorized committee thereof) of the general partner of the
Company who are disinterested in the subject matter of the transaction.  

As used herein, the term “Exempted Affiliate Transaction” means (a) employee
compensation arrangements approved by a majority of independent (as to such
transactions) members of the Board of Directors of the general partner of the
Company, (b) payments of reasonable fees and expenses to the members of the
Board of Directors of HHRI, the general partner of the Company or their
Subsidiaries, (c) transactions solely between the Company and any of its
Subsidiaries or solely among Subsidiaries of the Company, (d) Permitted Tax
Payments, (e) Procurement Contracts, (f) Operating Agreements and (g)
Investments, Dividends and payments in respect of subordinated indebtedness
otherwise permitted under Sections 7.10 and 7.11, as applicable.

Notwithstanding anything contained in this Agreement to the contrary, during the
Covenant Relief Period, for purposes of this Section 7.07, the phrase “ability
to comply with the Applicable Covenants” shall be understood to mean the
prospective ability of the Company to comply with the Financial Covenants
contained in Sections 7.15, 7.16 and 7.17 for the final fiscal quarter occurring
during the Covenant Relief Period and the actual ability to comply with the
Financial Covenant contained in Section 7.21(b).

7.08. 7.08. Sales of Assets.  (a)  The Company will not, and will not permit any
of its Subsidiaries to, consummate any Asset Sale, if (i) such Asset Sale would
result in a Material Adverse Effect or (ii) a Default or Event of Default then
exists or would result therefrom or, based on calculations made by the Company
on a Pro Forma Basis after giving effect to such Asset Sale and as if such Asset
Sale had occurred on the first day of the respective Calculation Period, a
Default or Event of Default will exist in respect of, or would have existed
during the Test Period last reported (or required to be reported pursuant to
Section 6.11(a) or (b), as the case may be) prior to the date of the respective
Asset Sale in respect of, the Applicable Covenants.  

(b)Notwithstanding, and without complying with, any of the provisions of the
foregoing paragraph (a):

(i)the Company and its Subsidiaries may, in the ordinary course of business,
convey, sell, lease, transfer, assign or otherwise dispose of inventory acquired
and held for resale in the ordinary course of business;

153

--------------------------------------------------------------------------------

 

(ii)the Company and its Subsidiaries may convey, sell, lease, transfer, assign
or otherwise dispose of assets pursuant to and in accordance with Section 7.09;

(iii)the Company and its Subsidiaries may sell or dispose of damaged, worn out
or other obsolete property in the ordinary course of business so long as such
property is no longer necessary for the proper conduct of the business of the
Company or such Subsidiary, as applicable;

(iv)the Company and its Subsidiaries may exchange assets held by the Company or
a Subsidiary of the Company for one or more real estate properties and/or one or
more Related Businesses of any Person or entity owning one or more real estate
properties and/or one or more Related Businesses; provided that the Board of
Directors of the general partner of the Company has determined in good faith
that the fair market value of the assets received by the Company or any such
Subsidiary are approximately equal to the fair market value of the assets
exchanged by the Company or such Subsidiary; and

(v)no transaction listed in clause (b) of this Section 7.08 shall be deemed to
be an Asset Sale under this Agreement.

Notwithstanding anything to the contrary contained in this Section 7.08(a) or
(b), for the purposes of determining whether an Asset Sale complies with the
requirements of this Section 7.08(a) or (b), compliance shall be tested as of
the date that the Company or any Subsidiary of the Company enters into a binding
contractual commitment relating to such Asset Sale.

(c)Notwithstanding the foregoing, during the Covenant Restriction Period, (i) no
Asset Sales may be made in reliance on the foregoing paragraph (a) and (ii) an
Asset Sale may be consummated by the Company and its Subsidiaries without
complying with any of the provisions of the foregoing paragraph (a) so long as
(A) such Asset Sale would not result in a Material Adverse Effect, (B) no
Default or Event of Default then exists or would result therefrom, (C) the
Company is in compliance with Section 7.21(b), calculated on a Pro Forma Basis
and (D) the Net Cash Proceeds received from such Asset Sale are applied in
accordance with Section 2.06(f).

7.09. 7.09. Consolidation, Merger, etc.  The Company will not (x) wind up,
liquidate or dissolve its affairs or enter into any transaction of merger,
amalgamation or consolidation or (y) sell, convey or transfer or otherwise
dispose of all or substantially all of its property and assets (as an entirety
or substantially as an entirety in one transaction or a series of related
transactions) except that in the case of each of clauses (x) and (y) above:  

(a)the Company may enter into any transaction of merger, amalgamation or
consolidation with any Person that is not a Subsidiary in connection with a
transaction that is otherwise permitted hereunder; provided, however, that: (1)
immediately prior to entering into such transaction, no Default or Event of
Default shall exist and (2) the Company shall be the surviving entity;

154

--------------------------------------------------------------------------------

 

(b)any Subsidiary of the Company may be merged, consolidated or amalgamated with
and into the Company so long as the Company is the surviving Person; or

(c)the Company may sell, convey or transfer or otherwise dispose of all or
substantially all of its property and assets to any Wholly-Owned Subsidiary so
long as such sale, conveyance, transfer or disposition could not reasonably be
expected to have a Material Adverse Effect.

7.10. 7.10. Acquisitions; Investments.  (a)  The Company will not, and will not
permit its Subsidiaries to:  

(i)at any time that the Leverage Ratio equals or exceeds 6.00:1:00, acquire
ownership of Hotel Properties or other real estate or other assets constituting
Related Businesses (or all or a portion of the Capital Stock of a Person owning
such real estate or Related Businesses (including (in either case) by way of
merger)) if, at the time of such acquisition, the Financial Condition Test is
not satisfied;  or

(ii)at any time that the Leverage Ratio equals or exceeds 6.00:1:00, acquire
ownership of non-real estate assets (other than Permitted Investments or
inventory, materials, equipment and other personal property used in the ordinary
course of business) (or all or a portion of the Capital Stock of a Person owning
primarily such non-real estate assets (including by way of merger or
Investment)) if (A) at the time of such acquisition, the Financial Condition
Test is not satisfied or (B) after giving effect to such acquisition, the
aggregate amount of all such non-real estate assets acquired in the then current
fiscal year of the Company pursuant to this Section 7.10(a)(ii) would exceed 1%
of the Adjusted Total Assets, determined at the time such acquisition is made
(with any unused Roll Forward Amount from one fiscal year increasing the amount
available in subsequent fiscal years); provided that the amount of acquisitions
made pursuant to this Section 7.10(a)(ii) shall be calculated net of reductions
of such investments resulting from repayments, dividends or other distributions
to the Company or any Subsidiary from such investments.

Notwithstanding anything to the contrary in this Section 7.10, for the purposes
of determining whether an Investment complies with the requirements of this
Section 7.10(a), (A) compliance shall be tested as of the date that the Company
or any Subsidiary of the Company enters into a binding contractual commitment
relating to such Investment and (B) an Investment that takes place in a series
of related transactions contemplated by definitive agreements relating to such
Investment (such as an Investment in a form similar to a reverse like-kind
exchange transaction as contemplated by Rev. Proc. 2000-37, 2000-2 C.B. 308)
will be permitted pursuant to this Section 7.10(a) so long as the completion of
such series of related transactions (as opposed to the completion of any
individual component) would result in an Investment permitted under this
Section 7.10(a).

155

--------------------------------------------------------------------------------

 

Acquisitions and Investments of the type described in Section 7.10(a)(ii) that
are made during a period in the fiscal year when the Leverage Ratio is less than
6.00:1.00, shall, in the event that the Leverage Ratio subsequently exceeds
6.00:1.00 during such fiscal year, be counted against the basket provided for in
Section 7.10(a)(ii) for such fiscal year for purposes of determining basket
availability only.

(b)At any time that the Leverage Ratio is less than 6.00:1.00, the Company and
its Subsidiaries shall be permitted to make the Investments and acquisitions
described in Section 7.10(a) (the “Subject Acquisitions”) so long as at the time
of such Investments or acquisitions, the Financial Condition Test is satisfied.

(c)Notwithstanding the foregoing, during the Covenant Restriction Period, (i) no
Subject Acquisitions may be made in reliance on the foregoing paragraphs (a) or
(b) and (ii) the Company and its Subsidiaries may, without complying with any of
the provisions of the foregoing paragraphs (a) and (b):

(i)make any Subject Acquisition, so long as (1) immediately before and after
giving effect to such Subject Acquisition (including any assumption of
Indebtedness in connection therewith), there exists no Default or Event of
Default, (2) the aggregate consideration (including the amount of any assumed
Indebtedness) for all acquisitions made in reliance on this Section 7.10(c)(i)
during such period does not exceed $7,500,000,000, (3) to the extent made in
reliance on this Section 7.10(c)(i), such Subject Acquisition is funded solely
with (x) the Net Cash Proceeds of any Equity Issuance received by the Company
and (y) Capital Stock of HHRI or the Company; provided that the Company or any
Subsidiary may assume Indebtedness existing at the time of such acquisition and
not incurred in contemplation thereof so long as such Indebtedness is otherwise
permitted by this Agreement, (4) the Debt to Undepreciated Real Estate Assets
Ratio shall not exceed 0.35:1.00, calculated on a Pro Forma Basis and (5) the
Company is in compliance with Section 7.21(b), calculated on a Pro Forma
Basis;  

(ii)make any Subject Acquisition, so long as (1) immediately before and after
giving effect to such Subject Acquisition (including any assumption of
Indebtedness in connection therewith), there exists no Default or Event of
Default, (2) the aggregate consideration (including the amount of any assumed
Indebtedness) for all acquisitions made in reliance on this Section 7.10(c)(ii)
during such period does not exceed (I) $750,000,000, so long as Liquidity is at
least (x) $300,000,000 plus (y) the Increased Minimum Liquidity Amount,
calculated on a Pro Forma Basis, plus (II) an additional $250,000,000, so long
as Liquidity is at least (x) $400,000,000 plus (y) the Increased Minimum
Liquidity Amount, calculated on a Pro Forma Basis, plus (III) an additional
$500,000,000, so long as Liquidity is at least $500,000,000, calculated on a Pro
Forma Basis; provided, however, that in no event shall the Liquidity amount
required by this clause (2) exceed $500,000,000, (3) to the extent such Subject
Acquisition is funded in reliance on this Section 7.10(c)(ii), such Subject
Acquisition is funded solely with Internally Generated Cash; provided that, the
Company or any Subsidiary may assume Indebtedness existing at the time of such
Subject

156

--------------------------------------------------------------------------------

 

Acquisition and not incurred in contemplation thereof so long as such
Indebtedness is otherwise permitted by this Agreement and (4) the Debt to
Undepreciated Real Estate Assets Ratio shall not exceed 0.35:1.00, calculated on
a Pro Forma Basis;

(iii)make any Capital Expenditures permitted pursuant to Section 7.21(c); and

(iv)acquire Real Property in an exchange of property governed by Section 1031 of
the Code in connection with any Asset Sale permitted pursuant to Section 7.08;
provided that such Real Property received in connection with any such exchange
(1) is acquired within 180 days prior to or after such Asset Sale, (2) is not
owned by Subsidiaries of the Company that have Subsidiary Indebtedness and (3)
does not secure Indebtedness other than Indebtedness assumed by the Company or
any Subsidiary in such exchange that exists at the time of such exchange and was
not incurred in contemplation thereof, so long as (y) such Indebtedness is
otherwise permitted by this Agreement and (z) the Debt to Undepreciated Real
Estate Assets Ratio shall not exceed 0.35:1.00, calculated on a Pro Forma Basis;
provided further that any such assumed Indebtedness shall count, dollar for
dollar, against the Company’s and its Subsidiaries’ capacity to assume
Indebtedness  in connection with any Subject Acquisition under Section
7.10(c)(i) and Section 7.10(c)(ii) in such proportion, as allocated between
Section 7.10(c)(i) and Section 7.10(c)(ii), as the Company may elect at the time
of such assumption of Indebtedness pursuant to this Section 7.10(c)(iv).  

7.11. 7.11. Dividends.

(a)At any time that the Leverage Ratio equals or exceeds 6.00:1.00, the Company
will not, and will not permit any of its Subsidiaries to, authorize, declare or
pay any Dividends with respect to the Company or any of its Subsidiaries, except
that:

(i)(a) any Subsidiary of the Company may pay cash Dividends to the Company or to
a Wholly-Owned Subsidiary of the Company;

(ii)(b) any non-Wholly-Owned Subsidiary of the Company may pay cash Dividends to
its shareholders, members or partners generally so long as the Company or its
respective Subsidiary which owns the equity interest or interests in the
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holdings of equity interests in the Subsidiary
paying such Dividends and taking into account the relative preferences, if any,
of the various classes of equity interests in such Subsidiary); provided,
however, that this Section 7.11 shall not limit the redemption or repurchase of
equity interests of a shareholder, member or partner of any non-Wholly-Owned
Subsidiary of the Company if such redemption or repurchase is permitted pursuant
to Section 7.10;

(iii)(c) so long as (x) no Specified Default or Event of Default then exists or
would exist immediately after giving effect thereto and (y) HHRI

157

--------------------------------------------------------------------------------

 

qualifies, or has taken all other actions necessary to qualify, as a “real
estate investment trust” under the Code during any fiscalcalendar year of HHRI,
the Company may pay quarterly cash Dividends (which may be based on estimates)
to HHRI and all other holders of OP Units generally when and to the extent
necessary for HHRI to distribute, and HHRI may so distribute, cash Dividends to
its shareholders generally in an aggregate amount not to exceed the greater of
(I) the greatest of (A) 100% of Cash Available for Distribution for such fiscal
year, (B) 100% of Taxable Income, (C) the minimum amount reasonably estimated by
the Company to be necessary for HHRI to maintain its tax status as a real estate
investment trust (including the right but not the obligation to distribute 100%
of net capital gain) under Sections 856 through 860 of the Internal Revenue Code
and to satisfy the distributions required to be made pursuant to Treasury
regulations issued under Section 337(d) of the Code by reason of HHRI making the
election provided for therein and (D) the amount necessary for HHRI, or, without
duplication, to avoid income tax (unless HHRI decides to retain its net
long-term capital gains) or excise tax under the Code or other state or local
tax laws and regulations; provided, however, there shall not be any implied
requirement that the Company utilize the dividend deferral options in
Section 857(b)(9) or Section 858(a) of the Code and (II) at any time when, based
upon the financial statements delivered pursuant to Section 6.11(a) or (b) and
the Company’s estimation of the results of the current fiscal quarter, the
Consolidated Interest Coverage Ratio is greater than 2.00:1:00 for any Test
Period (determined as if such Test Period ended as of the last day of such
current fiscal quarter), 85% of the Adjusted Funds From Operations for the
current fiscal year; provided, however, that notwithstanding the existence of an
Event of Default or the occurrence of an Event of Default immediately after
giving effect thereto, the amounts described in clause (C) above may be paid so
long as no Event of Default under Section 8.01(a) or Section 8.01(f) then exists
or would exist immediately after giving effect thereto;

(iv)(d) the Company may pay cash Dividends to HHRI so long as the proceeds
therefrom are promptly used by HHRI to pay (x) any Permitted Tax Payments at the
time and to the extent actually due and payable (but without duplication of any
tax payments permitted to be made pursuant to Section 7.11(ca)(iii) above or
Section 7.11(b)(i) below to satisfy the distribution required to be made
pursuant to Treasury regulations issued under Section 337(d) of the Code) and
(y) any general corporate and other overhead expenses and liabilities incurred
by it to the extent not otherwise prohibited by this Agreement;

(v)(e) so long as no Specified Default or Event of Default then exists or would
result therefrom, the Company may pay cash Dividends to HHRI in an aggregate
amount not to exceed $10,000,000 for the Availability Period; and

(vi)(f) the Company may pay cash Dividends to HHRI so long as HHRI promptly
thereafter uses the proceeds of such Dividends to repurchase shares of its
capital stock, and the Company may repurchase OP Units, in each case so long as
(x) no Specified Default or Event of Default then exits or would

158

--------------------------------------------------------------------------------

 

result therefrom, (y) the aggregate amount of all repurchases and redemptions
made pursuant to this Section 7.11(fa)(vi) in any fiscal year of HHRI does not
exceed an amount equal to 1% of Adjusted Total Assets determined at the time of
declaration of the Dividend (with any unused Roll Forward Amount from one fiscal
year increasing the amount available to be paid as a Dividend under this
Section 7.11(fa)(vi) in subsequent fiscal years).

(b)Notwithstanding the foregoing, during the Covenant Restriction Period, (i) no
Dividends may be made in reliance on the foregoing clauses (a)(iii), (a)(v) and
(a)(vi) and (ii) the Company and its Subsidiaries may not authorize, declare or
pay any Dividends other than (1) Dividends authorized pursuant to the foregoing
clause (a)(i), (a)(ii) and (a)(iv) (and, for the avoidance of doubt, so long as
the Company is otherwise in compliance with the terms and conditions of such
provisions) and (2) the following Dividends:

(i)so long as no Event of Default under Section 8.01(a) or Section 8.01(f) then
exists or would exist immediately after giving effect thereto pay quarterly cash
Dividends to HHRI and all other holders of OP Units generally when and to the
extent necessary for HHRI to distribute, and HHRI may so distribute, cash
Dividends to its shareholders generally in an aggregate amount not to exceed the
greater of (A) $0.01 per share quarterly (provided that the amount of Dividends
permitted to be, but not, paid in any fiscal quarter pursuant to this clause
(b)(i)(A) shall increase the amount of cash Dividends permitted to be paid in
the next succeeding fiscal quarters pursuant to this clause (b)(i)(A)) and (B)
so long as HHRI qualifies, or has taken all other actions necessary to qualify,
as a “real estate investment trust” under the Code during any calendar year of
HHRI, an amount reasonably estimated by the Company to be the minimum amount
necessary for HHRI to maintain its tax status as a “real estate investment
trust” (including the right but not the obligation to distribute 100% of net
capital gain) under Sections 856 through 860 of the Internal Revenue Code and to
satisfy the distributions required to be made pursuant to Treasury regulations
issued under Section 337(d) of the Code by reason of HHRI making the election
provided for therein or, without duplication, to avoid income tax (unless HHRI
decides to retain its net long-term capital gains) or excise tax under the Code
or other state or local tax laws and regulations; provided, however, there shall
not be any implied requirement that the Company utilize the dividend deferral
options in Section 857(b)(9) or Section 858(a) of the Code;

(ii)so long as no Event of Default exists or would exist immediately after
giving effect thereto, pay quarterly cash Dividends to holders of Preferred
Capital Stock; provided that, the aggregate Dividends made in cash to holders of
Preferred Capital Stock pursuant to this clause (b)(ii), net of any amounts
withheld to satisfy obligations owing by any holder of Preferred Capital Stock
to the Company, shall not exceed $2,000,000 per annum; and

(iii)so long as no Event of Default exists or would exist immediately after
giving effect thereto, the redemption or repurchase for cash of up to 936,235

159

--------------------------------------------------------------------------------

 

Class G Preferred Units of the Company for an aggregate consideration not to
exceed $23,405,875.

Dividends paid during a period when the Leverage Ratio is less than 6.00:1.00
shall, in the event that the Leverage Ratio subsequently exceeds 6.00:1.00, be
counted against the baskets provided for in this Section 7.11 (as applicable)
for purposes of determining basket availability only.

Notwithstanding anything to the contrary contained in this Section 7.11, no
Dividends may be made, and no proceeds of any Dividends shall be used, for the
purpose of any redemption, retirement, purchase or acquisition, directly or
indirectly, of any shares of any class of Capital Stock or other equity
interests of HHRI, the Company or any Subsidiary (other than (x) for the purpose
of redeeming, repurchasing or otherwise acquiring equity interests of HHRI or
the Company pursuant to, or in connection with, any equity incentive plan and
other equity-based employee compensation plans entered into in the ordinary
course of business and (y) any Dividend pursuant to Section 7.11(b)(iii)) (a)
during the Covenant Restriction Period or (b) on or after the Covenant Relief
Period Termination Date unless at such time and immediately after giving effect
to thereto, the Leverage Ratio is less than or equal to 7.25:1.00.

7.12. 7.12. Limitation on Payments of Certain Indebtedness; Modifications of
Certain Indebtedness; Modifications of Organizational Documents; etc.  The
Company will not, and will not permit any of its Subsidiaries to:

(a)make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or voluntary or optional redemption or acquisition for value of,
including, in each case without limitation, by way of depositing with the
trustee with respect thereto money or securities before due for the purpose of
paying when due, the Senior Notes, any other pari passu debt, any Non-Recourse
Indebtedness or any subordinated debt other than any payment, prepayment,
redemption or acquisition for value described in this Section 7.12(a) which does
not materially adversely affect (i) the Company’s ability to repay the
Obligations when due or (ii) in the Company’s reasonable estimation, the ability
to comply with the Applicable Covenants and Section 7.18(b); provided that the
provisions of this clause (a) shall not apply if at the time of taking the
action otherwise prohibited by this clause (a) the Leverage Ratio is less than
6.00:1:00,

(b)amend or modify, or permit the amendment or modification of, any Non-Recourse
Indebtedness, any subordinated debt, the Senior Notes or any other pari passu
debt or any agreement (including, without limitation, any purchase agreement,
indenture or loan agreement) related thereto, other than any amendment or
modification thereto which would not violate this Agreement and so long as the
same do not materially adversely affect (i) the Company’s ability to repay the
Obligations when due or (ii) in the Company’s reasonable estimation, the ability
to comply with the Applicable Covenants and Section 7.18(b); provided that the
provisions of this clause (b) shall not apply if at the time of taking the
action otherwise prohibited by this clause (b) the Leverage Ratio is less than
6.00:1:00, or

(c)amend, modify or change its designation of trust, certificate of
incorporation (including, without limitation, by the filing or modification of
any

160

--------------------------------------------------------------------------------

 

certificate of designation), by-laws, certificate of partnership, partnership
agreement or any equivalent organizational document, or any agreement entered
into by it, with respect to its capital stock or other equity interests, or
enter into any new agreement with respect to its capital stock or other equity
interests, other than any amendments, modifications or changes described in this
Section 7.12(c) or any such new agreements, in each case, which do not
materially adversely affect (i) the Company’s ability to repay the Obligations
when due or (ii) in the Company’s reasonable estimation, the ability to comply
with the Applicable Covenants and Section 7.18(b).  

Notwithstanding the foregoing, the Company may not take any of the foregoing
actions with respect to any subordinated debt if (A) a Default or Event of
Default of the type specified in Section 8.01(a) exists in the payment of
principal of or interest on the Committed Loans, Term A-1 Loans, Term A-2 Loan
or Bid Loans or would result therefrom or (B) such action with respect to
subordinated debt would violate the subordination provisions contained therein.

Notwithstanding anything contained in this Agreement to the contrary, during the
Covenant Relief Period, for purposes of this Section 7.12, the phrase “ability
to comply with the Applicable Covenants” shall be understood to mean the
prospective ability of the Company to comply with the Financial Covenants
contained in Sections 7.15, 7.16 and 7.17 for the final fiscal quarter occurring
during the Covenant Relief Period and the actual ability to comply with the
Financial Covenant contained in Section 7.21(b).

7.13. 7.13. Business.  The Company will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than (a)
the businesses in which the Company and its Subsidiaries are engaged on the
Closing Date including the acquisition, ownership, leasing, operation, and sale
of Hotel Properties and other real estate and the acquisition and conduct of
Related Businesses and (b) non-real estate related businesses that the Company
and its Subsidiaries may acquire or in which they may make Investments after the
Closing Date to the extent permitted pursuant to Section 7.10(a)(ii) or
Section 7.10(b).

7.14. 7.14. Violation of Specified Indenture Covenants.  The Company will not,
and will not permit any of its Subsidiaries to, take any action that would
result in a violation of Section 4.13 of the Governing Senior Note Indenture.

7.15. 7.15. Maximum Leverage Ratio.  Prior to the Covenant Relief Period, so
long as there exists any Outstanding Amounts, the Company will not permit the
Leverage Ratio at any time to exceed 7.25:1.00.  Commencing with the final
fiscal quarter occurring during the Covenant Relief Period (which shall in no
event be later than the fiscal quarter ending September 30, 2021), the Company
will not permit the Leverage Ratio at any time to exceed, so long as there
exists any Outstanding Amounts (a) 8.25:1.00 as at the end of the final fiscal
quarter occurring during the Covenant Relief Period and at all times thereafter
until the next fiscal quarter end, (b) 8.00:1.00 as at the end of the first
fiscal quarter ending after the Covenant Relief Period and at all times
thereafter until the next fiscal quarter end, (c) 7.75:1.00 as at the end of the
second fiscal quarter ending after the Covenant Relief Period and (d) 7.25:1.00
at all times thereafter.

161

--------------------------------------------------------------------------------

 

7.16. 7.16. Minimum Unsecured Interest Coverage Ratio.  For each Test Period
prior to the Covenant Relief Period and for the final Test Period occurring
during the Covenant Relief Period and for each Test Period thereafter, so long
as there exists any Outstanding Amounts, the Company will not permit the
Unsecured Interest Coverage Ratio for any such Test Period to be less than (a)
1.75:1.00, if the Leverage Ratio as of such date is less than 7.00:1.00 and (b)
1.50:1.00, if the Leverage Ratio as of such date is equal to or greater than
7.00:1.00.

7.17. 7.17. Minimum Fixed Charge Coverage Ratio.  For each Test Period prior to
the Covenant Relief Period and for the final Test Period occurring during the
Covenant Relief Period and for each Test Period thereafter, so long as there
exists any Outstanding Amounts, the Company will not permit the Consolidated
Fixed Charge Coverage Ratio for any such Test Period to be less than 1.25:1.00.

7.18. 7.18. Additional Financial Covenants and Limitations on Incurrence of
Indebtedness.  

(a)Incurrence of Indebtedness.  The Company and its Subsidiaries will not incur
any additional Indebtedness in violation of Section 5.01(a), (b) or (c) of the
Governing Senior Note Indenture.  If all outstanding Indebtedness under the
Governing Senior Note Indenture is repaid and the Governing Senior Note
Indenture is terminated, for purposes of this Section 7.18, the Company and its
Subsidiaries shall still be required to comply with Sections 5.01(a), (b) and
(c) as if the Governing Senior Note Indenture were still in effect.

(b)Unencumbered Assets.  The Company will maintain at all times Total
Unencumbered Assets of not less than 150% of the aggregate outstanding amount of
the Unsecured Indebtedness determined on a consolidated basis (it being
understood that the Unsecured Indebtedness of the Subsidiaries shall be
consolidated with that of the Company only to the extent of the Company’s
proportionate interest in such Subsidiaries).  This Section 7.18(b) shall
continue to be in effect regardless of the provisions then applicable in the
Governing Senior Note Indenture and even if all outstanding Indebtedness under
the Governing Senior Note Indenture is repaid and the Governing Senior Note
Indenture is terminated.

(c)Certain Definitions; Etc.  For purposes of this Section 7.18 only, (i) all
capitalized terms used in this Section 7.18 that are defined in the Governing
Senior Note Indenture shall have the meanings given to them in the Governing
Senior Note Indenture and (ii) all calculations shall be made in accordance with
the conventions sets forth in the Governing Senior Note Indenture, including in
the definition of GAAP in the Governing Senior Note Indenture.

7.19. 7.19. Sanctions.  Directly or indirectly use the proceeds of any Loan or
use any other Credit Extension, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other individual or
entity, to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual

162

--------------------------------------------------------------------------------

 

or entity (including any individual or entity participating in the transaction,
whether as Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line
Lender, or otherwise) of Sanctions.

7.20. 7.20. Anti-Corruption Laws.  Directly or indirectly use the proceeds of
any Loan or use any other Credit Extension for any purpose which would breach
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010  or other similar legislation in other jurisdictions.

7.21.Additional Covenants during the Covenant Restriction Period.  The Company
will not, and will not permit any of its Subsidiaries to:

(a)Debt Prepayments.  During the Covenant Restriction Period, make (or give any
notice in respect of) any voluntary or optional payment or prepayment on or
voluntary or optional redemption or acquisition for value of, including in each
case without limitation, by way of depositing with a trustee with respect
thereto money or securities before due for the purpose of paying when due, any
Indebtedness of the Company and its Subsidiaries that is secured by a Lien
junior to any Liens securing the Obligations under this Agreement (if any) or
contractually subordinated to the Obligations under this Agreement.

(b)Minimum Liquidity Covenant.  During the Covenant Restriction Period, permit
Liquidity as of the last day of each calendar month to be less than the sum of
(i) $300,000,000 plus (ii) for each Negative Cash Flow Hotel Property (if any)
acquired during the Covenant Restriction Period, an amount equal to the
Increased Minimum Liquidity Amount; provided that, if the sum of (i) and (ii)
shall exceed $500,000,000, such sum shall be deemed to be $500,000,000.

(c)Capital Expenditures.  During the period commencing on the First Amendment
Effective Date and ending on June 30, 2021 (or, if earlier, the Covenant Relief
Period Termination Date), make any Capital Expenditures except for (i) Capital
Expenditures incurred in connection with emergency repairs or measures, repairs
or measures necessitated by legal requirements or governmental directives, life
safety repairs or measures, or ordinary course maintenance repairs or measures
(which for avoidance of doubt shall include all Capital Expenditures funded from
a hotel’s established reserve account for replacements and renewals of
furniture, fixtures, and equipment and all contributions to such reserve account
required by the terms of any Management Agreement), (ii) any Capital
Expenditures made with the Net Cash Proceeds of a Casualty Event that are used
to restore or rebuild the applicable affected assets and (iii) Capital
Expenditures in an aggregate amount up to $500,000,000.  As used herein,
“Capital Expenditures" means the additions to property, plant and equipment and
other capital expenditures that are (or would be) set forth in a consolidated
statement of cash flows of HHRI prepared in accordance with GAAP.

163

--------------------------------------------------------------------------------

 

Article VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01. 8.01. Events of Default.  Any of the following shall constitute an Event
of Default:

(a)Payments.  Any Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, and in the currency required hereunder, any amount
of principal of any Loan or any L/C Obligation or (ii) within five Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
any fee due hereunder or any other amount payable hereunder or under any other
Loan Document; or

(b)Specific Covenants.  The Company or any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.11(e)(i),
Section 6.11(k) or Article VII (it being agreed that the Company and Loan
Parties are not required to comply with the Financial Covenants set forth in
clause (a) of the definition thereof, when there are no Outstanding Amounts); or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice to the Company by the Administrative
Agent or the Required Lenders; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any certificate
delivered in connection herewith or therewith shall prove to be untrue in any
material respect on the date when made or deemed made; or

(e)Cross-Default.  (i)  HHRI or any of its Subsidiaries shall default in any
payment of all or any portion of Indebtedness (other than the Obligations)
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created, (ii) any Indebtedness (other than the
Obligations) of HHRI or any of its Subsidiaries shall be declared to be due and
payable, or required to be prepaid, as a result of a default or other similar
event that would customarily constitute a default prior to the stated maturity
thereof or (iii) an Event of Default under Section 6.1(d) of the Governing
Senior Note Indenture shall occur, provided that it shall not be a Default or an
Event of Default under clause (i) or (ii) of this Section 8.01(e) unless the
Indebtedness described in such clauses (i) and (ii) at any time constitutes
Indebtedness (excluding Non-Recourse Indebtedness) in aggregate principal amount
in excess of $125,000,000 (or the Dollar Equivalent thereof); or

(f)Insolvency Proceedings, Etc.  HHRI, the Company or any of its Significant
Subsidiaries shall commence a voluntary case or proceeding concerning itself
under any Debtor Relief Law; or an involuntary case or proceeding is commenced
against HHRI, the Company or any of its Significant Subsidiaries and the
petition is consented to

164

--------------------------------------------------------------------------------

 

by HHRI, the Company or any of its Significant Subsidiaries or is not dismissed
within 60 days, after commencement of the case or proceeding; or a custodian (as
defined in the Bankruptcy Code), receiver, receiver and manager, monitor or
trustee is appointed for, or takes charge of, all or substantially all of the
property of HHRI, the Company or any of its Significant Subsidiaries; or HHRI,
the Company or any of its Significant Subsidiaries commences any other
proceeding under any bankruptcy, reorganization, arrangement, adjustment of
debt, relief of debtors, dissolution, insolvency or liquidation or similar law
of any jurisdiction (including Canadian Insolvency Law) whether now or hereafter
in effect relating to HHRI, the Company or any of its Significant Subsidiaries,
or there is commenced against HHRI, the Company or any of its Significant
Subsidiaries any such proceeding which remains undismissed for a period of 60
days, or HHRI, the Company or any of its Significant Subsidiaries is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered and is not vacated or stayed within 60 days; or
HHRI, the Company or any of its Significant Subsidiaries suffers any appointment
of any custodian, receiver, receiver and manager, trustee, monitor or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of 60 days; or HHRI, the Company or any of its Significant
Subsidiaries makes a general assignment for the benefit of creditors; or any
partnership and/or corporate action is taken by HHRI, the Company or any of its
Significant Subsidiaries for the purpose of effecting any of the foregoing; or

(g)Judgments.  One or more judgments or decrees shall be entered against HHRI or
any of its Subsidiaries involving in the aggregate for HHRI and its Subsidiaries
a liability (to the extent (x) not paid or not covered by a reputable and
solvent insurance company or (y) for which HHRI or such Subsidiary has not been
indemnified) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged, unsatisfied or stayed or
bonded pending appeal for any period of 60 consecutive days, and the aggregate
amount of all such judgments equals or exceeds $125,000,000 (or the Dollar
Equivalent thereof), but excluding judgments associated with Non-Recourse
Indebtedness unless such  judgments are pursuant to a guaranty of Customary
Non-Recourse Exclusions associated with such Non-Recourse Indebtedness ); or

(h)ERISA.  (i)  Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation 4043.61 (without regard to subparagraph (b)(1)
thereof) and an event described in subsection .62, .63, .64., .65, .66, .67 or
.68 or PBGC Regulation Section 4043 shall be reasonably expected to occur with
respect to such Plan within the following 30 days, any Plan shall have had or is
likely to have a trustee appointed to administer such Plan, any Plan is, shall
have been or is likely to be terminated or to be the subject of termination
proceedings under ERISA, any Plan shall have an Unfunded Current Liability, a
contribution required to be made by the Company, any Subsidiary of the Company
or any ERISA Affiliate to a Plan or a Foreign Pension

165

--------------------------------------------------------------------------------

 

Plan has not been timely made, the Company or any of its Subsidiaries or ERISA
Affiliates has incurred or is likely to incur a liability to or on account of a
Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code or on
account of a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) under Section 4980B of the Code, or the Company
or any of its Subsidiaries or ERISA Affiliates has incurred or is likely to
incur liabilities pursuant to one or more employee welfare benefit plans (as
defined in Section 3(1) of ERISA) that provide benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or
employee pension benefit plans (as defined in Section 3(2) of ERISA) or Foreign
Pension Plans; (ii) there shall result from any such event or events the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; and (iii) such lien, security interest
or liability could, either individually and/or in the aggregate, reasonably be
expected to have a Material Adverse Effect; or

(i)Change of Control.  There occurs any Change of Control; or

(j)Guaranty.  Any Guaranty shall, unless otherwise permitted in this Agreement,
cease to be in full force or effect (other than in accordance with its terms) as
to any Guarantor, or any Guarantor or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under any
Guaranty; or

(k)REIT Status; Cash Proceeds Retained by HHRI.  HHRI shall for any reason
whether or not within the control of the Company (i) cease, for any reason, to
be a real estate investment trust under Sections 856 through 860 of the Code,
(ii) following its receipt of any cash proceeds from any Asset Sale, incurrence
of Indebtedness, insurance claim or condemnation award, sale or issuance of its
equity, cash capital contributions or cash dividends received from the Company
or a Permitted REIT Subsidiary, fail to (A) apply such cash proceeds to pay a
Dividend, to pay its general corporate overhead expenses and other liabilities
or to make an Investment in a Permitted REIT Subsidiary or (B) to the extent not
applied pursuant to the immediately preceding clause (A), contribute such cash
proceeds as an equity contribution to the capital of the Company within 15 days
thereafter or (iii) directly or indirectly (other than through the Company or
its Subsidiaries) engage in any business activities, have significant assets or
liabilities or undertake any activities of the type governed by Sections 7.01,
7.02, 7.10 and 7.12 except to the extent consistent, in the good faith judgment
of the Company, with such activities on the Closing Date; or

(l)General Partner Status.  HHRI shall cease at any time to be the sole general
partner of the Company.

8.02. 8.02. Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, by written notice to the Company, take any
or all of the following actions:

166

--------------------------------------------------------------------------------

 

(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;

(c)require that the Company Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

Notwithstanding the foregoing, if, at the time any Event of Default pursuant to
Section 8.01(a) or Section 8.01(i) occurs and is continuing, there are Term A-1
Loan Borrowings or Term A-2 Loan Borrowings outstanding but no other Borrowings,
L/C Borrowing or Unreimbursed Amount outstanding, the Administrative Agent shall
take the actions set forth in this Section 8.02 at the request of the Class
Required Lenders with respect to the Term A-1 Loans or Term A-2 Loans only, as
applicable.

8.03. 8.03. Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and each L/C Issuer (including fees, charges
and disbursements of counsel to the respective

167

--------------------------------------------------------------------------------

 

Lenders and  each L/C Issuer hereunder and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting (i) accrued
and unpaid (x) Letter of Credit Fees, (y) fees under Obligations consisting of
Treasury Management Obligations and Swap Contract Obligations and (z) interest
on the Loans and L/C Borrowings and (ii) scheduled periodic payments (other than
the payment of unpaid principal described in clause Fourth below), and any
interest accrued thereon, due under any Swap Contract and other Obligations
ratably among the Lenders, the L/C Issuer and counterparties to such Swap
Contracts or Treasury Management Agreements in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and other payments in respect
Obligations consisting of Swap Contract Obligations or Treasury Management
Obligations ratably among the Lenders, the L/C Issuer and counterparties to such
Swap Contracts or Treasury Management Agreements in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.04 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or the applicable Borrower or as otherwise required
by Law.

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Notwithstanding anything to the contrary contained in this Section 8.03,
Excluded Swap Obligations of any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from the other Guarantors or
on account of their assets to preserve the allocation to the Obligations set
forth above.

Article IX.
ADMINISTRATIVE AGENT

9.01. 9.01. Appointment and Authority.  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article (other than Sections 9.06 and 9.10) are
solely

168

--------------------------------------------------------------------------------

 

for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
no Borrower shall have rights as a third party beneficiary of any of such
provisions.

9.02. 9.02. Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03. 9.03. Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, or shall be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be required, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Company, a Lender or the L/C Issuer.

Any action taken by the Administrative Agent or the Required Lenders at the
request or direction of the Required Lenders (or such other number or percentage
of the Lenders as shall be required) in accordance with the terms of this
Agreement shall be binding on all Lenders.

169

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04. 9.04. Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05. 9.05. Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document (in its capacity as Administrative Agent) by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

9.06. 9.06. Resignation of Administrative Agent.  (a)  The Administrative Agent
may at any time give 30 days prior written notice of its resignation to the
Lenders, the L/C Issuer and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor
(and so long as an Event of Default has not occurred and is continuing, with the
consent of the Company (not to be unreasonably withheld or delayed)), which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States; provided that no successor
Administrative Agent may be a Disqualified Institution.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring

170

--------------------------------------------------------------------------------

 

Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, and so
long as an Event of Default has not occurred and is continuing, with the consent
of the Company (not to be unreasonably withheld or delayed), appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, (2) all payments and
communications provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly and (3)
all determinations provided to be made by the Administrative Agent shall instead
be made by the Required Lenders, until such time as the Required Lenders appoint
a successor Administrative Agent as provided for above in this Section.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them (i) while the retiring
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation for so long as any of them continues to act in any capacity
hereunder or under any of the other Loan Documents that otherwise would have
been performed by the retiring Administrative Agent if it were acting as
Administrative Agent hereunder, including in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.  

(b)(i)  If at any time Bank of America (x) resigns as Administrative Agent
pursuant to Section 9.06(a) or (y) assigns all of its Commitment and Loans
pursuant to Section 10.06(b), Bank of America may, (I) upon 30 days’ notice to
the Company and the Lenders, resign as L/C Issuer and/or (II) upon 30 days’
notice to the Company, resign as Swing Line Lender (which such resignation shall
include Bank of America, N.A. Canada Branch, acting in its capacity as a Swing
Line Lender).  In the event of any such resignation by the L/C Issuer or Swing
Line Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer and Swing Line Lender hereunder (which may include any
Lender serving as successor Administrative Agent); provided that the resignation
of Bank of America as L/C Issuer or Swing Line Lender, as the case may be, shall
not take effect until the appointment and acceptance of such successor L/C
Issuer or Swing Line Lender.  Upon the acceptance of a successor L/C Issuer or
Swing Line Lender, (x) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender and (y) subject to clause (b)(ii) of this Section, the
retiring L/C Issuer or Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents.  

171

--------------------------------------------------------------------------------

 

(ii)If Bank of America resigns as L/C Issuer, it shall retain all the rights and
obligations of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Loans or fund risk participations for unreimbursed amounts of Letters of
Credit hereunder.  No Letter of Credit issued by Bank of America shall be
required to be canceled, replaced with a Letter of Credit issued by any
successor L/C Issuer or otherwise cash collateralized solely on account of Bank
of America’s resignation as L/C Issuer, and for all purposes hereunder, such
Letter of Credit shall remain a Letter of Credit issued hereunder.  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Loans or fund risk participations in
outstanding Swing Line Loans hereunder.

(c)In addition, the Required Lenders shall have the right, and so long as an
Event of Default has not occurred and is continuing, with the consent of the
Company, to remove the Administrative Agent and appoint a successor
Administrative Agent, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, in the
event that the Administrative Agent (i) has been grossly negligent or has
willfully misconducted itself in performing its functions and duties under this
Agreement or any other Loan Document (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (ii) is a Defaulting
Lender; provided that no successor Administrative Agent may be a Disqualified
Institution.

9.07. 9.07. Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08. 9.08. No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Documentation Agents or the
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the L/C Issuer hereunder.

9.09. 9.09. Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C

172

--------------------------------------------------------------------------------

 

Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a)a)to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and

(b)b)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10. 9.10. Subsidiaries Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent and the Administrative Agent
hereby agrees, to release any Subsidiary that is a Guarantor from its
obligations under the Subsidiaries Guaranty (a) if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder, including as a
result of any sale, transfer or disposition of such Subsidiary permitted by
hereunder (so long as the proceeds from such sale, transfer or disposition have
been or will be applied in accordance with this Agreement), (b) otherwise
pursuant to Section 6.14 and (c) on the Facility Termination Date.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiaries Guaranty
pursuant to this Section 9.10.

9.11. 9.11. Certain ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a

173

--------------------------------------------------------------------------------

 

Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that

174

--------------------------------------------------------------------------------

 

none of the Administrative Agent or any Arranger is a fiduciary with respect to
the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

Article X.
MISCELLANEOUS

10.01. 10.01. Amendments, Etc.  Except as otherwise permitted hereunder,
including pursuant to Section 2.16, 2.20, 2.21, 2.22 or 3.03(b), no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Company or any other Loan Party therefrom, shall
be effective unless in writing signed by the Required Lenders and the Company or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.01 or Section 4.02 or of any Default or Event of Default and
the forbearance with respect to such Default or Event of Default is not
considered an increase in, or extension or reinstatement of, the Commitment of
any Lender);

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding voluntary and mandatory prepayments) of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder so long as the primary purpose of the amendments thereto was not to
reduce the interest or fees payable hereunder;

175

--------------------------------------------------------------------------------

 

(e)change Section 8.03 or Section 2.14(b) or amend any other provision of this
Agreement in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender;

(f)change any provision of this Section or the definition of “Required Lenders”
or “Class Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each affected Lender (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Commitments on the Closing Date);

(g)release all or substantially all of the value of the Company Guaranty or the
Subsidiaries Guaranty without the written consent of each Lender, except to the
extent the release of any Guarantor is permitted pursuant to Section 9.10 or
Section 6.14 (in which case such release may be made by the Administrative Agent
acting alone);

(h)to the extent such amendment or waiver relates solely to a specific Tranche
or Class, modify the rights of the Lenders under such Tranche or Class without
the consent of Tranche Required Lenders or the Class Required Lenders, as
applicable;

(i)change Section 1.08 without the written consent of each Lender affected
thereby;

(j)change the last paragraph of Section 8.02 without the written consent of the
Class Required Lenders with respect to Term A-1 Loans or Term A-2 Loans only;
and

(k)if, at the time any Event of Default pursuant to Section 8.01 occurs and is
continuing, there are Term A-1 Loan Borrowings or Term A-2 Loan Borrowings
outstanding but no other Borrowings, L/C Borrowing or Unreimbursed Amount
outstanding, waive, amend or modify Section 10.06(b)(iii)(A) without the consent
of the Class Required Lenders with respect to Term A-1 Loans or Term A-2 Loans
only, as applicable;

and, provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by a
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; (iv)
[intentionally omitted] and (v) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to

176

--------------------------------------------------------------------------------

 

approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding the foregoing, the Administrative Agent and the Borrowers
(without the consent of any other Lender) may enter into amendments of any Loan
Document solely with respect to corrections of formal defects not having any
economic impact.

If, in connection with any proposed change, waiver, discharge or termination
with respect to any of the provisions of this Agreement as contemplated by
clauses (b) through (g) of this Section, the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each of such other Lenders, a “Non-Consenting
Lender”), then the Company shall have the right to either (A) replace such
Non-Consenting Lender pursuant to Section 10.13 or (B) terminate such
Non-Consenting Lender’s Commitment and repay such Non-Consenting Lender’s
outstanding Loans; provided that, unless the Commitments are terminated, and
Loans repaid, pursuant to the preceding clause (B) are immediately replaced in
full at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to the
preceding clause (B) the Required Lenders (determined before giving effect to
the proposed action) shall specifically consent thereto; provided further that,
in any event the Company shall not have the right to replace or terminate a
Lender solely as a result of the exercise of such Lender’s rights in its
capacity as L/C Issuer, Swing Line Lender or Administrative Agent, as applicable
(and the withholding of any required consent by such Lender) pursuant to clauses
(i), (ii) and (iii) of the proviso in the second preceding paragraph above (it
being understood that nothing in this proviso shall restrict the right of the
Company to replace a Lender that is a Non-Consenting Lender pursuant to
Section 10.13 or terminate such Lender pursuant to the preceding clause (B), as
a result of such Lender’s failure to provide consent its capacity as a Lender).

10.02. 10.02. Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing (including electronic format such as electronic mail or
telecopier) and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

177

--------------------------------------------------------------------------------

 

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications shall be effective as
provided in such subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages,

178

--------------------------------------------------------------------------------

 

liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any
Borrower, any Lender, the L/C Issuer or any other Person for punitive damages.

(d)Change of Address, Etc.  Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to access Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices, Swing Line Loan Notices,
Term A-1 Loan Notices and Term A-2 Loan Notices) they believe were given by or
on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Subject to the limitations set
forth in Section 10.04(b), the Company shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03. 10.03. No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof;

179

--------------------------------------------------------------------------------

 

nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c)
[intentionally omitted], (d) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.14) or (e) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (d) and (e) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04. 10.04. Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, including Willkie Farr & Gallagher LLP), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) to the extent not
already paid pursuant to Section 2.04, all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender (following an Event of
Default) or the L/C Issuer (including the reasonable and documented
out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in

180

--------------------------------------------------------------------------------

 

respect of such Loans or Letters of Credit and (iv) pay and hold each of the
Lenders harmless from and against any and all present and future stamp, excise
and other similar taxes with respect to the foregoing matters and save each of
the Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission (other than to the extent
attributable to such Lender) to pay such taxes.  It is understood that the
provisions of this clause do not include the normal administrative charges of
the Administrative Agent in administering the Loans (which amounts are included
in a separate letter with the Administrative Agent).  Notwithstanding the
foregoing, the obligation to reimburse the Lenders and the L/C Issuer for fees,
charges and disbursements of counsel in connection with the matters described in
clause (iii) above shall be limited to (x) one law firm for the Administrative
Agent, (y) one other law firm retained by the Required Lenders or an ad hoc
group of Lenders and (z) in the event of a conflict of interest, one additional
law firm for another Lender or group of Lenders, together with (in the case of
(x), (y) and (z), as applicable) one additional counsel in each applicable
jurisdiction.

(b)Indemnification by the Company.  The Company shall indemnify the
Administrative Agent, any sub-agent of the Administrative Agent, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented out-of-pocket fees, charges
and disbursements of any counsel or consultants for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not substantially comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Claim related in any way to any Borrower or any of its
Subsidiaries, or (iv) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE, but excluding
any losses, liabilities, claims, damages or expenses (w) to the extent incurred
by reason of the Indemnitee’s gross negligence, bad faith or willful misconduct
as determined by a final, nonappealable judgment by a court of competent
jurisdiction, (x) to the extent arising from any dispute solely among
Indemnitees which dispute does not directly result from

181

--------------------------------------------------------------------------------

 

an act or omission by the Borrower or any other Loan Party (other than any
claims against an Indemnitee in its capacity as Administrative Agent or Arranger
or any similar role hereunder or under any other Loan Document), (y) to the
extent arising from yield maintenance matters addressed in Section 3.04 or (z)
that constitute amounts in respect of Excluded Taxes. To the extent that the
undertaking to indemnify, pay or hold harmless the Administrative Agent, any
Lender or the L/C Issuer set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law.
Notwithstanding the foregoing, Company shall not be liable for the fees and
expenses of more than one separate firm for all Indemnitees in each relevant
jurisdiction (unless there shall exist an actual conflict of interest among the
Indemnitees, in which case, one or more additional firms shall be permitted to
the extent necessary to eliminate such conflict).  The Company shall be entitled
to assume the defense of any matter for which indemnification may be sought
under hereunder with counsel reasonably satisfactory to the Indemnitees seeking
indemnification hereunder.  Upon assumption by the Company of the defense of any
such matter, such Indemnitees shall have the right to participate in such matter
and to retain their own counsel but the Company shall not be liable for any
legal expenses of other counsel subsequently incurred by such Indemnitees in
connection with the defense thereof unless such Indemnitees shall have been
advised by counsel that there are actual or potential conflicting interests
between the Company and the Indemnitees.  The Company shall not be liable for
any settlement of any such proceeding effected without the Company’s written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed), but if settled with such consent or if there shall be a final judgment
for the plaintiff, the Company shall indemnify the Indemnitees from and against
any loss or liability by reason of such settlement or judgment subject to the
Company’s rights in this paragraph to claim exemption from its indemnity
obligations.  The Company shall not, without the prior written consent of any
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending or threatened proceeding in
respect of which such Indemnitee is or could have been a party and indemnity
could have been sought hereunder by such Indemnitee, unless such settlement (i)
includes an unconditional release of such Indemnitee from all liability or
claims that are the subject matter of such proceeding and (ii) does not include
a statement as to or an admission of fault, culpability, or a failure to act by
or on behalf of any Indemnitee.  In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Company, its equity holders or creditors or an Indemnitee,
whether or not an Indemnitee is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Company also agrees that
no Indemnitee shall have any liability (whether in contract or tort or
otherwise) to the Company or its subsidiaries or affiliates or to the Company’s
or their respective equity holders or creditors arising out of, related to or in
connection with any aspect of this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent of damages
determined  in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence, bad faith
or willful misconduct,  and no

182

--------------------------------------------------------------------------------

 

Indemnitee shall be liable under any circumstances for any punitive
damages.  Notwithstanding any other provision of this Agreement, no Indemnitee
shall be liable for any damages arising from the use by others of information or
other materials obtained through electronic telecommunications or other
information transmission systems, other than for damages (but not punitive
damages) resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(c)Reimbursement by Lenders.  To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent, any sub-agent of the
Administrative Agent, the L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent, any
such sub-agent, the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, any such sub-agent or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent or any such sub-agent or the L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).  To the extent
that the Administrative Agent shall perform any of its duties or obligations
hereunder through an Affiliate or sub-agent, then all references to the
“Administrative Agent” in this Section 10.04 shall be deemed to include any such
Affiliate or sub-agent, as applicable.

(d)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(e)Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender and the Facility Termination Date.

10.05. 10.05. Payments Set Aside.  To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof which has been distributed to or shared with the Lenders as required
hereby is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per

183

--------------------------------------------------------------------------------

 

annum equal to the Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the Facility
Termination Date.

10.06. 10.06. Successors and Assigns.  

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, each Lender and the L/C Issuer and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment, or grant of a security interest, subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)Minimum Amounts.  

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or the principal outstanding balance of the Committed
Loans (if the Commitment is not then in effect), Term A-1 Loans or Term A-2
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of

184

--------------------------------------------------------------------------------

 

Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to rights in respect
of Bid Loans or the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Classes on a non-pro rata basis.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment (other than an
assignment of Term A-1 Loans or Term A-2 Loans).

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

185

--------------------------------------------------------------------------------

 

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural person or (D) a Disqualified Institution.

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the Closing Date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
shall for the purposes of the Loan Documents be a Lender, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be (x) entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment and (y) otherwise
subject to the obligations set forth in Section 10.07.  Upon request and
following the return of any related Note issued to the assigning Lender, or in
the case of any loss, theft or destruction of any such Note, a lost note
affidavit from the assigning Lender in customary form, each Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.  Upon request by
the Company, the Administrative Agent shall promptly notify the Company of any
transfer by a

186

--------------------------------------------------------------------------------

 

Lender of its rights or obligations under this Agreement not subject to the
Company’s consent in the form of a list of current Lenders, although the failure
to give any such information shall not affect any assignments or result in any
liability by the Administrative Agent.

To the extent that an assignment of all or any portions of a Lender’s
Commitments and/or Loans and related outstanding Obligations would, at the time
of such assignment, result in increased costs or Taxes under Section 3.01, 3.04
or 3.05 from those being charged by the respective assigning Lender prior to
such assignment, then a Borrower shall not be obligated to pay or reimburse such
increased costs (although the Company shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).

The Administrative Agent, in its capacity as such, shall not be responsible or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with any provisions relating to Disqualified Institutions.  
Without limiting the generality of the foregoing, the Administrative Agent, in
its capacity as such, shall not (a) be obligated to ascertain, monitor or
inquire as to whether any Lender or participant or prospective Lender or
participant is a Disqualified Institution or (b) have any liability with respect
to or arising out of any assignment or participation of Commitments or Loans, or
disclosure of confidential information in connection therewith, to any
Disqualified Institution; it being agreed that the foregoing shall not relieve
the Administrative Agent, to the extent constituting a Lender, from its
obligations in respect of Disqualified Institutions in connection with
assignments and participations, and disclosure of confidential information in
connection therewith, by it to the extent acting in its capacity as a Lender.

The Administrative Agent shall have the right, and the Company expressly
authorizes the Administrative Agent, to (a) post the list of Disqualified
Institutions provided by the Company and any updates thereto from time to time
on the Platform, including that portion for the Platform that is designated for
“public side” Lenders and/or (b) provide such list of Disqualified Institutions
provided by the Company and any updates thereto to each Lender requesting the
same.

Notwithstanding the foregoing, if any assignment or participation is made to any
Disqualified Institution without the Company’s prior written consent, then the
Company may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) terminate any
Commitment of such Disqualified Institution and repay the outstanding amount of
Loans, together with accrued and unpaid interest thereon, accrued and unpaid
fees and all other amounts owing to such Disqualified Institution, (B) in the
case of any outstanding Loans, purchase such Loans by paying the amount that
such Disqualified Institution paid to acquire such Loans, plus in the case of
clauses (A) and (B), accrued and unpaid interest thereon, accrued and unpaid
fees and all other amounts due and payable to it hereunder and/or (C) require
such Disqualified Institution to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 10.06), all of its
interests, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the outstanding principal amount thereof and (y)
the amount that such Disqualified Institution paid to acquire such Loans, plus
accrued and unpaid interest thereon, plus in the case of clauses (A) and (B),
accrued and

187

--------------------------------------------------------------------------------

 

unpaid fees and all other amounts due and payable to it hereunder; provided that
in the case of clause (C), the relevant assignment shall otherwise comply with
this Section 10.06.

Notwithstanding anything to the contrary contained in this Agreement, each
Disqualified Institution (A) will not receive information provided solely to
Lenders by any Borrower, the Administrative Agent or any Lender (other than the
list of Disqualified Institutions to any potential assignee who is a
Disqualified Institution for the purpose of determining if such potential
assignee is a Disqualified Institution) and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article 2 and (B) (x) for purposes of
determining whether the Required Lenders have (i) consented (or not consented)
to any amendment, modification, waiver, consent or other action with respect to
any of the terms of any Loan Document or any departure by any Loan Party
therefrom, (ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, shall not have any right to consent (or not consent), otherwise act or
direct or require the Administrative Agent or any Lender to take (or refrain
from taking) any such action, and all Loans held by any Disqualified Institution
shall be deemed to be not outstanding for all purposes of calculating whether
the Required Lenders or all Lenders have taken any actions, except that no
amendment, modification or waiver of any Loan Document shall, without the
consent of the applicable Disqualified Institution, deprive any Disqualified
Institution of its pro rata share of any payment to which all Lenders of the
applicable Class of Loans are entitled and (y) hereby agrees that if a
proceeding under any Debtor Relief Law shall be commenced by or against a
Borrower or any other Loan Party, such Disqualified Institution will be deemed
to vote in the same proportion as Lenders that are not Disqualified
Institutions.

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent, any Swing Line Lender or any
L/C Issuer, sell participations to any Person (other than a natural person, a
Defaulting Lender, the Company or any of the Company’s Affiliates or
Subsidiaries or, to the extent the list of Disqualified Institutions is made
available to all Lenders, any Disqualified Institution)

188

--------------------------------------------------------------------------------

 

(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this
Agreement.  Each Lender that sells a participation shall, acting solely for this
purpose as  a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (b), (c) and
(d) of the first proviso to Section 10.01 that affects such Participant.

(e)Limitations upon Participant Rights.  In the case of any such participation
pursuant to Section 10.06(d), a Participant shall not have any rights under this
Agreement or any of the other Loan Documents (such Participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto)
and all amounts payable by the Company hereunder shall be determined as if such
Lender had not sold such participation.

(f)Certain Pledges.  Any Lender may at any time pledge or assign, or grant of a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or grant of security interest, to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment or grant of a security interest shall release such Lender from any of
its obligations hereunder or substitute any such pledgee, assignee or grantee
for such Lender as a party hereto and the exercise of remedies,

189

--------------------------------------------------------------------------------

 

including any foreclosure, by such pledgee, assignee or grantee shall be subject
to the requirements of Section 10.06(b).

10.07. 10.07. Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of, and not disclose, all information provided to all or any one
of them by or on behalf of the Company and its Subsidiaries in connection with
this Agreement and the other Loan Documents, except such information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors (legal or
otherwise) and representatives or to any credit insurance provider relating to
the Company and its obligations, in each case, who need to know such information
in connection with this Agreement and are informed of the confidential nature of
such information (it being understood that the Persons to whom such disclosure
is made will either be subject to customary confidentiality obligations of
employment or professional practice or agree to be bound by the terms of this
Section 10.07 (or language substantially similar to this Section) (with the
Administrative Agent, the applicable Lender or the L/C Issuer, as applicable,
responsible for such person’s compliance with this Section 10.07)), (b) to the
extent requested (orally or in writing) by any regulatory authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners) or to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(in which case the Administrative Agent, the applicable Lender or the L/C
Issuer, as applicable, agrees to the extent permitted by law, rule or regulation
and reasonably practicable, to inform the Company in advance thereof), (c) to
any other party hereto pursuant to the terms of this Agreement, (d) other than
to any Disqualified Institution and subject to such Person entering into an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c), (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Company and its obligations or (iii) any pledgee or
assignee or prospective assignee or pledgee of a Lender pursuant to
Section 10.06(f), (e) with the consent of the Company, (f) to the extent such
information becomes publicly available other than as a result of a breach of
this Section, (g) to ratings agencies or (h) if an Event of Default exists, in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder.    Each of
the Administrative Agent, the Lenders and the L/C Issuer acknowledge and agree
that, in the event of any breach of this Section by them, any of their
respective Affiliates or their or their respective Affiliates’ partners,
directors, officers, employees, agents, trustees, advisors (legal or otherwise)
and representatives, the Company and its subsidiaries and affiliates could be
irreparably and immediately harmed and might not be made whole by monetary
damages. Accordingly, it is agreed that, in addition to any other remedy to
which it may be entitled at law or in equity, the Company shall be entitled to
seek an injunction or injunctions to prevent any breach or threatened breach of
this Section or to compel specific performance of the agreements contained in
this Section.  Notwithstanding anything to the contrary contained herein, the
Administrative Agent, the Lenders and the L/C Issuer and their respective
affiliates may disclose any information provided hereunder to any governmental
agency, regulatory authority or self-regulatory authority (including, without
limitation, bank and securities examiners) having or claiming to have authority
to regulate or oversee any aspect of

190

--------------------------------------------------------------------------------

 

the respective businesses of the Administrative Agent, such Lender, the L/C
Issuer or those of their respective affiliates in connection with the exercise
of such authority or claimed authority, in which case the Administrative Agent,
such Lender or the L/C Issuer agrees, to the extent permitted by law, rule and
regulation and reasonably practicable, to inform the Company promptly in advance
thereof.  The provisions of the immediately preceding sentence and clause (b) of
this Section relating to the obligation of the Administrative Agent, the Lenders
and the L/C Issuer to provide advance notice to the Company of any disclosures
permitted pursuant to this Section shall (a) automatically terminate and be of
no further force and effect on and after the date that is two years after the
termination of this Agreement and (b) not apply to disclosures in connection
with credit and other bank examinations conducted in the ordinary course
exercising examination or regulatory authority.  In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

Without limiting the foregoing, each of the Administrative Agent, the Lenders
and the L/C Issuer acknowledges that (a) the information may include material
non-public information concerning the Company or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.08. 10.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of any Borrower against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agree to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

191

--------------------------------------------------------------------------------

 

10.09. 10.09. Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Company.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10. 10.10. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

10.11. 10.11. Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect until the Facility Termination Date.

10.12. 10.12. Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line

192

--------------------------------------------------------------------------------

 

Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

10.13. 10.13. Replacement of Lenders.  If (a) any Lender requests compensation
under Section 3.04, (b) any Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (c) any Lender delivers a notice pursuant to Section 3.02, (d)
any Lender is a Defaulting Lender, Disqualified Institution, Non-Accepting
Lender or a Non-Consenting Lender or (e) any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a)the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b)(iv);

(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Sections 3.01, 3.04 and 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Company or applicable Designated Borrower (in the case of all
other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d)such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14. 10.14. Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND

193

--------------------------------------------------------------------------------

 

ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15. 10.15. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN

194

--------------------------------------------------------------------------------

 

DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16. 10.16. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between such Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (ii) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and (iii) such Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b) (i) the Administrative Agent, the Arrangers and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower, any
other Loan Party or any of its Affiliates, or any other Person and (ii) none of
the Administrative Agent, any of the Arrangers or any of the Lenders has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents and (c) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and none of the Administrative Agent, any
Arranger or any Lender has any obligation to disclose any of such interests to
such Borrower or its Affiliates.  To the fullest extent permitted by law, each
of the Borrowers hereby waives and releases any claims that it may have against
the Administrative Agent, the Arrangers and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17. 10.17. Electronic Execution of Assignments and Certain Other
Documents.  The words “delivery,” “execute,” “execution,” “signed,” “signature,”
and words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained in
this Section 10.17 to the contrary neither the Administrative Agent, any L/C
Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, such L/C Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.

195

--------------------------------------------------------------------------------

 

10.18. 10.18. USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined), the Beneficial Ownership Regulation or any other AML Laws
(as hereinafter defined) , and the Administrative Agent (for itself and not on
behalf of any Lender), hereby notifies the Borrowers and any Guarantor that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), the Beneficial Ownership
Regulation and other applicable anti-money laundering, anti-terrorist financing
and “know your client” policies, regulations, laws or rules (collectively, “AML
Laws”), it is required to obtain, verify and record information that identifies
the Borrowers and Guarantors, which information includes the name and address of
each Borrower and Guarantor, and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Borrower and
Guarantor, as applicable, in accordance with the Act, the Beneficial Ownership
Regulation and any other AML Laws.  Each Borrower and Guarantor shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under the Act, the
Beneficial Ownership Regulation and any other AML Laws.

10.19. 10.19. ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AS TO THE SUBJECT MATTER SET
FORTH HEREIN AND THEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES AS TO SUCH SUBJECT MATTER.

10.20. 10.20. Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or under any other
Loan Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent, any Lender or the L/C Issuer hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent, any Lender or the L/C Issuer
from any Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent, any Lender or the L/C Issuer
in such currency, the Administrative Agent, such Lender or the L/C Issuer, as
the case may be, agrees to return the amount of any excess to such Borrower (or
to any other Person who may be entitled thereto under applicable law).  The
agreement in this

196

--------------------------------------------------------------------------------

 

Section 10.20 shall survive the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

10.21. 10.21. Limitations on Recourse.

(a)Notwithstanding anything to the contrary set forth in this Agreement or in
any of the other Loan Documents, but subject to the last sentence of this
Section 10.21(a) and clause (b) of this Section 10.21, the Company’s Obligations
hereunder and under the other Loan Documents shall be limited recourse
obligations of the Company, enforceable against the Company (and its assets)
only and not against any constituent partner in the Company.  The foregoing
provisions of this Section 10.21 shall not impair the liability of the
Subsidiary Guarantors under the Subsidiaries Guaranty or the liability of the
Company under the Company Guaranty.

(b)Notwithstanding the foregoing provisions of clause (a) of this Section 10.21,
the Administrative Agent and the Lenders shall have recourse to HHRI (in its
capacity as the general partner in the Company) to the extent (but only to the
extent) of any loss, cost, damage, expense or liability incurred by the
Administrative Agent or any of the Lenders by reason of (i) any unlawful act on
the part of HHRI or (ii) any misappropriation of funds by HHRI in contravention
of the provisions of the Loan Documents.

10.22. 10.22. Appointment of Company.  Each of the Loan Parties hereby appoints
the Company to act as its agent for all purposes of this Agreement, the other
Loan Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Company may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Company
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent,
any L/C Issuer or a Lender to the Company shall be deemed delivered to each Loan
Party and (c) the Administrative Agent, any L/C Issuer or the Lenders may
accept, and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Company on behalf of each of the Loan Parties.

10.23. 10.23. Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.  Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and Notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or L/C Issuerparty thereto that is an
EEAAffected Financial Institution; and

197

--------------------------------------------------------------------------------

 

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership ofin such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

10.24. 10.24. Acknowledgment Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States.  In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.  Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

198

--------------------------------------------------------------------------------

 

(b)As used in this Section 10.24, the following terms have the following
meanings:

(i)“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

(ii)“Covered Entity” means any of the following: (A) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b),
(B) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b) or (C) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

(iii)“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)“QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

10.25. 10.25. No Novation.  All obligations of the Company under the Original
Credit Agreement shall become obligations of the Company hereunder, and the
provisions of the Original Credit Agreement shall be superseded by the
provisions hereof (subject to Section 10.26 below).  The Company confirms that
the amendment and restatement of the Original Credit Agreement pursuant to this
Agreement shall not constitute a novation of the Original Credit Agreement.

10.26. 10.26. Transitional Arrangements.

(a)The Original Credit Agreement Superseded. Notwithstanding anything to the
contrary contained herein, on the Closing Date, the rights and obligations of
the parties under the Original Credit Agreement in respect of any outstanding
Committed Loans (as defined therein) (the “Outstanding Committed Loan
Obligations”) shall be subsumed within and be governed by this Agreement and
continue as “Obligations” hereunder (except to the extent repaid on the Closing
Date). The Committed Loan Lenders’ interests in such Outstanding Committed Loan
Obligations, including participations in Existing Letters of Credit (if any),
shall be reallocated on the Closing Date in accordance with each Committed Loan
Lender’s Applicable Percentage of Commitments therein.  On the Closing Date, (A)
the loan commitment of each Committed Loan Lender that is a party to the
Original Credit Agreement but is not a party to this Agreement (an “Exiting
Bank”) shall be terminated, all outstanding obligations owing to such Exiting
Banks under the Original Credit Agreement on the Closing Date shall be paid in
full, and each Exiting Bank shall cease to be a Lender under this Agreement;
provided, however, that, notwithstanding anything else provided herein or
otherwise, any rights of an Exiting Bank under the Loan Documents that are
intended by their express terms to survive termination of the Commitments and/or
the repayment, satisfaction or discharge of obligations under any Loan Document
shall survive for such

199

--------------------------------------------------------------------------------

 

Exiting Bank hereunder, and (B) each Person listed on Schedule 2.01A attached to
this Agreement shall be a Committed Loan Lender under this Agreement with the
applicable Commitment(s) set forth opposite its name on such Schedule 2.01A.

(b)Return and Cancellation of Notes. Upon its receipt of the Notes to be
delivered hereunder on the Closing Date (if applicable), each Committed Loan
Lender will promptly return to the Borrower, marked “Cancelled” or “Replaced”,
the notes of the Borrower held by such Committed Loan Lender pursuant to the
Original Credit Agreement (if applicable).

(c)Interest and Fees Under Original Credit Agreement. All interest and all
commitment, facility and other fees and expenses owing or accruing under or in
respect of the Original Credit Agreement in respect of the Outstanding Committed
Loan Obligations shall be calculated as of the Closing Date (prorated in the
case of any fractional periods), and shall be paid on the Closing Date in
accordance with the methods specified in the Original Credit Agreement as if
such agreement was still in effect.

 

 

200

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01(A)

EXISTING ROLL FORWARD AMOUNTS

As of December 31, 2018

 

 

(in thousands)

Section 7.10 (a) Acquisition; Investments

 

 

(ii)Net Acquisitions of non-real estate assets

 

$2,598,627

Section 7.11 Dividends

 

 

(f)Cash Dividends to HHRI to repurchase its capital stock and OP Units

 

$1,604,894

 

 

1

 

\\DC - 058304/000114 - 14351211 v1

--------------------------------------------------------------------------------

 

SCHEDULE 1.01BB-1

APPLICABLE RATE

Pricing Level

Debt Rating

“Applicable Rate” for Eurocurrency Rate Committed Loans, Committed Loans that
are LIBOR Floating Rate Loans and L/C Fees

“Applicable Rate” for Facility Fee

“Applicable Rate” for Base Rate Committed Loans

“Applicable Rate” for Eurocurrency Rate Term A-1 Loans and Term A-1 Loans that
are LIBOR Floating Rate Loans

“Applicable Rate” for Base Rate Term A-1 Loans

“Applicable Rate” for Eurocurrency  Rate Term A-2 Loans and Term A-2 Loans that
are LIBOR Floating Rate Loans

“Applicable Rate” for Base Rate Term A-2 Loans

I

A- or higher from S&P or Fitch or A3 or higher from Moody’s

0.775%

0.125%

0.000%

0.850%

0.000%

0.850%

0.000%

II

BBB+ or higher from S&P or Fitch or Baa1 or higher from Moody’s

0.825%

0.150%

0.000%

0.900%

0.000%

0.900%

0.000%

III

BBB or higher from S&P or Fitch or Baa2 or higher from Moody’s

0.900%

0.200%

0.000%

1.000%

 

 

 

0.000%

1.000%

0.000%

1

--------------------------------------------------------------------------------

 

 

IV

BBB- or higher from S&P or Fitch or Baa3 or higher from Moody’s

1.100%

0.250%

0.100%

1.250%

0.250%

1.250%

0.250%

V

Lower than BBB- from S&P or Fitch or lower than Baa3 from Moody’s

1.450%

0.300%

0.450%

1.650%

0.650%

1.650%

0.650%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and/or Fitch (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
Company only has one Debt Rating and (i) such Debt Rating is from either S&P or
Moody’s, then the Pricing Level corresponding to such Debt Rating shall apply or
(ii) such Debt Rating is from Fitch, then Pricing Level V shall apply, (b) if
the Company has no Debt Rating, then Pricing Level V shall apply, (c) if the
Company has two Debt Ratings and (i) such Debt Ratings issued by the foregoing
rating agencies differ by one level, then the Pricing Level for the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level I being
the highest and the Debt Rating for Pricing Level V being the lowest) or (ii)
such Debt Ratings issued by the foregoing rating agencies differ by two or more
levels, then the Pricing Level that is one level lower than the Pricing Level of
the higher Debt Rating shall apply and (d) if the Company has three Debt Ratings
and (i) such Debt Ratings issued by the foregoing rating agencies differ
collectively by one level, then the Pricing Level for the higher of such Debt
Ratings shall apply or (ii) such Debt Ratings issued by the foregoing rating
agencies differ by two or more levels, then the Pricing Level that corresponds
to the average of the two highest Debt Ratings shall apply; provided, that if
such average is not a recognized rating category, then the Pricing Level that is
one level lower than the Pricing Level of the highest Debt Rating of the three
Debt Ratings shall apply.

Initially, with respect to Committed Loans, L/C Fees, the Facility Fee, the Term
A-1 Loan and the Term A-2 Loan, the Applicable Rate shall be based on the
Pricing Level in effect as of the Closing Date (based on the most recent
publicly announced Debt Rating as of such date).  

2

 

\\DC - 058304/000114 - 14351211 v1

--------------------------------------------------------------------------------

 

 

Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

 

3

 

\\DC - 058304/000114 - 14351211 v1

--------------------------------------------------------------------------------

 

Exhibit B

Schedule 1.01B-2

[See Attached]



--------------------------------------------------------------------------------

 

SCHEDULE 1.01B-2

APPLICABLE RATE

Pricing Level

Debt Rating

“Applicable Rate” for Eurocurrency Rate Committed Loans, Committed Loans that
are LIBOR Floating Rate Loans and L/C Fees

“Applicable Rate” for Facility Fee

“Applicable Rate” for Base Rate Committed Loans

“Applicable Rate” for Eurocurrency Rate Term A-1 Loans and Term A-1 Loans that
are LIBOR Floating Rate Loans

“Applicable Rate” for Base Rate Term A-1 Loans

“Applicable Rate” for Eurocurrency  Rate Term A-2 Loans and Term A-2 Loans that
are LIBOR Floating Rate Loans

“Applicable Rate” for Base Rate Term A-2 Loans

I

BBB or higher from S&P or Fitch or Baa2 or higher from Moody’s

1.300%

0.200%

0.300%

1.400%

0.400%

1.400%

0.400%

II

BBB- from S&P or Fitch or Baa3 from Moody’s

1.500%

0.250%

0.500%

1.650%

0.650%

1.650%

0.650%

III

Lower than BBB- from S&P or Fitch or lower than Baa3 from Moody’s

1.850%

0.300%

0.850%

2.050%

1.050%

2.050%

1.050%

 



--------------------------------------------------------------------------------

 

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and/or Fitch (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
Company only has one Debt Rating and (i) such Debt Rating is from either S&P or
Moody’s, then the Pricing Level corresponding to such Debt Rating shall apply or
(ii) such Debt Rating is from Fitch, then Pricing Level III shall apply, (b) if
the Company has no Debt Rating, then Pricing Level III shall apply, (c) if the
Company has two Debt Ratings and (i) such Debt Ratings issued by the foregoing
rating agencies differ by one level, then the Pricing Level for the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level I being
the highest and the Debt Rating for Pricing Level III being the lowest) or (ii)
such Debt Ratings issued by the foregoing rating agencies differ by two or more
levels, then the Pricing Level that is one level lower than the Pricing Level of
the higher Debt Rating shall apply and (d) if the Company has three Debt Ratings
and (i) such Debt Ratings issued by the foregoing rating agencies differ
collectively by one level, then the Pricing Level for the higher of such Debt
Ratings shall apply or (ii) such Debt Ratings issued by the foregoing rating
agencies differ by two or more levels, then the Pricing Level that corresponds
to the average of the two highest Debt Ratings shall apply; provided, that if
such average is not a recognized rating category, then the Pricing Level that is
one level lower than the Pricing Level of the highest Debt Rating of the three
Debt Ratings shall apply.

Initially, with respect to Committed Loans, L/C Fees, the Facility Fee, the Term
A-1 Loan and the Term A-2 Loan, the Applicable Rate shall be based on the
Pricing Level in effect as of the First Amendment Effective Date (based on the
most recent publicly announced Debt Rating as of such date).  

Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 




 



--------------------------------------------------------------------------------

 

 

Exhibit C

Exhibit E-1

Form of Compliance Certificate

[See Attached]



--------------------------------------------------------------------------------

 

EXHIBIT E-1

FORM OF COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Fifth Amended and Restated Credit Agreement referred to below.  The
obligations of Company and its Subsidiaries under the Fifth Amended and Restated
Credit Agreement are as set forth in the Fifth Amended and Restated Credit
Agreement, and nothing in this Compliance Certificate, or the form hereof, shall
modify such obligations or constitute a waiver of compliance therewith in
accordance with the terms of the Fifth Amended and Restated Credit
Agreement.  In the event of any conflict between the terms of this Compliance
Certificate and the terms of the Fifth Amended and Restated Credit Agreement,
the terms of the Fifth Amended and Restated Credit Agreement shall govern and
control, and the terms of this Compliance Certificate are to be modified
accordingly.]

RE:Fifth Amended and Restated Credit Agreement (as amended by that certain First
Amendment to the Fifth Amended and Restated Credit Agreement, dated as of June
26, 2020 and further amended, restated, supplemented or otherwise modified from
time to time) among Host Hotels and Resorts, L.P. (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, an L/C
Issuer and a Swing Line Lender dated as of August 1, 2019.  Capitalized terms
used herein without definition shall have the same meanings assigned to such
terms in the Fifth Amended and Restated Credit Agreement.

I, [], do hereby certify that I am the [] of Host Hotels & Resorts, Inc., a
Maryland corporation (“HHRI”) and the sole general partner of the Company, and
in my capacity as such and not in any individual capacity, further certify, to
the best of my knowledge and belief:

 

A.

no Default or Event of Default has occurred and is continuing, as such terms are
defined in the Fifth Amended and Restated Credit Agreement;

 

B.

[to be included during the Covenant Relief Period (other than the last fiscal
quarter thereof): that the enclosed calculations (1) establish that the Company
and its Subsidiaries were in compliance with the provisions of Sections 7.02,
7.08, 7.10, 7.11 and 7.21(c) of the Fifth Amended and Restated Credit Agreement
at the end of the quarter ended [    ] and (2) show the Company’s calculations
of the Financial Covenants contained in Sections 7.15, 7.16 and 7.17 of the
Fifth Amended and Restated Credit Agreement at the end of the quarter ended
[    ] (it being understood that compliance with such covenants shall not be
required at the end of such quarter); and]

[to be included at all other times: that the enclosed calculations establish
that the Company and its Subsidiaries were in compliance with the provisions of
Sections 7.02, 7.08, 7.10, 7.11, 7.15, 7.16, and 7.17 of the Fifth Amended and
Restated Credit Agreement at the end of the quarter ended [     ]; and]



--------------------------------------------------------------------------------



 

C.

that the attached financial reports for the [quarter] [year] ended [] fairly
present, in all material respects, the financial condition of the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP as of the dates
indicated and the results of their operations and changes in their cash flows
for the periods indicated, subject, in the case of any quarterly financial
reports, to normal year-end audit adjustments and the absence of footnotes.




E-1 page 2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto set my hand, in my capacity as an officer of
HHRI and not in any individual capacity, as of the date first written above.

[Date]
Name:
Title:

 



E-1 page 3

--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.
Compliance Certificate dated [             ] for Test Period Ended [            
]
Fifth Amended and Restated Credit Agreement dated August 1, 2019
(in thousands)

a.Section 7.02 – Indebtedness

 

 

 

(a)Indebtedness Incurred during the Last Twelve Months ended [            ]

 

 

[    ]

 

[     ]

 

 

 

Indebtedness is not permitted if the incurrence of such Indebtedness will result
or would have resulted in a Default or Event of Default. During the Covenant
Restriction Period, the last paragraph of Section 7.02 will apply in place of
Section 7.02(a).

 

 

$[     ]

(b)Contingent Obligations in respect of Non-Recourse Indebtedness

 

 

 

Total Contingent Obligations Incurred after 8/1/2019

 

$[     ]

Maximum permitted is equal to 5% of the Adjusted Total Assets

 

$[   ]

 

 

 

 

 

 

b.Section 7.08 – Sale of Assets

 

 

(a)Asset Sales occurring after August 1, 2019 during the Last Twelve Months
ended [            ]

 

[     ]

 

 

[     ]

 

 

$[     ]

During the Covenant Restriction Period, an Asset Sale shall only be permitted
under Section 7.08(c) if (A) such Asset Sale would not result in a Material
Adverse Effect, (B) no Default or Event of Default then exists or would result
therefrom, (C) the Company is in compliance with Section 7.21(b) on a Pro Forma
Basis and (D) the Net Cash Proceeds are applied in accordance with Section
2.06(f).

At all other times, Asset Sales shall be permitted if (A) such Asset Sale would
not result in a Material Adverse Effect, (B) no Default or Event of Default then
exists or would result therefrom and (C) the Company is in compliance with the
Applicable Covenants on a Pro Forma Basis as required under Section 7.08(a).

 

 



E-1 page 4

--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.
Compliance Certificate dated [             ] for Test Period Ended [            
]
Fifth Amended and Restated Credit Agreement dated August 1, 2019
(in thousands)

c.Section 7.10 — Acquisitions; Investments

 

[To be included other than during the Covenant Restriction Period:

 

 

(i)Acquisitions of Hotel Properties, other real estate or other assets
constituting a Related Business during the Last Twelve Months ended [          
]

 

 

[           ]

 

[     ]

[           ]

 

[     ]

[           ]

 

[     ]

[           ]

 

[     ]

[           ]

 

[     ]

 

 

$[     ]

While the Leverage Ratio is greater than or equal to 6.00:1.00, Acquisitions and
Investments are not permitted if the occurrence of such will result or would
have resulted in the Financial Condition Test not being met (e.g., a Default or
Event of Default in respect to calculating Sections 7.15 through 7.17).

 

 

 

(ii)Net Acquisitions of non-real estate assets in the current fiscal year

 

$-

If the Leverage Ratio is greater than or equal to 6.00:1.00, the Maximum
permitted shall not exceed

Roll Forward Amount

 

1% of the Adjusted Total Assets.

1% of Adjusted Total Assets

 

While the Leverage Ratio is greater than or equal to 6.00:1.00, Acquisitions and
Investments are not

Total Limit

$

permitted if the occurrence of such will result or would have resulted in the
Financial Condition Test not being met (e.g., a Default or Event of Default in
respect to calculating Sections 7.15 through 7.17) ((i) and (ii) above, the
“Subject Acquisitions”).]

 

[To be included during the Covenant Restriction Period:

 

 

(i)Consideration in respect of Subject Acquisitions made in reliance on Section
7.10(c)(i) during the Covenant Restriction Period:

 

 

[           ]

 

[     ]

[           ]

 

[     ]

[           ]

 

[     ]

[           ]

 

[     ]

[           ]

 

[     ]

 

 

  $[  ]

E-1 page 5

--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.
Compliance Certificate dated [             ] for Test Period Ended [            
]
Fifth Amended and Restated Credit Agreement dated August 1, 2019
(in thousands)

b.During the Covenant Restriction Period, Subject Acquisitions made pursuant to
Section 7.10(c)(i) are not permitted if (1) immediately before and after giving
effect to such Subject Acquisition (including any assumption of Indebtedness in
connection therewith), a Default or Event of Default exists, (2) the aggregate
consideration (including the amount of any assumed Indebtedness) for all such
acquisitions made in reliance on Section 7.10(c)(i) during such period exceeds
$7,500,000,000, (3) to the extent made in reliance on Section 7.10(c)(i), such
Subject Acquisition is funded other than with (x) the Net Cash Proceeds of any
Equity Issuance received by the Company or (y) Capital Stock of HHRI or the
Company; provided that the Company or any Subsidiary may assume Indebtedness
existing at the time of such acquisition and not incurred in contemplation
thereof so long as such Indebtedness is otherwise permitted, (4) the Debt to
Undepreciated Real Estate Assets Ratio exceeds 0.35:1.00, calculated on a Pro
Forma Basis or (5) the Company is in not compliance with Section 7.21(b),
calculated on a Pro Forma

Basis.  

 

 

(ii)Consideration in respect of Subject Acquisitions made in reliance on Section
7.10(c)(ii) during the Covenant Restriction Period:

 

 

[           ]

 

[     ]

[           ]

 

[     ]

[           ]

 

[     ]

[           ]

 

[     ]

[           ]

 

[     ]

 

 

$[   ]

During the Covenant Restriction Period, Subject Acquisitions made pursuant to
Section 7.10(c)(ii) are not permitted if (1) immediately before and after giving
effect to such Subject Acquisition (including any assumption of Indebtedness in
connection therewith), a Default or Event of Default exists, (2) the aggregate
consideration (including the amount of any assumed Indebtedness) for all
acquisitions made in reliance on Section 7.10(c)(ii) during such period exceeds
(I) $750,000,000, so long as Liquidity is at least (x) $300,000,000 plus (y) the
Increased Minimum Liquidity Amount, calculated on a Pro Forma Basis, plus (II)
an additional $250,000,000, so long as Liquidity is at least (x) $400,000,000
plus (y) the Increased Minimum Liquidity Amount, calculated on a Pro Forma
Basis, plus (III) an additional $500,000,000, so long as Liquidity is at least
$500,000,000, calculated on a Pro Forma Basis; provided, that in no event shall
the Liquidity amount required by clause (2) exceed $500,000,000, (3) to the
extent such Subject Acquisition is funded in reliance on Section 7.10(c)(ii),
such Subject Acquisition is funded other than with Internally Generated Cash;
provided that, the Company or any Subsidiary may assume Indebtedness existing at
the time of such Subject Acquisition and not incurred in contemplation thereof
so long as such Indebtedness is otherwise permitted and (4) the Debt to
Undepreciated Real Estate Assets Ratio exceeds 0.35:1.00, calculated on a Pro
Forma Basis.  

 

(iv)Acquisitions of Real Property in exchanges of property governed by Section
1031 of the Code pursuant to Section 7.10(c)(iv) during the Covenant Restriction
Period:

 

 

[           ]

 

[     ]

[           ]

 

[     ]

[           ]

 

[     ]

[           ]

 

[     ]

[           ]

 

[     ]

 

 

$[   ]

  

E-1 page 6

--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.
Compliance Certificate dated [             ] for Test Period Ended [            
]
Fifth Amended and Restated Credit Agreement dated August 1, 2019
(in thousands)

c.During the Covenant Restriction Period, acquisitions of Real Property in an
exchange of property governed by Section 1031 of the Code in connection with any
Asset Sale permitted pursuant to Section 7.08 are permitted if such Real
Property received in connection with any such exchange (1) is acquired within
180 days prior to or after such Asset Sale, (2) is not owned by Subsidiaries of
the Company that have Subsidiary Indebtedness and (3) does not secure
Indebtedness other than Indebtedness assumed by the Company or any Subsidiary in
such exchange that exists at the time of such exchange and was not incurred in
contemplation thereof, so long as (y) such Indebtedness is otherwise permitted
and (z) the Debt to Undepreciated Real Estate Assets Ratio shall not exceed
0.35:1.00, calculated on a Pro Forma Basis; provided further that any such
assumed Indebtedness shall count, dollar for dollar, against the Company’s and
its Subsidiaries’ capacity to assume Indebtedness  in connection with any
Subject Acquisition under Section 7.10(c)(i) and Section 7.10(c)(ii) in such
proportion, as allocated between Section 7.10(c)(i) and Section 7.10(c)(ii), as
the Company may

elect at the time of such assumption of Indebtedness pursuant to Section
7.10(c)(iv).]  

 

 

d.Section 7.11 — Dividends

 

At all times other than during the Covenant Restriction Period:

 

 

 

Actual cash dividends declared

 

$[     ]

Consolidated EBITDA *

 

$[     ]

Consolidated Interest Expense *

 

$[     ]

Consolidated Interest Coverage Ratio

 

[     ]

Adjusted Funds From Operations - 85% (YTD)

 

$[     ]

 

Maximum permitted while the Leverage Ratio is greater than or equal to
6.00:1.00:

 

 

the greater of i) the greatest of a) 100% of Cash Available for Distribution, b)
100% of Taxable Income and c) the minimum amount reasonably estimated by the
Company to be necessary for HHRI to maintain tax status us a REIT (including the
right but not the obligation to distribute 100% of the net capital gain) under
Sections 856 through 860 of the Internal Revenue Code and to satisfy the
distributions required to be made under Treasury regulations under Section
337(d) of the Code or, without duplication, to avoid income or excise tax and
ii) 85% of Adjusted FF0 for such fiscal year, when the Consolidated Interest
Coverage Ratio is greater than 2.00:1.00 for any Test Period.

 

 

Cash Dividends to HHRI not to exceed $10M for the term of the Facility.

 

 

Cash Dividends to HHRI to repurchase its’ capital stock and OP Units of up to 1%
of Adjusted Total Assets per fiscal year plus Roll Forward Amount.

 

 

 

 

 

 

Roll Forward Amount

 

 

 

 

1% of Adjusted Total Assets

 

 

 

 

 

Total Limit           $                   

During the Covenant Restriction Period, only Dividends permitted under Sections
7.11(a)(i), (ii) and (iv) and 7.11(b) may be made.

 

 

 

Actual cash dividends declared

 

$[     ]

Quarterly cash dividends to holders of Preferred Stock

 

$[     ]

Redemption or repurchase of Class G Preferred Units

 

$[     ]

 

 

 

E-1 page 7

--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.
Compliance Certificate dated [             ] for Test Period Ended [            
]
Fifth Amended and Restated Credit Agreement dated August 1, 2019
(in thousands)

During the Covenant Restriction Period or thereafter: No Dividends may be made,
and no proceeds of any Dividends shall be used, for the purpose of any

redemption, retirement, purchase or acquisition, directly or indirectly, of any
shares of any class of Capital Stock or other equity interests of HHRI, the
Company or any Subsidiary (other than (x) for the purpose of redeeming,
repurchasing or otherwise acquiring equity interests of HHRI or the Company
pursuant to, or in connection with, any equity incentive plan and other
equity-based employee compensation plans entered into in the ordinary course of
business and (y) any Dividend pursuant to Section 7.11(b)(iii)) (a) during the
Covenant Restriction Period or (b) on or after the Covenant Relief Period
Termination Date unless at such time and immediately after giving effect to
thereto, the Leverage Ratio is less than or equal to 7.25:1.00.

 

 

 

Dividends (or proceeds thereof) used for any redemption, retirement, purchase or
acquisition of Capital Stock or other equity interests of HHRI, the Company or
any Subsidiary (other than as permitted under clauses (x) and (y) of the last
paragraph of Section 7.11)

 

$[     ]

 

 

 

Leverage Ratio

 

[     ]

 

 

 

 

 

e.Section 7.15 – Maximum Leverage Ratio

 

 

Consolidated Total Debt *

 

$[    ]

Consolidated EBITDA *

 

$[  ]

Leverage Ratio

 

[   ]

 

Maximum permitted at all times other than as set forth below

 

Maximum permitted as at the end of the final fiscal quarter occurring during the
Covenant Relief Period until the next fiscal quarter end

 

Maximum permitted as at the end of the first fiscal quarter end after the
Covenant Relief Period until the next fiscal quarter end

 

Maximum permitted as at the end of the second fiscal quarter ending after the
Covenant Relief Period

 

 

 

 

 

 

 

 

 

7.25:1.00

 

 

 

8.25:1.00

 

 

 

8.00:1.00

 

 

 

7.75:1.00

f.Section 7.16 — Minimum Unsecured Interest Coverage Ratio

 

 

Unencumbered Consolidated EBITDA •

 

$[   ]

Unsecured Consolidated Interest Expense •

 

$[   ]

E-1 page 8

--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.
Compliance Certificate dated [             ] for Test Period Ended [            
]
Fifth Amended and Restated Credit Agreement dated August 1, 2019
(in thousands)

Unsecured Interest Coverage Ratio

 

[   ]

Minimum permitted for each Test Period prior to the Covenant Relief Period and
for the final Test Period occurring during the Covenant Relief Period and each
Test Period thereafter

if Leverage Ratio < 7.00:1.00

1.75:1.00

 

if Leverage Ratio ≥ 7.00:1.00

1.50:1.00

 

 

 

g.Section 7.17 — Minimum Fixed Charge Coverage Ratio

 

 

Consolidated EBITDA

 

$[   ]

Less: 5% of Hotel Property Gross Revenues

 

[   ]

Less: 3% of All Other Real Estate Gross Revenues

 

[   ]

Adjusted Consolidated EBITDA

 

$[   ]

Fixed Charges

 

 

Consolidated Interest Expense *

 

$[   ]

Preferred Stock Dividends accrued and/or paid

 

[   ]

Scheduled Amortization Payments

 

[   ]

Cash Taxes on Ordinary Income

 

[   ]

Total Fixed Charges

 

$[   ]

Consolidated Fixed Charge Coverage Ratio

 

[   ]

Minimum permitted for each Test Period prior to the Covenant Relief Period and
for the final Test Period occurring during the Covenant Relief Period and each
Test Period thereafter

 

1.25:1.00

 

h.Applicable Rate Calculation

 

 

 

 

 

Debt Rating(s)

Applicable Rate

 

[      ]
[      ]

During the Covenant Relief Period and prior to the Covenant Relief Period
Termination Date, the Applicable Rate will be based on Schedule 1.01B-2; at all
other times, it will be based on Schedule 1.01B-1.

 

 

 

 

 

[During the period commencing on the First Amendment Effective Date and ending
on 6/30/21:]

 

i.Section 7.21(c) — Capital Expenditures

 

 

Capital Expenditures made in reliance on Section 7.21(c) since the First
Amendment Effective Date:

 

 

 

(i) Emergency repairs/ordinary course maintenance Capital Expenditures

 

$[   ]

Uncapped

 

 

 

 

 

(ii) Capital Expenditures made with the Net Cash Proceeds of a Casualty Event
that are used to restore or rebuild the applicable affected assets

 

$[   ]

Uncapped

 

 

 

 

 

(iii) Capital Expenditures made in reliance on Section 7.21(c)(iii)

 

$[   ]

Not to exceed $500,000,000 through June 30, 2021

 

 

 



E-1 page 9

--------------------------------------------------------------------------------

Supporting Calculations for Compliance Certificate dated [    ]

For Test Period ended [    ]

(in millions)

 

Consolidated EBITDA (Pro Forma for Last Twelve Months ended [             ] )2

 

Net income

 

Interest expense

 

Property depreciation and amortization

Amortization of debt discount and deferred financing costs

 

Income taxes

 

 

 

Gains and losses on dispositions

 

Amortization of deferred gains and other property transactions

 

Acquisition Costs (including break-up fees and lost deposits for acquisitions
not pursued)

 

Litigation Loss

 

Impairment charges

 

Equity investment adjustments:

 

Equity in earnings/losses of affiliates

Distributions received from equity investments

Extraordinary or non-recurring gains or losses (including transaction costs of
acquisitions not permitted to be capitalized)

 

 

 

Consolidated partnership adjustments:

 

Pro Rata EBITDA of minority owners

 

Adjusted EBITDA of Host LP

 

Plus: Non-cash Adjustments

 

Plus: Pro Forma Adjustments

 

Consolidated EBITDA (Pro Forma for Last Twelve Months ended _______________)

 

Unencumbered EBITDA (Pro Forma for Last Twelve Months ended _______________)

 

Hotel EBITDA

 

Unencumbered EBITDA related to outside partners

 

EBITDA from Subsidiaries with Unsecured Debt

 

Unencumbered Other EBITDA

 

 

 

Consolidated Total Debt as of _______________

 

Total Debt as of _______________

 

Plus: Deferred Financing Costs

 

Plus: W Union Square Contingent Obligation

 

Less: Net (Premiums) on Assumed Debt

 

Less: Debt related to outside partners

 

Less: Unrestricted Cash over $100,000

 

 

 

Adjusted Funds From Operations for the Three Months ended _______________

 

 

22 

For purposes of determining Consolidated EBITDA and Consolidated Net Income, (i)
the incurrence of any COVID-19 Relief Loans, any forgiveness of any COVID-19
Relief Loans or the use of proceeds thereof will not result in any increase or
decrease to Consolidated EBITDA or Consolidated Net Income and (ii) any
reduction of costs resulting from cost savings realized by hotel operators
pursuant to credits (such as the Employee Retention Credit) or other relief
provided pursuant to the “Coronavirus Aid, Relief, and Economic Security Act” or
the  “CARES Act” or any similar legislation or program will be taken into
account in the determination of Consolidated EBITDA and Consolidated Net Income.

 

 

E-1 page 10

--------------------------------------------------------------------------------

Supporting Calculations for Compliance Certificate dated [    ]

For Test Period ended [    ]

(in millions)

 

Net Income (loss)

 

 

 

Net income (loss) available to common stockholders

 

Adjustments:

 

Gain (loss) on dispositions, net of taxes

 

Depreciation and amortization

 

Partnership adjustments

 

Impairments

 

Litigation Loss

 

Acquisition Costs

 

Extinguishment of debt

 

 

 

 



E-1 page 11

--------------------------------------------------------------------------------

Supporting Calculations for Compliance Certificate dated [    ]

For Test Period ended [    ]

(in millions)

Adjusted Funds From Operations for the Last Twelve Months ended [            ]

 

Net income (loss)

 

Net income (loss) available to common stockholders

 

Adjustments:

 

Gain (loss) on dispositions, net of taxes

 

Depreciation and amortization

 

Partnership adjustments

 

Impairments

 

Litigation Loss

 

Acquisition Costs

 

Extinguishment of debt

 

 

 

 

 

 

 

Consolidated Interest Expense (Pro Forma for Last Twelve Months
ended  [            ])

 

Pro Forma Interest Expense for Last Twelve Months ended [            ]

 

Unsecured Consolidated Interest Expense (Pro Forma for Last Twelve Months
ended[            ])

 

[        ]

 

 

 

 

 

Pro Forma Interest on All Other unsecured debt

 

Pro Forma Unsecured Consolidated Interest Expense for last Twelve Months ended
[            ]

 

 

 

 






--------------------------------------------------------------------------------

 

 

Exhibit D

Exhibit E-2

Form of Liquidity Compliance Certificate

[See Attached]

 



--------------------------------------------------------------------------------

 

 

EXHIBIT E-2

FORM OF LIQUIDITY COMPLIANCE CERTIFICATE

[The form of this Liquidity Compliance Certificate has been prepared for
convenience only, and is not to affect, or to be taken into consideration in
interpreting, the terms of the Fifth Amended and Restated Credit Agreement
referred to below.  The obligations of Company and its Subsidiaries under the
Fifth Amended and Restated Credit Agreement are as set forth in the Fifth
Amended and Restated Credit Agreement, and nothing in this Liquidity Compliance
Certificate, or the form hereof, shall modify such obligations or constitute a
waiver of compliance therewith in accordance with the terms of the Fifth Amended
and Restated Credit Agreement.  In the event of any conflict between the terms
of this Liquidity Compliance Certificate and the terms of the Fifth Amended and
Restated Credit Agreement, the terms of the Fifth Amended and Restated Credit
Agreement shall govern and control, and the terms of this Liquidity Compliance
Certificate are to be modified accordingly.]

RE:Fifth Amended and Restated Credit Agreement (as amended by that certain First
Amendment to the Fifth Amended and Restated Credit Agreement, dated as of June
26, 2020 and further amended, restated, supplemented, or otherwise modified from
time to time) among Host Hotels and Resorts, L.P. (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, an L/C
Issuer and a Swing Line Lender dated as of August 1, 2019.  Capitalized terms
used herein without definition shall have the same meanings assigned to such
terms in the Fifth Amended and Restated Credit Agreement.

I, [], do hereby certify that I am the [] of Host Hotels & Resorts, Inc., a
Maryland corporation (“HHRI”) and the sole general partner of the Company, and
in my capacity as such and not in any individual capacity, further certify, to
the best of my knowledge and belief, that the enclosed calculations establish
that the Company and its Subsidiaries were in compliance with the provisions of
Section 7.21(b) of the Fifth Amended and Restated Credit Agreement at the end of
the calendar month ended [].




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunto set my hand, in my capacity as an officer of
HHRI and not in any individual capacity, as of the date first written above.

[Date]
Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



E-2-2

--------------------------------------------------------------------------------

Supporting Calculations for Liquidity Compliance Certificate dated [           ]
For Calendar Month Ended [           ]

Section 7.21(b) – Liquidity Calculations

 

 

 

 

 

A.The minimum Liquidity amount required by Section 7.21(b) as of calendar month
end was $________________:

 

(1)$300,000,000

plus

 

(2)the Increased Minimum Liquidity Amount for each Negative Cash Flow Hotel
Property (if any) acquired during the Covenant Restriction Period:

Supporting detail for calculations to be attached.

 

If the sum of (1) plus (2) is greater than $500,000,000, the minimum Liquidity
amount required by Section 7.21(b) as of calendar month end shall be deemed to
be $500,000,000.

 

B.The actual Liquidity amount as of calendar month end was $_________________:

 

(1)Unrestricted Cash

 

plus

 

(2)the Aggregate Commitments

 

minus

 

(3)the Outstanding Amount of Committed Loans, Bid Loans, Swing Line Loans and
L/C Obligations

 

[ ][ ][ ][ ][ ]$[ ]

 

[ ][ ][ ]$[ ]

 

 

 

 

 

